Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 1 of 113
010343

APPENDIX III — Water Data Report for Iron Gate Dam Discharges in 2010
Statistical daily mean averages are given for years 1996-2010.

a USGS

science for a changing world

 

Water: Data Report 2010
11516530 Klamath River below Iron Gate Dam, CA

Klamath River Basin

LOCATION. Lal 447°95'41", long 172°76'39" referenced to North American Datum ot 1977. in SF 4 NE 4 sac 17, TA? 8, RSW, Siskiyou County, CA,
tHlydretogie Unit 18010206, Mt. Diablo Meridian, on lefl bana. 6.1 mi downstreen from Bogus Cieck, 0.5 mi downstream from iron Gate Dam. ard 6 ml
fortheas; of Hombraok.

ORAINAGE AREA.--1,630 mi?, approximately (nal intucing Lost River, Butte Greek, of Lower Kiameti | ake Basins}
SURFACE-WATER RECORDS

PERIOD OF SECORD.—Griober (460 te current year,
PRECIPITATION, Water years 1995-2007
CHEMICAL DATA: Water years 1962-81, 2002-(4 seasonal records uly).
DISSOLVED OXYGEN: Water years 1999-2001, 2002-04 (seasanal records onty),
pH: Water years 1898-7001, 2002-03 (seasenal racards only).
SPECING CONDUCTANCE: Water years 1999-2007, 2002-09 (seasonal records only}.
AIF TIMPERATURE: Water years 1999-2007
WATER TEMPERATURE: Water years 1962-80, 1953-208, 2002-03 [seasonal records only).

GAGE.—Waler-stage racorder. Datuin ol gage is 2, 167 44 It above NGVD of 1929 fievets hy FacitiCerp, formeriy Pacitic Power aod Light Ca...

AEMARKS.--Records good. Flow reguiated by Upper lemath Lake, capacity, 923,700 acra-4e |ron Gate Reservoir (stahon 11516510), other smailat
reservoirs and diversions upstream fram slation. Records collacted in connection with Federal: Energy Regulatory Commission (FERC) project no, 2083.
Sae schemalit diagram of Alamali Aver and [nity River Basins availabte (rim the California Water Svience Cener.

EXTREMES FOR PERIED OF RECGRD --Maximum discharge, 78,400 [P/s, Dec, 27, 1954, gage height, 13.63 1, from raung reve extended above
15,000 ft#/s on basis of sloge- area measurement of peak flow: minimum daly, 285 fia/s, Aug. 25-26, 198?

U.S. Department of the litertar
U.S. Geological Survey

48
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20

Water-Data Report 2010
11516530 Klamath Aiver below lron Gate Dam, CA—Continued

DISCHARGE, CUBIC FEET PER SECOND

WATER YEAR OCTOBER 2009 TO SEPTEMBER 2010

Page 2 of 113

 

 

 

 

 

DAILY MEAN VALUES

Day Oct Nov Oec Jan Feb Mar Apr May Jun dul Aug Sep
1 1.290 1.290 1320 1.330 1.316 1.740 1.340 1330 1.090 945 906 1.030
2 1.290 1.300 4.320 1.320 1.320 1.730 1.340 1,510 1,050 843 905 1.030
3 1.290 £3200 1.320 1.340 1.320 1.610 b340 1.370 1.050 818 905 1.030
4 1.300 1.300 1.320 1,330 1.320 1490 1.340 1.290 1,060 R17 904 1.030
5 1.290 1.300 1.520 5.330 1,320 1.470 1.4340 1,200 1.060 $14 06 1430
6 1.290 1.300 1.320 1.320 1.320 1476 1.340 1216 1.060 B14 906 1.030
7 1.290 1.3400 1.320 1.320 1.326 1.470 1.340 1.210 1.060 813 905 1.033
a 1.300 1.300 1.320 1.420 1.320 1.476 1.340 1.210 1.060 gil 905 1.930
9 1.290 1.300 1.320 5.320 1.370 1470 L.aé0 1.214 1.060 #16 906 1.030
10 1.2) 1.300 4.320 §.320 1.330 1.470 1.34) 1,220 1.060 817 907 1.030
"1 1.300 1.300 1.430 1.320 1.330 1.470 £340 1.210 1.060 816 905 1.030
12 1.300 1,300 1.320 1.320 1.330 1.470 1.340 1.210 1,050 815 4 1,020
13 1,300 1.300 1320 1.330 1,330 1.470 L.3a0 1.190 1,040 814 905 1,020
14 1.290 1.300 1.310 1.320 1,330 1.470 1,340 1,260 1,040 815 907 1.030
15 1.290 1.300 130 1.320 1.330 1.470 1.340 1.260 1.040 £i6 916 L030
16 1.290 1.410 1.320 $320 1.330 1470 1.340 1.200 1.050 816 £.020 1.021)
17 1.290 1,330 1.320 §.420 1.330 1.470 1.330 1.266 1,040 #16 1.020 1.020
18 1.290 1,430 1.320 5.320 1,330 1.470 1.330 1,260 1040 Bis 1.020 1.020
19 1.254) 1.330 1.320 4.320 1.430 1.476 b.330 1.206 1.040 8i7 1.020 1.020
20 1.300 1,330 1320 1.320 1.330 1.330 L340 1.200 1.040 818 1.020 1.020
21 b.290 1.330 1.320 4.320 1.330 .300 1.340 1.206 1.040 817 1.020 1.630
22 £790 1,330 1.320 1.320 1,430 1.306 L340 1.200 1,040 #ia 1.020 1.030
23 1.360 1.330 1,320 f.320 1,330 L300 1,440 1.200 1.040 818 1.040 1.030
24 1.300 1.320 1.320 4.320 1.330 L300 1,340 1.200 1,040 819 1.020 1.030
2 1.300 F330 Lato 1,320 b.340 1,400 L.340 1,200 1.050 822 1.020 1.030
26 1.300 1.330 1.320 3.330 L.330 L306 b.340 1.210 1.050 822 1.300 1.030
27 t.330 1.320 $320 1.330 1,330 L300 1.34 1.230 1.050 822 1.410 1.030
2 1,310 1.320 1.320 1.340 1,396 Lj L370 1.206 1,050 823 1.400 1.030
29 b.310 1.326 4.320 L.3hd -- L310 1.360 1,200 1.050 £30 4.290 1.930
30 1.300 1.320 1.320 Late = bho L350 1,206 1.050 832 4.170 1.030
71 £310 -- 1.320 Laid —_ Lato -_ 1.200 _ R44 1.080 -—
Tota! 40.180 349.370 40.890 40.960 37.250 44.240 8=940.280 27900 31.510 25.533 31.452 30.830
Mean 1.296 1.312 2.319 1.321 1,336 L427 b.343 1,225 1.050 824 1615 1.028
Max 1.310 1.330 4.330 1.340 1.399 L,740 1.390 1.510 1.090 945 1410 1.030
Min L290 1.290 1.310 Laid 1.310 1.300 1.330 11) 1,040 BL 24 1.020
Ac-it 79.700 78.090 BL1ib 81.240 73.896 §7.756 79.900 75,350 62.500 50.640 62.390 61.150

STATISTICS OF MONTHLY MEAN DATA FOR WATER YEARS 1941 - 2010, BY WATER YEAR (WY)

Oct Nov Dec Jan Fab Mar Apr May Jun dul Aug Sep
Maan 1.563 1.935 2.471 2.801 2.907 3.388 2.920 2.451 1.222 825 978 1.245
Max 3.353 5.254 6.735 9.553 $.150 = 10.780 6.922 5.359 3,289 1.429 1.208 2.052
iw) (1985) «(1985) «= eed} 97) 1965) (9723) fE97])— ese) (1998) = (1982) (1965) = (1963}
Min $52 B73 BE9 888 525 Stl 572 312 506 428 398 533
(wy) (1982) (1992) (1992) (1992) (1992) (1992) (1994) (1892) (1992) (1992) (1992) = (992)

 

j=

010344

49
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 3 of 113

Watei-Data Report 2010

11516530 Klamath River below Iron Gate Dam, CA—Continued

 

 

 

 

 

 

 

SUMMARY STATISTICS
Calendar Year 2009 Water Year 2010 Wator Years 1561 - 2010
Annual total 485.447 440 485
Anoual mean 1,430 1.207 2.029
Highest annua? niean 3.657 1965
Lowest annual mean 6a 1992
Highest daily mean L780 Mas 5 L74d Mar 1 25.000 Dec 22. 1964
Lowest daily mean 983 Sep 2] ali Jul & 38o Aug 25, 1992
Annual sevan-tay minimum 990 Sep 1? al4 Jui 3 340 Aug 24. 1902
Maximum poak flaw 1.760 Mar 1 79.400 Deo 72. 1964
Maximunt pazk stage 3.44 Mar 1 43.64 Pec 22. 1964
Annual runod {ac-f} 962.900 873.700 LA70.000
19 percent exceeds 4.610 L346 3.860
50 percent exceeds 1.320 L.300 1.360
00 percent exceeds aos 905 Tat
10,000 T r T . r ' "
.
-
a 3 4
g §,000
oO |
Oo
ira]
ira] . 4
te
o
- 2,000F 4
WW
it PA
ga ———— ——- = po \
oo - Or _
5 1,000) | a |
oO | Le
i
° z 4
< 500F 1
x
oO
a
a I 4
z
<
Wi
= 200F 4
\ | A \
1
oO N dD | J F Mi A M J J A $s
2009 2010
— j—

010345
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 4 of 113

APPENDIX IV — Summary Table of Ceratomyxa shasta and Parvicapsula minibicernis bi-weekly prevalence of infection (POI) and
prevalence by Sample Reach

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

River / Reach Name Reach Sample Weekly Total C. shasta + Cs POI P, minibicornis+ Pm POI
Code Week Start Date Sampled
KLAMATH RIVER K5 9 7-Jun 17 0 0% 0 0%
IGD to Shasta
11 14-Jun 19 0 0% 3 16%
13 28-Jun 20 0 0% 12 60%
KS Total 56 0 0% 15 27%
Shasta to Scott Kk4 l 5-Apt 20 0 0% 0 O%
3 19-Apr 20 0 0% l 5%
5 3-May 20 0 0% 9 45%
7 17-May 20 Q 0% 13 65%
8 24-May 3] 8 26% 31 100%
9 31-May 52 8 15% 24 46%
10 7-Jun 46 3 7% 23 50%
Il 14-Jun 30 7 23% 26 87%
12 21-Jun 30 0 0% 3 10%
13 28-Jun 22 9 41% 20 91%
k4 Total 291 35 12% 150 §2%

 

 

 

 

 

 

 

 

 

51

 

SFEGLO
Case 3:19-cv-04405-WHO

Document 400 Filed 02/21/20 Page 5 of 113

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

River / Reach Name Reach Sample Weekly Total C, shasta + Cs POI P, minibicornis+ Pm POI
Code Week Start Date Sampled

KLAMATH RIVER K3 5 3-May 20 2 10% 7 35%

Scott to Salmon
7 17-May 20 2 10% 7 35%
8 24-May 19 2 11% 1] 57.9%
9 31-May 20 8 40% 18 90%
10 7-Jun 20 10 50% 18 90%
1] 14-Jun 20 6 30% 20 100%
12 21-Jun 21 6 29% 20 95.2%
13 28-Jun 51 22 43% 47 92.2%
14 5-Jul 20 6 30% 20 100%
15 12-Jul 22 | 3% 22 100%
16 19-Jul 23 5 22% 23 100%

Salmon River RST 18 2-Aug 40 0 0% 0 0%

(These tributary Chinook were not

included in reach POI summary)

K3 Total 256 70 27% 213 83%

Salmon to Trinity K2 5 3-May 20 1 5% ] 5%
7 17-May 20 0 0% 9 45%
8 24-May 30 0) 0% 8 27%
10 7-Jun 30 + 13% 18 60%
12 21-Jun 3] 0 0% 28 90%
14 5-Jul 30 6 20% 29 97%
15 12-Jul 19 9 47% 17 89%
16 26-Jul 31 3 10% 23 74%
18 2-Aug 31 5 16% 29 94%
20 16-Aug 30 ‘I 13% 29 97%

K2 Total 272 32 12% 191 70%

 

 

 

 

 

 

 

 

 

 

52

ZbEOLO
Case 3:19-cv-04405-WHO

Document 400 Filed 02/21/20 Page 6 of 113

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

River / Reach Name Reach Sample Weekly Total C. shasta + Cs POI P. minibicornist Pm POT
Code Week Start Date Sampled
KLAMATH RIVER Kl 5 3-May 20 1 5% 5 25%
Trinity to Estuary
7 17-May 20 0) 0% l 5%
8 24-May 30 3 10% 18 60%
10 7-Jun 30 5 17% 24 80%
12 21-Jun 30 3 10% 29 97%
13 28-Jun 22 6 27% 20 91%
14 $-Jul 8 3 38% 8 100%
13 12-Jul 7 6 86% 7 100%
16 19-Jul 3 2 67% 3 100%
\7 26-Jul 29 12 41% 24 83%
19 9-Aug 23 1] 48% 21 91%
20 16-Aug 8 6 75% 7 88%
K1 Total 230 58 25% 167 73%
Klamath River Estuary | KO 12 21-Jun 10 1 10% 7 70%
13 28-Jun 30 10 33% 25 83%
14 5-Jul 30 15 50% 26 87%
15 12-Jul 27 13 48% 25 93%
16 19-Jul 3 5 17% 28 93%
17 26-Jul 30 3 10% 21 70%
18 2-Aug 30 2 7% 29 97%
19 9-Aug 14 3 21% 13 93%
KO Total 201 §2 26% 174 87%

 

 

 

 

 

 

 

 

 

 

53

8PEOLO
Case 3:19-cv-04405-WHO

Document 400 Filed 02/21/20 Page 7 of 113

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

River / Reach Name Reach Sample Weekly Total C. shasta + Cs POT P. minibicornist Pm POT
Code Week Start Date Sampled
TRINITY RIVER T2 6 10-May 28 0 0% l 4%
Pear Tree RST
8 24-May 20 l 5% 2 10%
10 7-Jun 30 1 3% 0 O%
12 21-Jun 30 0 0% ] 3%
15 12-Jul 30 0 0% ] 3%
17 26-Jul 30 0) 0% 0 0%
T2 Total 168 2 1% 5 3%
Willow Creek RST Tl 10 7-Jun 19 0) O% l 5%
12 21-Jun 29 0 O% 0 O%
15 12-Jul 60 0) O% 0 0%
17 26-Jul 31 0) O% 0 0%
T2 Total 139 0 0% l 1%
Cs and Pm IOI - All Reaches, All Weeks 1653 249 15% 773 47%

 

 

 

 

 

 

 

54

6BPEOLO
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 8 of 113
010350

APPENDIX V - Reviewers’ comments

Listed below are verbatim (in quotes) or paraphrased comments provided by reviewers of a draft
of this report. The primary author’s reply is given unless noted otherwise (additional authors
name and responses are provided for specific sections of this report).

Reviewer #1

Pg 2-Summary: Reviewer requested clarification on 3 statements in the summary that discuss

the lowest prevalence of C. shasta observed in the monitoring study conducted from 2005-2010.

Response: The following edits were done:

Annual metric was defined for the first instance of C. shasta prevalence data given. The second

reference to low C. shasta prevalence discussed this trend in all Chinook salmon groups sampled
(natural, IGH CWT, and TRH CWT Chinook salmon). The overall trend of lower

C. shasta prevalence of infection, for all study years of the monitoring program, is meant to be a
concluding statement at the end of the summary paragraph for overall results.

Pg 3 — Introduction: In reference to the opening sentence which reads, “Juvenile Klamath River
Chinook salmon (Oncorhynchus tshawytscha) often experience high prevalence and severity of
infection with the myxosporean parasites Ceratomyxa shasta and Parvicapsula minibicornis.” ,
reviewer commented, “How high, what is the range?”

Response: The following sentence was added.

The annual metric for C. shasta prevalence of infection by QPCR in study years 2006-2010 has
ranged from 19-45% (Table 4) and

P. minibicornis prevalence has ranged from 66-91% (data not shown in Table 4).

Pg 3 — Reviewer requested clarification on the name of the metric of parasite “DNA copy
number”.

Response: “DNA copy number” is the name of the metric, and refers to the quantity of parasite
DNA present in target tissues. The previous term used in prior reports was Cycle Threshold (Cr)
but this unit is inversely related to parasite DNA copy number in fish tissues (higher Cr values
mean less DNA, whereas lower Cr values represent higher levels of parasite DNA). The Cr term
does not provide a direct, or meaningful measure of parasite DNA levels in fish tissue and is
confusing for the average reader.

Pg 7 Figure 2: Reviewer requested larger type and axis labels for this figure, and suggested
using full parasite names versus abbreviations (Cs and Pm).

Response: The graph is exported from the QPCR instrument and editing ability is limited. The
graph was moved to a new page and enlarged. The primary point of the graph was to
demonstrate that we use 6 plasmid dilutions to determine the standard curve of the assay and that
both QPCR assays have similar standard curves and therefore direct comparisons of parasite
quantities can be made between C. shasta and P. minibicornis test results for Chinook salmon.
The methods section notes that a further technical discussion of assay sensitivity and threshold
values for the QPCR assays are given in Appendix IT.

Pg 8 — Reviewer comment follows regarding the statement, “Histological rankings of ‘clinical
disease’ included a pathology score: a numeric index of disease severity for kidney and intestine.

55
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 9 of 113
010351

Pathology score is based on the degree of specific tissue abnormalities and parasite distribution
(0 =normal, 1= focal, 2 = multi-focal, and 3 = diffuse distribution) listed in Table 2.

“In my discussions with Scott on a separate mesocosm study, I brought up the possibility of
indexing disease in a manner similar to this one. Scott was concerned with indexing disease, if I
remember correctly, because fish would likely have most or all of the abnormalities/parasites, so
we would have only been comparing groups 2 and 3, since we’d see few group 0 or | fish. Do
you feel you have a sufficiently broad range of scores to overcome this concern and make this
analysis work?”

Response (Scott Foott): I believe he is discussing a single rating system (i.e., individual fish is
deemed diseased in a ordered manner based on multiple organ evaluations). The kidney and
intestine pathology index is a single organ metric to describe abnormalities in that organ by an
ordered (progressive scoring) method.

Pg 8 — Reviewer comment follows regarding the statement, “A kidney pathology score was
calculated by summing the score of each kidney lesion (interstitial hyperplasia, necrotic
interstitium or tubule, interstitial granuloma, glomerulonephritis, and protein casts within the
glomeruli or tubules). The mean kidney pathology score was reported for each collection group
to demonstrate severity of disease.”

“Does a mean really make sense here, since your data isn’t continuous but it isn’t truly
categorical either. For example, if you can apply a mean, what about a standard deviation? This
could be helpful to understand the diversity of each group’s pathology. However, in this
situation standard deviation may not make much sense. Perhaps a mean doesn’t make sense
either? Is this a standard technique, or did you develop it. If standard, who developed it?”
Response (Scott Foott): One can argue that that median can be used to report central tendency in
a categorical scoring system (Scott Foott developed the scoring system).

Pg 8 — Reviewer comment regarding mean pathology score in the statement above, “ So...you
have 5 scores for kidney, three for intestine, and six for gills. When you sum them for each fish,
then average them, they won’t be weighted the same and thus won’t be comparable to each other.
Should they be comparable?”

Response (Scott Foott): tissue specific, see above responses.

Pg 8 — Table 2. Parasite abbreviations and tissue abnormalities listed in the histological results
table. Reviewer comment regarding the table title, “It would help the reader to understand how
the path score 1s calculated if you put some numbers (0-3?) next to where you’ re actually scoring
them.”

Response (Scott Foott): I believe the methods section description 1s sufficient.

Pg 16 — Figure 7. Reviewer comment regarding term ‘bi-weekly prevalence’ in the chart caption,
“You seem to use “prevalence” and “prevalence” (y2-axis) interchangeably. My understanding:
prevalence is total number of disease cases, and prevalence is frequency of occurrence. I suggest
deciding which one you’re talking about here, and then be consistent throughout the document.
Response: Definitions used for prevalence of infection and period prevalence were added to the
methods section for clarification. While annual prevalence of infection is an appropriate term for
the overall annual infection rate, this term was removed from the report due to confusion caused
by the use of both terms. The report was reviewed for consistency of terms and corrected where
appropriate.

56
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 10 of 113
010352

Pg 25 & 26 — Figures 16 and 17. Reviewer asked, “What’s the difference between the path score
in this figure [Figure 17] and the path score in Figure 17?”

Response: Figure 16 is C. shasta pathology score for intestinal tissue, and Figure 17 is P.
minibicornis pathology score for kidney tissue.

Pg 34 — Reviewer comment follows regarding the statement, “We can speculate that this
additional flow event may have diluted the infectious actinospore concentrations in the water
column in 2010, thereby reducing infectivity. “

“Unfortunately, data has been collected for seven years, and we’re still speculating. I encourage
the authors to consider methods of quantifying underlying mechanisms of disease severity, i.e.
build a quantitative, predictive model. It is easy to list the big factors: susceptibility, exposure,
temperature, migration pattern. It is harder to understand and predict how they affect disease
processes.

I realize a large modeling effort is outside the scope of this document, but an attempt to quantify
the drivers and interactions of disease factors may well be the next step in determining how to
reduce disease in the Klamath River. As the experts, would a paragraph in your discussion
section on “next steps” or “future research” be appropriate? I would be curious to read your
opinions on how to use the large amount of quality data you’ve collected to improve the disease
situation for these fish.”

Response: The statement is speculative only and not intended to be interpreted as a strong
hypothesis to explain lower C. shasta infectivity in 2010. An alternate statement follows
regarding flow as a possible factor in promoting rapid juvenile migration and thereby reducing
parasite exposure dose. Cooler and sustained Spring temperatures are given as the primary
hyphothesis for decreased C. shasta infection levels in the discussion section.

In response to the reviewer’s larger question regarding “quantifying underlying mechanisms of
disease severity”, the author believes this task is outside of the scope and stated objectives of the
juvenile fish health monitoring program. To ‘quantify the drivers and interactions of disease
factors’ would require a synthesis report from all groups collecting and analyzing data including
the following disease factors: flow- temperature — sediment, salmon abundance — size-
movement, actinospore concentration, polychaete prevalence of infection, adult return —
myxospore prevalence of infection — range of input, and winter DNA levels above the infectious
zone. A large multi-agency effort is underway to synthesize all existing data from the Klamath
basin, primarily to assess the potential change in disease impacts under a proposed ‘dams out’
scenario. The California-Nevada Fish Health Center has assisted with that effort by providing
data from the fish health monitoring studies conducted from 2004-2010.

Pg 35 — Reviewer comment follows regarding the paragraph, “River temperatures and flows are
both important considerations in assessing disease impacts on juvenile Chinook salmon in a
given study year. Water temperature affects polychaete development, sexual maturation and
production of infectious actinospores in infected worm populations. In the fish host, temperature
plays a key role in immune function and energy metabolism (Wedemyer 1996, Jobling 1995).
Immune function is particularly important in resistance to parasite invasion and/or containment
(Bartholomew 1998), and more generally in terms of parasite proliferation and disease
progression (Ibarra 1992b, Foott et al. 2004, True 2011). River flows below Iron Gate Dam were
not substantially different in 2010 compared to previous study years. Mean monthly discharges
were relatively static (May = 1225cfs, June =1050cfs and July = 825cfs) therefore temperature
appears to be the more important environmental factor associated with disease prevalence in

57
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 11 of 113
010353

2010. This is not to say that river flows are not very important to broader environmental
conditions that support juvenile Chinook salmon survival at the population level.”

“You seem to indicate it’s either discharge or temperature, but other factors could be at play.
The evidence is that discharge was similar to previous years but temperature was different.
However, other unmeasured factors could also have been different. So discharge did not appear
to be a factor in 2010, but temperature may have been. Again, a quantitative model would help
here.”

Response: Other factors associated with disease impacts were acknowledged in the discussion.
Temperature is the strongest hypothesis based on the prevalence of infection data for 2010 (i.e.,
low levels of C. shasta in natural fish, delayed infection and lower magnitude of infection in
hatchery Chinook salmon sampled in lower reaches, low C. shasta prevalence of infection in
CWT Chinook salmon). Temperature is also believed to be a strongest single factor because it
plays an important role in both hosts in the parasite’s life cycle: the biology of the invertebrate
host, Manayunkia speciosa and response in the vertebrate Chinook salmon host.

See comments above regarding what would be required to develop a quantitative model of
disease factors.

Additional reviewer comments regarding spelling errors, unnecessary page break, and
consistency in section formatting. Reviewer asked that all time series graphs include an x axis
label.

Response: All spelling and formatting inconsistencies were corrected. The x axis for all bi-
weekly graphs include the sample date and the author believes these axis units are self-
explanatory. The caption accompanying each figure also describes the information as bi-weekly
data.

Reviewer#2

Pg 3 — Reviewer comment: “ Does natural mean unmarked hatchery or wild?”

Response: Natural Chinook salmon are those that are captured prior to hatchery releases.
Sentence was changed to clarify this point, “Sampling effort in 2009 and this year focused on
capturing fish of known origin (natural Chinook salmon collected before hatchery releases and
hatchery CWT Chinook salmon).

Pg 4 — Sample Sites, Reviewer asked that RM be defined. Sentence was changed to define River
Mile, “Fish were collected in the Klamath River from below Iron Gate Dam (Klamath River
Mile [RM] 190) to the Klamath River Estuary and on the Trinity River between Lewiston Dam
(Trinity RM 111) and the Trinity River confluence with the Klamath River (Klamath RM 43).”

Pg 15 — Figure 7, Reviewer comment: “The last two data points on Figure 7 are overlapping.”.
Response: Figure 7 was modified by moving the data labels to make them more visible and
2009 data points were changed to a gray scale color to differentiate 2009 C. shasta prevalence of
infection from 2010 data.

Pg 19 — Figure 11, Reviewer comment: “Prevalence of infection or incidence of infection?.
Response: Caption for Figure 11 was corrected to read Bi-weekly prevalence of infection for

29

Ceratomyxa shasta and Parvicapsula...... ;

58
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 12 of 113
010354

Pg 29, Figure 20, Reviewer comment regarding sentence, “However, the highest mean C. shasta
DNA copy number of 12, 000 is relatively low (Figure 20).”. Asked “Relative to what? Other
years?”

Response: Relative to infectious load (DNA copy number) observed in clinically moribund
Chinook salmon with ceratomyxosis. Sentence changed to read, “However, the highest mean C.
shasta DNA copy number of 12,000 is relatively low (Figure 20) compared to levels obtained
from moribund fish: cr 25, which correlates to ~96,000 C. shasta DNA copy number (True et al.
2011).

Pg 32 — Reviewer comment to the sentence, “Predictions for myxozoan disease impacts on
Klamath River Chinook salmon populations are limited by the nature of monitoring studies. The
limitations are primarily due to difficulty in sorting out disease effects from broader
environmental factors in a migratory Chinook salmon population.”, suggested a list of these
factors even though they are discussed below.

Response: The factors are discussed below in detail, listing them twice may be redundant.

Pg 32 — Reviewer asked in regard to the following sentence, “Tributary Chinook salmon,
including a large hatchery component from the Trinity River, have negligible C. shasta
infections.”,” Aside from Trinity River hatchery fish, how are the origins of these ‘tributary
Chinook salmon’ determined and how are they distinguished from non-tributary Chinook
salmon?”

Response: The sentence was modified to clarify that previous monitoring of tributary Chinook
salmon showed negligible C. shasta infections in fish that do not rear in the main stem. The
sentence was modified to read, “Past monitoring of tributary Chinook salmon, including a large
hatchery component form Trinity River which has been monitored in this study since 2006, has
shown negligible C. shasta infections in fish that do not rear in the Klamath main stem.”

Pg 32 — Reviewer commented on the sentence, “For myxozoan fish diseases, the primary factors
for the fish host include: species and individual fish susceptibility (Zinn 1977, Buchanan 1983,
Ibarra et al. 1992, Bartholomew 1998), parasite exposure dose (frequency and duration) (Ratliff
1981, Bjork & Bartholomew 2009b, True et al. 2011), and water temperature (Udey et al. 1975,
Bartholow 2005). Reviewer asked, “What about parasite genotype?”

Response: Identifying parasite genotypes is not within the scope of the juvenile fish health
monitoring study. We do not sample coho or steelhead/rainbow trout and the predominant
genotype in the reaches below IGD is reported to be specific to Chinook salmon (genotype I).
Our objectives are to monitor disease (regardless of genotype) and assess inter-annual variation
of C. shasta and P. minibicornis disease prevalence in Chinook salmon.

Additional reviewer comments regarding spelling errors, and graph formatting.
Response: All spelling and formatting inconsistencies were corrected.

Reviewer#3
No comments were received from the 3"! requested reviewer.

59
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 13 of 113
010355

U.S. Fish & Wildlife Service

California-Nevada Fish Health Center
FY 2012 Investigational R :

Myxosporean Parasite (Ceratomyxa shasta and Parvicapsula minibicornis) Prevalence
of Infection in Klamath River Basin Juvenile Chinook Salmon,
April-August 2012

Scott Foott

Kimberly True, Anne Bolick and J.
ae ‘~ e h

   
  

an)
S|

February 15, 2013

US Fish and Wildlife Service
California-Nevada Fish Health Center
24411 Coleman Fish Hatchery Rd
Anderson, CA 96007
(530) 365-4271 Fax: (530) 365-7150
http://www. fws.gov/canvihe/

   
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 14 of 113
010356

SUMMARY

Juvenile Klamath River Chinook salmon (Oncorhynchus tshawytscha) were assayed from April to
August 2012 by quantitative polymerase chain reaction (QPCR) and histology for myxosporean parasite
infections, Ceratomyxa shasta and Parvicapsula minibicornis. The seasonal prevalence of

C. shasta by QPCR in Chinook salmon collected above the Trinity River confluence during the peak
migration period (May-July) was 30%, an increase from 17% observed in 2011. Parvicapsula
minibicornis in Chinook salmon above the Trinity River confluence for the same period was 69%
compared to 48% in 2011. The prevalence of C. shasta below the Trinity River was 54% by QPCR for
fish collected later in the season (June-August) in the lower basin. Parvicapsula minibicornis prevalence
of infection by QPCR below the Trinity River confluence for the same period was 88%.

In Iron Gate Hatchery (IGH) coded-wire tagged (CWT) juvenile Chinook salmon screened by QPCR,

C. shasta was detected in 42% (129/306) of fish examined. The highest C. shasta prevalence of infection
(POI) observed was 72% in the IGH-CWT Chinook salmon residing 3 Weeks at Liberty (WAL) at time
of capture. Iron Gate Hatchery CWT Chinook also had much higher parasite loads in 2012 compared to
2011. Ceratomyxa shasta was detected in 43% (23/54) of marked Trinity River Hatchery (TRH CWT)
Chinook salmon sampled in the Klamath River. Ceratomyxa shasta prevalence of infection was low in
TRH-CWT Chinook collected in the Trinity River (7%), indicating that fish are exposed and lightly
infected with C. shasta prior to entering the Klamath River.

In summary, both C. shasta prevalence of infection by QPCR in mixed origin fish collected during peak
migration (30%) and in IGH CWT Chinook salmon (42%) indicate that infectivity increased in 2012
compared to 2011. Environmentally, 2012 consisted of a relatively normal temperature profile for the
Klamath River. No manipulated pulse flow from Iron Gate Dam (as in 2011) or extended period of
precipitation (as in 2010) occurred. The typically warm river temperatures (15-24°C) observed in

May — July, coupled with earlier high C. shasta actinospore densities (May versus June in 2011) in the
infectious zone, resulted in an increase in annual infection prevalence compared to the previous
monitoring year. Historically, the 2012 annual infection prevalence for juvenile Chinook salmon during
outmigration was relatively moderate compared to historical levels observed for the monitoring program
(2006-2011).

The correct citation for this report is:

K. True, A. Bolick and J.S. Foott. 2013. FY 2012 Investigational Report: Myxosporean Parasite
(Ceratomyxa shasta and Parvicapsula minibicornis) Annual Prevalence of Infection in Klamath River
Basin Juvenile Chinook Salmon, April-August 2012. U.S. Fish & Wildlife Service California — Nevada
Fish Health Center, Anderson, CA. http://www.fws.gov/canvfhc/reports.asp.

 

Notice

The mention of trade names or commercial products in this report does not constitute endorsement or
recommendation for use by the Federal government. The findings and conclusions in this report are
those of the authors and do not necessarily represent the views of the U.S. Fish and Wildlife Service.

 

2
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 15 of 113
010357

INTRODUCTION

Two myxozoan parasites, Ceratomyxa shasta and Parvicapsula minibicornis, share vertebrate (salmonid)
and invertebrate (Manayunkia speciosa) hosts and have overlapping distributions throughout the Pacific
Northwest (Ching and Munday 1984; Hoffmaster et al. 1988; Hendrickson et al. 1989; Bartholomew et
al. 1997; Kent et al. 1997; Jones et al. 2004; Bartholomew et al. 2006, Stocking et al. 2006). Ceratomyxa
shasta and P. minibicornis are distributed throughout the mainstem Klamath River system including the
lower reaches of the Williamson and Sprague Rivers, Agency Lake, Klamath Lake, Copco Reservoir,
and the Klamath River from Iron Gate Dam to the estuary (Hendrickson et al. 1989; Stocking et al. 2006;
Bartholomew et al. 2007; Stocking and Bartholomew 2007). The polychaete worm, Manayunkia
speciosa, is most abundant in the Klamath River in an area approximately 60 river miles (RM) extending
below Iron Gate Dam to Seiad Valley. Manayunkia speciosa populations release an infective actinospore
stage into the water column, where the parasite infects juvenile Chinook salmon (Oncorhynchus

tshaw ytscha) that are rearing in, or emigrating through, this section of the mid Klamath River termed the
infectious zone. Klamath River Chinook salmon can experience high prevalence and severity of infection
with these two myxosporean parasites, particularly when river temperatures promote early proliferation
and maturation of polychaete populations (Bartholomew & Foott 2010, True et al. 2011). Ceratomyxosis
in juvenile Chinook salmon can cause significant mortality (40-50%) when river temperatures reach
15-18°C in late spring and are coupled with low flows that favor polychaete worm proliferation and
maturation. Warmer temperatures also hasten disease progression within the fish host when other factors
are constant (Udey 1975, Bartholomew & Foott 2010).

An annual metric for C. shasta prevalence of infection by histology (above the Trinity confluence and
during the peak migration period of May to July) and concurrent QPCR screening is used to provide year
to year comparisons of infection prevalence. Infection prevalence by histology has ranged from 15-54%
and 17-49% by QPCR in study years 2006-2011 (Nichols & True 2007, Nichols et. al. 2008, Nichols et.
al 2009, True et. al. 2011, and Bolick et al. 2012)(Table 5, page 28). In a typical year, P. minibicornis
prevalence of infection can be quite high, with infection prevalence rapidly rising to 100% by May or
June. Seasonal P. minibicornis prevalence has ranged from 48-91% in the same 2006-2011 time period
(data not shown in Table 5). While the majority of fish are dual infected with both parasites, C. shasta is
the most significant parasite in terms of clinical disease and associated mortality observed in both natural
and hatchery origin Chinook salmon in the Klamath River.

The objectives of this study were: 1) examine C. shasta and P. minibicornis prevalence in Iron Gate
Hatchery (IGH) and Trinity River Hatchery (TRH) Chinook salmon prior to and post hatchery release; 2)
examine the parasite prevalence in the juvenile Chinook salmon population by QPCR within specific
river reaches and throughout the spring out-migration period; 3) compare parasite prevalence by QPCR
in 2012 to previous years; and 4) examine the diagnostic prevalence of other significant pathogens in
juvenile Chinook salmon, if they occur, by histology.

Go
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 16 of 113
010358

METHODS

Sample Sites, Fish Groups and Number Sampled
Fish were collected in the Klamath River from below Iron Gate Dam (Klamath RM 190) to the Klamath

River Estuary and on the Trinity River between Lewiston Dam (Trinity RM 111) and the Trinity River
confluence with the Klamath River (Klamath RM 43). Klamath and Trinity Rivers were divided into
sample reaches at major tributaries, with study cooperators collecting fish in each reach (Figure 1, Table
|). When possible, existing salmonid downstream migrant trapping sites were utilized for collection, but
beach seining was required to achieve the desired sample size in some wecks.

 

 

Klamath River Fish Health Monitoring Project

River Reaches aul Symbols
4 KS Scott R.to lron Gate Dam
, : TPT j i aa” K4 = Shasta R, to Scott R,
Stet) _ 63. Sect R.to SamonR.
1 PCT rel ce eS K2 Salmon RF. to Trinky R.
Ki Trinky A. to Klamath Estuary
KO Klamath R. Estuary

Fe. Lewiston Dam-toS. Fork Trinky
ra §. Fowk Trinky to Klamath RF.

= Rotary Screw Traps:

iron Gate Dam

 

 

 

 

 

Ta

P i -_ .
stinity/Riven i. =) Gregan
. . = .

eR ae ee a

 

ame?

 

 

 

Noveds

 

 

 

California

 

Figure 1. Klamath River watershed, major tributaries, and sample reaches: Iron Gate dam to Shasta River (K5),
Shasta River to Scott River (K4), Scott River to Salmon River (K3), Salmon River to Trinity River confluence (K2),
Trinity River to Estuary (K1), Klamath River Estuary (K0). Trinity River sites: Pear Tree (TZ) and Willow Creek (T1)
rotary screw traps.
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 17 of 113
010359

Table 1. Sample reach locations (reach code), river mile, and cooperating agencies performing fish collections on the
Klamath and Trinity rivers.

 

Sample Reach (reach code) River Mile Primary collector(s)
Klamath River main stem
Shasta to Scott (K4) Klamath 177-144. USFWS and Karuk Tribe
Scott to Salmon (K3) Klamath 144-66 Karuk Tribe
Salmon to Trinity (K2) Klamath 66-44 Karuk Tribe
Trinity to Estuary (K1) Klamath 44-4 Yurok Tribe
Klamath Estuary (KO) Klamath 4-0 Yurok Tribe
Trinity River
Upper — Pear Tree Rotary Trap (T2) Trinity 94 Hoopa Valley Tribe
Lower - Willow Creek Rotary Trap (T1) __ Trinity 21 Yurok Tribe

 

All fish collected from the two rivers were categorized into three sample group types based on their
origin: natural, unknown and coded wire tagged. “Mixed origin” Chinook refers to any or all group types
as a whole, 1.e., results for all fish collected in a particular reach, or for the entire sampling season. The
sample group types are defined below.

Natural: Chinook salmon collected early in the sampling season (April-May) prior to hatchery
smolt releases.

Unknown: Unmarked Chinook salmon collected after hatchery release, undifferentiated fish
could be natural or hatchery origin.

Coded wire tagged (CWT): Hatchery Chinook marked with an adipose fin clip and implanted
with a coded wire tag before release.

Additionally, a pre-release exam of hatchery Chinook salmon for C. shasta and P. minibicornis
infections was performed before fish were released: 29 were sampled from IGH on May 17, and 30
fish were sampled from TRH on May 16. Iron Gate Hatchery releases approximately 5 million fall
Chinook salmon in late May to early June: in 2012 the releases occurred from June 618". Trinity
River Hatchery volitionally releases approximately 1.5 million fall Chinook and approximately 1.3
million spring Chinook salmon each year: in 2012 this occurred from June 1-15". After hatchery
Chinook were released, the study focused on capture and testing of CWT fish, to assess parasite
loads in relationship to Weeks At Large (WAL).

Fish numbers tested in the Klamath River varied by reach, with emphasis on natural fish in the reaches
below Iron Gate Dam initially, then hatchery CWT fish for the remainder of the spring/summer
migration period (Table 2). In the Trinity River, we sampled the upper and lower watershed at rotary
screw traps (RST) located at Pear Tree and Willow Creek out migrant monitoring sites. Similar to the
Klamath River sampling, effort focused on natural fish initially, then CWT marked hatchery Chinook
salmon as they emigrated through the lower Klamath reaches, and finally in the Klamath River Estuary
(Table 2).
Table 2. Number of fish sampled for QPCR testing by Klamath River reach (reach code) and sampling week.

Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 18 of 113
010360

Supplemental samples for histology (H) were collected in four reaches.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Week | Sample | Shasta R.| ScottR. | Salmon Trinity | Klamath | Upper Lower
Date to Scott to R. to R. to R. Trinity Trinity
R. Salmon Trinity Estuary | Estuary R. R. (T1)
(K4) R, R, (K1) (K0) (T2)
(K3) (2)
l 1-Apr
2 8-Apr 15
3 15-Apr | 15
4 22-Apr_ | 15
5 29-Apr_ | 15 (H10) | 15 15 15 15 15
6 6-May 15
7 13-May | 15 (H9) 15 15 15 15 15
8 20-May | 15
9 27-May | 15 (H10) | 15 15 15 15 (H9) 15 (H10)
10 3-Jun 14
11 10-Jun 20 (H10) | 20 20
12 17-Jun 20 21 (H10) | 21 (H10) | 20 (H10) | 3 20 20
13 24-Jun 20 (H10) | 20 20 20
14 1-Jul 20 40 (H10) | 20 (HI0) | 21 (HI0) | 20 12 (H10) | 18 (H7)
15 $-Jul 1] 44 20 20
16 15-Jul 20 (H10) | 20 (H10)} | 20 (H10} | 20 20 20
17 22-Jul 20
18 29-Jul 20 (H10) | 20 20 17
19 5-Aug 20
20 12-Aug 20 20
21 19-Aug 20

 

Heads from all CWT marked [GH or TRH Chinook salmon collected were tracked with unique
identification numbers and CWT codes were read by the USFWS Arcata Fish and Wildlife Office

(AFWO). The date each group of CWT Chinook salmon was released from the hatchery and date of
recapture was used to assess temporal infections levels in individual fish by comparing parasite load to
WAL. Releases at TRH were volitional and occurred from June 1 through June 15 (June 8 was used as
the mean date of release) and IGH released Chinook on June 6 through June 18 (specific release dates
were provided for given tag codes).

Parasite Infection Levels by Quantitative PCR Assays

 

Fish to be tested by QPCR were euthanized, placed in a plastic bag labeled with date and reach, and
frozen in the field. In the laboratory, fish were thawed, fork length was measured, clinical disease signs
notated, and necropsy performed to collect intestine and kidney tissues for C. shasta and P. mrinibicornis
testing, respectively. The entire intestine and kidney from each fish were removed and combined into a
single well of a 96 well plate. Tissue samples were then frozen at -20 °C until DNA extraction was
performed.

 
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 19 of 113
010361

Combined intestine and kidney tissues were digested overnight in 100uL MagMAX Proteinase K Buffer
containing 100 mg/ml proteinase K (Applied Biosystems, Foster City, CA) at 55°C with constant
shaking. A subsample of digested tissue homogenate was diluted 1:10 in molecular grade water, then
diluted 1:10 in MagMAX Multi-Sample DNA Lysis Buffer (Applied Biosystems, Foster City, CA) for a
final dilution of 1:100. The diluted tissue homogenate was extracted in a 96 well magnetic bead sample
processing system (Applied Biosystems MagMAX Express-96 Magnetic Particle Processer). Extracted
DNA was stored at -20 °C until the QPCR assays were performed.

Samples were assayed in Real Time PCR Sequence Detection Systems (SDS) using probes and primers
specific to each parasite. The combined tissues were tested for C. shasta 18S rDNA using TaqMan Fam-
Tamra probe and primers (Hallett and Bartholomew 2006) on the 7300 Sequence Detection System
(Applied Biosystems, Foster City, CA). Separately, the combined tissues were tested for P. minibicornis
18S rDNA utilizing TaqMan Minor-Grove-Binding (MGB) probe and primers (True et al. 2009) on the
StepOne Plus Sequence Detection System or the 7300 Sequence Detection System (Applied Biosystems
Foster City, CA). Prevalence of P. minibicornis infection is generally high early in the season, and
remains high throughout the migration period. Therefore, kidney tissue for P. minibicornis testing was
collected from all fish, however only representative sub-sets of samples from each reach were assayed by
QPCR. Reaction volumes of 30uL, containing 5uL DNA template, were used for both assays under the
following amplification conditions: 50 °C for 2 min.; 95 °C for 10 min; 40 cycles of 95 °C for 15s and
60 °C for 1 min. Plasmid standards, extraction control and no template control (NTC) wells were
included on each assay plate. Cycle threshold (Cr) values were calculated using SDS software (7300

SDS v 1.3.1, StepOne SDS v. 2.0 Applied Biosystems) and a standard curve to transform Cr values to
parasite DNA copy number.

Histological Assays
Histology sampling in 2012 included four reaches on the Klamath River (K4, K3, K2, and K1), as well as

the Trinity River sample locations (T2 and T1) (Table 2).

Fish to be tested by histology were euthanized and placed in Davidson’s fixative within 2 minutes of
euthanasia. Fish were held in fixative for 24-48 hours. The fixative was replaced with 70% ethanol for
storage until the gross examination and histological processing were performed. Each histological
cassette contained kidney, intestine, and 1 to 2 gill filaments. Specimens were processed for 5um paraffin
sections and stained with hematoxylin and eosin (Humason 1979). All tissues for each fish were placed
on one slide and identified by a unique number code. Each slide was examined at 40X to 400X
magnification.

Histological rankings of ‘clinical disease’ included a pathology score: a numeric index of disease severity
for kidney and intestine. The pathology score does not affect the overall prevalence of infection reported
for histological assessments, but provides a numeric index of the disease state in sample groups.
Pathology score is based on the degree of specific tissue abnormalities and parasite distribution (0 =
normal, 1= focal, 2 = multi-focal, and 3 = diffuse distribution, Table 3). A kidney pathology score was
calculated by summing the score of each kidney lesion (interstitial hyperplasia, necrotic interstitium or
tubule, interstitial granuloma, glomerulonephritis, and protein casts within the glomeruli or tubules). The
mean kidney pathology score was reported for each collection group to demonstrate severity of disease.
Similarly for the intestine, the sum of lesion scores (lamina propria hyperplasia, necrotic epithelium /
sloughing, necrotic muscularis) was used to calculate a collection group’s mean intestinal pathology
score.
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 20 of 113

010362

Table 3. Parasite abbreviations and tissuc abnormalitics listed in the bistological result tables.

 

Kidney
P. minibicornis Troph.
P. minibicornis Myxosp.
Metacercaria
C. shasta troph.
Chloromyxum sp

Pathology Score

Parvicapsula minibicornis trophozoite stage
Parvicapsila minibicornis myxospore stage
Immature trematode stage

Ceratomyxa shasta trophozoite stage
Chloromyxum species trophozoite stage

Mean kidney pathology score for sample group

 

Intestine
C. shasta troph.
C. shasta myxosp.
Helminth

Pathology Score

Ceratomyxa shasta trophozoite stage
Ceratomyxa shasta myxospore stage
Trematode, nematode, or cestode

Mean intestine pathology score for sample group

 

Gill
Ich
Glochidia
Metacercaria
Invasive C. shasta
Amoeba
Multif. Hyperplasia

lchthyophthirius multifillis

Larval mussel stage within lamellae
Immature trematode stage

Single cell trophozoite-like stage

Amoeba associated with lamellae
Multifocal hyperplastic regions on lamellae

 

 

Other Adipose steatitis

Adipose lipofuscin

 

Inflammation of visceral fat tissue
Oxidized lipopigments within adipose cells

 

 

Statistical Analysis and Terms Used

Prevalence of infection and annual prevalence (defined below) for C. shasta and P. minibicornis are
reported with 95% confidence intervals (denoted ci) for each sample reach. Prevalence of infection is
used to describe ratios of infected Chinook salmon (numerator) in the sample (number of animals

 

examined) for a calendar week. Annual prevalence is used to descnbe the overall prevalence of infection
for the sampled population during the sampling period that year. Definitions of the two terms used are as

follows (Durfee 1978, USFWS Fish Health Policy FW713):

Prevalence of infection (also referred to point prevalence, abbreviated POI): Number of cases of
a disease which are detected in a population af a designated point in time. This is usually
expressed as a ratio where the numerator is the number of cases detected at a point in time and
the denominator is the sample from a population from which the cases were drawn.

Annual prevalence (also referred to as period prevalence, abbreviated APOT): Measures the total
number of cases known to occur during a given period. Period prevalence is often mislabeled as
incidence data because the factor time enters into it. However, it should be noted that incidence
describes only 7ew cases in a specified population, and requires knowledge of when the animals
became infected to determine the rate of infection (incidence attack rate).
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 21 of 113
010363

RESULTS

PRE-RELEASE EXAMINATION OF IGH AND TRH CHINOOK SALMON

Infections of C. shasta or P. minibicornis were not detected by QPCR in IGH Chinook salmon prior to
release; fish were sampled May 17 and released from June 6-18 . Similarly, neither

C. shasta nor P. minibicornis were detected in TRH Chinook salmon examined May 16, and released
from June 1-15.

PARASITE PREVALENCE OF INFECTION BY FISH ORIGIN

In 2012 we examined a total of 1167 Chinook salmon collected from the Klamath and Trinity Rivers,
consisting of 345 natural fish, and 822 fish collected after hatchery release which included 554 CWTs.
Coded wire tagged Chinook salmon accounted for 47% of all fish sampled in 2012. Natural fish account
for 30%, and 23% of the fish are of unknown origin (unmarked hatchery fish or natural) (Figure 2),

 

Natural Production Chinook Salmon

Natural Chinook salmon represent early infection
status for C. shasta and P. minibicornis, as river
temperatures are generally 8-10 °C cooler in the
months of April and May compared to the peak
hatchery salmon migration period of June-July.
A total of 210 natural fish were sampled above the
Trinity River confluence (K4, K3, and K2) from
April 11 through May 31, and C. shasta was
detected by QPCR in 3.8% (8/210, ci = 2-7%)
compared to 2.2% (1/45, ci = 0-12%) of fish
sampled below the Trinity confluence (K1 reach)
and within the Estuary (KO) (Table 4).
Comparatively, P. minibicornis POI in natural
Chinook salmon sampled above and below the
Trinity confluence was 28.1% (59/210, ci = 22-

35% and 26.7% (12/45, ci = 15-42%) respectively. Figure 2. Proportion and origin of Chinook salmon
collected and sampled for Ceratomyxa shasta (Cs) testing.

Proportion of Chinook sampled for Cs
by origin

 

 

 

 

Unknown Origin Chinook Salmon

As described in the methods section, unknown origin Chinook are unmarked fish collected after hatchery
release that cannot be differentiated from either natural fish or unmarked hatchery fish. A total of 225
fish of unknown origin were collected in the upper Klamath reaches from June 7 through July 20. Below
the Trinity River confluence, a total of 41 fish of unknown origin were collected from the Trinity River
Confluence to the Estuary (K1) from June 20 through August 14. An additional 2 fish were sampled in
the Trinity River, for a total of 268 fish of unknown origin sampled in 2012.

 

Ceratomyxa shasta was detected by QPCR in 40.4% (91/225, ci = 34-47%) of Chinook sampled above
the Trinity River confluence compared to 53.7% (22/41, ci = 37-69%) of fish sampled below the
confluence (Table 4). Parvicapsula minibicornis PO] in Chinook salmon of unknown origin sampled
above and below the Trinity confluence was 94.7% (36/38, ci = 74-96%) and 90.5% (19/21, ci = 70-
99%) respectively.
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 22 of 113
010364

Marked (CWT) Chinook Salmon
A total of 166 CWT Chinook was sampled in the upper Klamath reaches from June 12 through July 20.

An additional 243 CWT Chinook were sampled in the lower Klamath reaches from June 20 through
August 23. One hundred forty five fish were sampled in the Trinity River, for a total of 554 CWT fish
sampled in 2012.

Prevalence of C. shasta infections in CWT Chinook salmon, sampled above the Trinity confluence was
36.7% (61/166, ci = 29-45%). Below the confluence, C. shasta POI was 46.9% (114/243, ci = 41-53%)
(Table 4). Prevalence of P. minibicornis infection in CWT Chinook salmon sampled above the Trinity
River confluence was 77.7% (129/166, ci = 47-59%) and 86.8% (211/243, ci = 82-91%) below the
Trinity River confluence (Appendix C). Analysis of Weeks at Large data is discussed in further detail in
a separate section of the report (pg. 25).

Mixed-Origin Chinook Salmon Collected above and below the Trinity River Confluence

As described in the methods section, the mixed-origin sample group consists of natural, unmarked fish of
unknown origin, and CWT Chinook salmon. A total of 601 mixed origin Chinook were sampled in the
upper Klamath reaches from April 11 through July 20. A total of 329 mixed origin Chinook were
sampled in the lower Klamath reaches from May 1 through August 23. An additional 237 fish were
sampled in the Trinity River, for a total of 1167 fish sampled in 2012.

Prevalence of C. shasta infections in mixed-origin Chinook salmon, sampled above the Trinity
confluence was 26.6% (160/601, ci =23-30%) by QPCR. Below the confluence, C. shasta POI was
41.6% (137/329, ci = 19-26%) (Table 4). Note that in the Trinity to Estuary (K1) reach, these fish
consisted of approximately equal proportions of natural fish (sampled April through May before hatchery
release), mixed origin (sampled June through mid-August) and CWT Chinook salmon (sampled late June
through late August). Whereas the fish sampled in the Estuary (KO) consisted of all CWT Chinook.
Prevalence of P. minibicornis of infection in mixed origin Chinook salmon sampled above the Trinity
River confluence was 51.4% (224/414, ci = 49-59%) and 78.3% (242/309, ci = 73-83%) below the
Trinity River confluence.

Histological assessments were performed on random, but separate, mixed-origin fish collected from the
same reaches and locations as fish tested by QPCR (Appendix A, Tables A1-A6). In 2012, poor fixation
occurred in 8 of 19 (42%) collection groups and impaired evaluation of the intestine and gill tissues
(body cavities were not opened prior to fixation or fish were not immediately fixed). Ceratomyxa shasta
infection prevalence was low (15 of 150 fish) with 5 of these infections having a single trophozoite
within peritoneal granuloma. No sign of intestinal invasion was seen in these fish.

10
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 23 of 113
010365

Table 4. Ceratomyxa shasta prevalence of infection in Chinook by fish origin (Natural, Unknown Origin,
and CWT) and reach in which fish were collected in the Klamath River. Percent positive is reported with 95%
confidence interval in parentheses.

 

Shasta to Scott to Salmon to TR to Estuary
Scott (K4) Salmon (K3) TR (K2) Estuary (K1) (KO)

 

Natural Chinook salmon — Sampled April 11 through May 31

 

C. shasta+/N 7/120 1/45 0/45 1/45 NC
C. shasta 6% (2-12) 2% (0-12) Negative 2% (0-12) NC

 

 

Unknown Origin Chinook salmon (unmarked) — Sampled June 7 through August 14

 

C. shasta+/N 0/14 34/95 57/116 22/41 NC
C. shasta Negative 36% (26-46) | 49% (40-59) | 54% (37-69) NC

 

 

CWT Chinook salmon — Sampled June 28 through August 19

 

IGH-CWT 11/75 37/61 4/4 33/42 44/124

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C. shasta+/N

C. shasta 15% (8-25) | 61% (47-73) 100% 79% (63-90) | 35% (27-44)
TRH-CWT ND ND ND 2/5 21/49

C. shasta+/N

C. shasta ND ND ND 40% (5-85) | 43% (29-58)
Unknown 1/6 3/5 NC 4/5 3/5
Hatchery!

Unreadable 2/10 2/4 1/1 4/8 3/5
CWT!

ALL CWT! 14/91 42/70 5/5 43/60 71/183

C. shasta+/ N

C. shasta 15% (9-24) | 60% (48-72) 100% 72% (59-83) | 39% (32-46)
Mixed Origin Chinook (Combined natural, unknown and CWT) — Sampled April 11
through August 23

C. shasta+/N 21/225 77/210 62/166 66/146 71/183

C. shasta 9% (6-14) | 37% (30-44) | 37% (30-45) | 45% (37-54) | 39%(32-46)

 

 

 

 

 

 

 

 

Key: N=Total sample number, ND=Not done (reach not sampled), NC = Not collected (reach was sampled, but fish were not
collected in the defined time period).

'Note: All CWT includes 49 CWT Chinook salmon which had unreadable tags (no tag or unreadable tag code) or tag codes
that could not be traced back to either hatchery. Therefore 1GH and TRH CWT sample sizes are slightly smaller than the Ail
CWT figures given.

 

lI
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 24 of 113
010366

PARASITE PREVALENCE OF INFECTION IN NATURAL FISH AND SPORE DENSITY IN
RIVER WATER AT THE KINSMAN SITE

Oregon State University conducts water sampling at numerous sites throughout the Klamath River
(Hallett 2011, Hallett 2012). In 2012, additional water sampling was conducted at the Kinsman RST by
Dr. Hallett (OSU). This site provides annual C. shasta POI data for natural Chinook salmon, as well as
early infection status of IGH Chinook salmon following their release, Overlaying C. shasta actinospore
density in water sampling with parasite POI in natural juvenile Chinook showed a trend of increasing
infectivity by both measurements (Figure 3). Ceratonryxa shasta spore density in water samples (shown
as gray X in Figure 3) corresponded well with increasing POI in natural fish tested (green triangles m
Figure 3) from late April to late May at this site. It should be noted that spore densities in water at a
particular point in time do not represent current parasite levels in fish. Natural fish likely had prior
exposure at this site or other locations, prior to when water sampling occurred. However. water sampling
conducted simultaneously with juvenile outmigration monitoring at a single site (concurrent weekly
samples) can demonstrate increasing trends in infectivity in terms of both parasite exposure and
developing infections in natural fish. Figure 5 also graphs C. shasta POI in mixed origin juvenile
Chinook (blue circles) and CWT Chinook salmon (red triangles) but it must be noted that these were
included only to provide temporal reference for the three types of fish groups tested. Mixed and CWT
fish groups were collected at various sites as fish migrated downstream, The MOC and CWT POI data
points were included in this graph to give the reader a relative sense of C. shasta POI over the entire
sample period, compared to natural fish sampled at the Kinsman RST. Actinospore density data is for the
Kinsman site only.

 

 

 

 

 

 

 

C. shasta C, values in Natural, Mixed and CWT Juvenile Chinook
25.0
@ Natural
oe
30.0 ;
Z @Mixed
we —s 3 = & a,
x
& A — g~onT
35.0 zs a * —
—— ee 2a
ae & -} A @ = —~ »Actinospore
40.0 a —> © a Density
x
>>?e¢ j —
45.0
mo Lie] ol oo wo Lael oO bh o> a lie + = ao uw ™ mo Ww ™ nH wo
s ft 2e2egqg&teai™wesf2 S&B Fe SY e@ B&G =e
—T wT T i wD Ww Lim] wo Oo bh Mm linea wo wo oo

 

 

 

Figure 3. Cycle Threshold (Cr) values (y axis) denoting quantity of C. shasta DNA present in natural, mixed origin and
coded-wire tagged (CWT) intestinal tissue of juvenile Chinook salmon. The infectious actinospore density (gray x) is
also shown for environment water samples collected from the Kinsman rotary screw trap site (water testing and data
provided by Dr. Sascha Hallett, Jerri Bartholomew laboratory, Oregon State University). For actinospore density
data, a Cr value of 33.4 correlates to 1 SPORE/L in environmental water samples,
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 25 of 113
010367

PARASITE PREVALENCE OF INFECTION BY KLAMATH RIVER REACH

Prevalence of C. shasta infection in mixed ongin Chinook salmon sampled throughout Klamath River
was 31.9% (297/930, ci = 29-35%) similar to the annual metric of 30.4% (160/526, ci = 15-20%): the
annual metric is restricted to above the Trinity confluence and May-July peak immigration penod.
Prevalence was highest in the Tnnity confluence to Estuary (K1) reach at 45.2%, followed by Estuary
(KO) reach at 38.8%. Lowest prevalence was seen in K4 at 9.3% (Figure 4).

Prevalence of P. minibicornis infection in mixed origin Chinook salmon sampled in the Klamath River
was 64.5% (466/723, ci = 86-91%). Prevalence was highest in KO at 84.7%, followed by K3 at 70.6%.
Lowest prevalence was seen in K4 at 46.2% (Figure 4).

100%
90%
80%

70%

  
 

Cs and Pm POl

Figure 4, Prevalence of Ceratomyxa shasta (Cs+) and Parvicapsula minibicornis (Pm+) infection in juvenile Klamath
River Chinook salmon by capture reach. K4= Shasta to Scott; K3= Scott to Salmon; K2= Salmon to Trinity; K1=
Trinity confluence to Estuary; KO= Klamath River Estuary. Sample numbers collected are displayed at the bottom of
each column for both pathogens.

13
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 26 of 113
010368

Shasta to Scott (K4) reach

Ceratomyxa shasta was detected by QPCR in 9.3% (21/225, ci = 6-14%) of mixed-origin Chinook
salmon which consisted primarily of natural fish. Generally, natural fish have lower C. shasta POI
because these fish are captured when river temperatures are cooler (Apr-May). Prevalence peaked at 20%
in early June and C. shasta was last detected in this reach at 9.1% in early-July. IGH initiated Chinook
salmon release on June 6 (Figure 5). In the natural fish subset collected in this reach (April 11 to May
31), C. shasta was not detected in April, but was detected throughout most of May. Ceratomyxa shasta
prevalence of infection in natural fish was 5.8% (7/120, ci = 2-12%). Once IGH fish are released, the POI
in natural fish is masked by uninfected or low parasite prevalence in the newly exposed hatchery group.

Parvicapsula minibicornis was detected by QPCR in 46.2% (104/225, ci = 40-53%) of mixed-origin
Chinook salmon (Figure 5). Infection prevalence reached 92.9% by early June, and decreased in mid to
late June. Prevalence peaked at 100% at the end of July. Parvicapsula minibicornis PO] in natural fish
was lower at 30% (36/120, ci = 22-39%).

Shasta to Scott iGH FCS release initiated 6/6/12
BCst Pmt |

   

 

 

 

 

 

 

 

 

 

100% - AD
y nV

80% ANY AY
y y

ml nV

A ALY YY

nV AW Y

60% AW AY
A VA Aw Y

A A MA

A ALY ATA b

40% + ay aH
Yt AY

Any AY V

20% DU Y y y
ne eV y

aD V Y

15 15 15 15 15 15 15 15 14 20 20 20 20 "1

of tet, a toy “ Se Sy ~ 3S o Py PS

Figure 5. Weekly prevalence of Ceratomyxa shasta (Cs+) and Parvicapsula minibicornis (Pm+) infection by QPCR in
juvenile Klamath River Chinook salmon captured in K4 reach on the Klamath River (Shasta River to Scott River).
Sample numbers collected and tested for Ceratomyxa shasta each week are displayed at the bottom of each column,
while sub-sample numbers for P. minibicernis are listed in the sample table in Appendix C. Parvicapsuia minibicornis
was sampled on all dates except Apr 1: not detected on Apr 9, Apr 15, Apr 29, and Jun 10. Ceratomypxa shasta was not
detected on Apr 8, Apr 15, Apr 22, Apr 29, Jun 3. Bold arrow indicates IGH FCS release date.

14
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 27 of 113
010369

Five bi-weekly histology collections occurred between April 29 and June 24 for a total of 50 specimens
{Appendix A, Table Al). Collection groups between Apnl 29 and May 27 were of natural origin while
the June 10 and June 24 specimens were considered of mixed origin. Ceraftomyxa shasta was detected in
8% of fish, and only on May 13, May 29, and June 10. Both natural and mixed origin salmon had low
(10% and 5% respectively) prevalence of C. shasta infection. Individual trophozoites were found within
granulomatous inflammation of the serosal surface of the intestine or associated visceral fat (had not
invaded the intestine). In contrast, ?. minibicornis infection of the kidney and metacercarial infection of
the gill increased in the natural salmon beginning in mid-May. The kidney pathology score and gill
lamellar hyperplasia also increased with time (Figure 6 and Appendix Al). Kidney pathology scores
were considered low given the 6 — 8 range seen in clinically affected salmon in 2009. The influence of
the IGH release on infection data was suggested by the decline in P. minibicornis prevalence and kidney
pathology observed in June 24 sample (~ 3 weeks after first release). Another commonly observed
abnormality was steatitis (inflammation of the visceral fat) in 45% of all fish examined (Appendix A,
Table Al).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ss

100% - =" ~ r 8

tt
80% -
40% + yy a L | 5 j
20% / P
~@ly Uo Mi

al rol we x

+

a,
a

Figure 6. Weekly prevalence of infection for Parvicapsula minibicornis (Pm POI %) and mean kidney pathology score
(Fath Score) by histology in juvenile Klamath River Chinook salmon captured in the Shasta to Scott (K4) reach.

15
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 28 of 113
010370

Scott R. to Salmon R. reach (K3)

In the Scott to Salmon reach, C. shasta was detected by QPCR in 36.7% (77/210, ci = 30-44%) of mixed-
origin Chinook salmon. Infection prevalence was first detected in late May at 6.7%, and ranged from 15-
43% throughout June. The prevalence peaked at 79% in early July and dropped to 25% in the last sample
of the season (Figure 7). Comparatively, C. shasta POI in natural fish (collected 30 Apr to 29 May) was
2.2% (1/45, ci = 0-3%) in this reach.

In this reach, P. minibicornis was detected by QPCR in 70.6% (84/119, ci = 62-79%) of mixed-origin
Chinook salmon. Infection prevalence was first detected at 6.7% in late April, and increased to 66.7% by
late May. The prevalence increased to 96.2% in early July and reached 100% one week later (Figure 7).
Parvicapsula minibicornis POI in natural fish sampled in this reach was 24.4% (11/45, ci = 13-40%).

Scott to Salmon es. 2
IGH FCS release initiated 6/6/12 ——

100%

80%

60%

 

40%

20%

     

 

 

 

 

15 15 15 20 21 20 40 44 20
0% = <n ot hk nis Gd

sti ri toy veep ry

Figure 7. Prevalence of Ceratomyxe shasta (Cs+) and Parvicapsula minibicornis (Pm+) infection by QPCR in juvenile
Klamath River Chinook salmon captured in K3 reach on the Klamath River (Scott River to Salmon River). Sample
numbers collected and tested for Ceratomyxa shasta each week are displayed at the bottom of each column, while sub-
sample numbers for Parvicapsula minibicornis are listed in the sample table in Appendix C. Parvicapsula minibicornis
was Sampled on Apr 29, May 13, May 27, Jul 1, Jul 8, and Jul 15: not detected on May 13. Ceratomyxea shasta was not
detected on Apr 29, and May 13.

16
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 29 of 113
010371

Three bi-weekly histology collections occurred between June 17 and July 15 for a total of 30 specimens
(Appendix A, Tables A2). The June 17 collection was considered of natural origin while the July 1 and
July 15 specimens were considered of mixed ongin. Both natural and mixed ongin salmon had low (10%
and 5% respectively) prevalence of C. shasta infection. In contrast, ?. minibicornis infection of the
kidney and metacercanal infection of the gill was high (© 60%) in all collection groups. Kidney
pathology scores increased over time to levels seen in clinically affected populations (True et al. 2010)
(Figure 8). Inflammation of gill lamellae associated with metacercana, presumptively Apophatius sp.
(Ferguson et al.2011), was seen in 90% of the fish. The metacercaria were associated with both
epithelial hyperplasia and chondroid metaplasia.

 

 

 

 

 

 

 

 

 

 

 

 

Scott to Salmon EzzaPm POl %
ee__Path Score
100% - UE - &
- 7
80% v
_ ey + 6
60% ae r 5
EE. 5
sd L4
>
40% -——— 2
| 4 8
My 5
& ou.
- 2
20%
L |
0% ED be Lg
oe ° e

Figure 8. Weekly prevalence of infection for Parvicapsula minibicornis (Pm POT %) and mean kidney pathology score
(Path Score) hy histelogy in juvenile Klamath River Chinoek salmon captured in the Scott te Salmon (K3) reach.

17
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 30 of 113
010372

Salmon R. to Trinity R. reach (K2)

In the Salmon to Trinity reach, C. shasta was detected by QPCR in 37.3% (62/166, ci = 30-45%) of
mixed-origin Chinook salmon. The first detection of C. shasta occurred in early June at a prevalence of
45%, The prevalence increased to 57% on June 17 followed by two weeks with decreased levels. The
prevalence peaked at 75% in early July (Figure 9). In contrast to the later mixed-origin group, C. shasta
was not detected in natural Chinook salmon collected April 29 to May 27.

Parvicapsula minibicornis was detected by QPCR in 51.4% (36/70, ci = 39-64%) of mixed-origin
Chinook salmon. Prevalence reached 66.7% by late May. In early July prevalence peaked at 100%
(Figure 9). Parvicapsula minibicornis PO] in natural fish, collected Apr 30 to May 29, was 26.7%
(12/45, ci = 15-42%) im this reach.

Salmon to Trinity River Confluence

 

      

 

 

 

  

 

HCs+ mPmt+
100% IGH FCS release initiated 6/6/12
80%
60%
40%
20% —
D M An
15 15 15 20 21 20 20 20 20
0% 7 ee ee

 

Me Mo ee Pe POO PP yP

Figure 9. Prevalence of Ceratomyxe shasta (Cs+) and Parvicapsula minibicornis (Pm+) infection by QPCR in juvenile
Klamath River Chinook salmon captured in K2 reach on the Klamath River (Salmon River to Trinity River). Sample
numbers collected and tested for Ceratomyxa shasta each week are displayed at the bottom of each column, while sub-
sample numbers for Parvicapsula minibicornis are listed in the sample table in Appendix C. Parvicapsula minibicornis
was sampled on Apr 29, May 13, May 27, Jul 8, and Jul 15: not detected on Apr 29. Ceratomypxa shasta was not
detected on Apr 29, May 13, and May 27,

18
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 31 of 113
010373

Three bi-weekly histology collections occurred between June 17 and July 15 for a total of 30 specimens
{Appendix A, Table A3). The June 17 collection was considered of natural origin while the July 1 and
July 15 specimens were considered of mixed ongin. Mixed origin salmon had low (10%) prevalence of
C. shasta infection. In contrast, P. minibicornis infection of the kidney and metacercarial infection of the
gill was high (> 83%) in all collection groups. Kidney pathology scores were minor (Figure 10) while
inflammation of gill lamellae associated with metacercaria, presumptively Apophatius sp. (Ferguson et
al. 2011) was seen in all fish. The metacercana were associated with both epithelial hyperplasia and
chondroid metaplasia. One fish collected the week of July 15 had a single /chthyophthirius muttifiliis
trophozoite in its gill section.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tt
Salmon to Trinity River Confluence |—Patn Seo POI %
|—rath score | Score
100% 8
Ves 7
80% 1
.
60%) ee
8
r4
>
S
40% =
4 2
a
a
L 2
20%
r
0% . LL 0
Ss > >
ie . we

Figure 10. Weekly prevalence of infection for Parvicapsula minibicornis (Pm POT %) and mean kidney pathology
score (Path Score) by histology in juvenile Klamath River Chinook salmon captured in the Salmon to Trinity (2)

reach,

19
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 32 of 113
010374

Trinity R. to Estuary reach (K1)

In the Trinity River to Estuary reach, C. shasta was detected by QPCR in 45.2% (66/146, ci = 37-54%)
of mixed-origin Chinook salmon. Infection prevalence was expectedly low early in the season (Apr-
May), peaked at 80% in mid-July, and then decreased slightly to 75% on the last sample date of 14
August (Figure 11). Ceratomyxa shasta PO] in natural fish sampled in this reach (May 1 to May 29)
was 2.2% (1/45, ci = 0-12%). Only five Chinook salmon of known Trinity origin (TRH-CWT) were
captured in this reach; C, shasta was detected by QPCR in 40% (2/5, ci = 5-85%) and P. minibicornis
was detected in 60% (3/5, ci = 15-95%).

 

In the Trinity River to Estuary reach, P. minibicornis was detected by QPCR in 69% (87/126,

ci = 60-77%) of mixed-origin Chinook salmon. Infection prevalence peaked at 60% in natural fish
sampled in mid-May, and was 26.7% (12/45, ci = 15-42%) for this group overall. P. minibicornis POI in
mixed origin fish increased to 95.2% in early July. POI remained high for the remainder of the sampling
period (90-95%, Figure 11).

Trinity River Confluence to Estuary

 

          

   

 

 

 

 

 

    

 

BCs+ g@Pm+
a IGH FCS release initiated 6/6/12
oO
80%
60% —___—_—_ 2
40% |
20%
1 rm i dN i be : Ye
15 15 15 20 21 20 20 20
0% —_ us

Figure 11. Prevalence of Ceratomyxa shasta (Cs+) and Parvicapsula minibicornis (Pm+) infection by QPCR in juvenile
Klamath River Chinook salmon captured in K1 reach on the Klamath River (Trinity River to the Estuary). Sample
numbers collected and tested for C. shasta each week are displayed at the bottom of each column, while sub-sample
numbers for P. minibicornis are listed in the sample tahle in Appendix C. Parvicapsula minibicornis was sampled on
Apr 29, May 13, May 27, Jul 8, Jul 15, Jul 21 and Aug 12. Ceratomyxa shasta was not detected on Apr 29 and May 13.

20
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 33 of 113
010375

Four bi-weekly histology collections occurred between June 17 and August 5 for a total of 40 specimens
(Appendix A, Table A4). The June 17 collection was considered of natural origin. Both natural and
mixed origin salmon had low (10% and 3%) prevalence of C. shasta infection. In contrast,

P. minibicornis infection of the kidney and metacercanal infection of the gill was high (> 60%) in all
collection groups. Kidney pathology scores were generally low (Figure 12) however several individuals
showed severe glomerulonephritis. Two gill sections had amoeba infections. Gill lamellae inflammation
associated with metacercaria (presumptively Apophallus sp., Ferguson et. al.2011) was seen in 75% of
the fish. The metacercana were associated with both epithelial hyperplasia and chondroid metaplasia.
One fish collected the week of August 5 had a single /eAthyophthirius multifiliis trophozoite in its gill
section.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ws i

20% D

0% _ ,
rom

Figure 12. Bi-weekly prevalence of infection for Parvicapsula minibicornis (Pm POI %) and mean kidney pathology
score (Path Score) by histology in juvenile Klamath River Chinook salmon captured in the Trinity River conflucnee to
Estuary (K1) reach.

21
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 34 of 113
010376

Klamath River Estuary (K0)

In the Klamath River Estuary (KO) reach only CWT (IGH or TRH) Chinook were sampled. Ceratomyxa
shasta was detected by QPCR in 38.8% (71/183, ci = 32-46%) of Chinook in this reach. Prevalence
peaked in early July at 75% and then decreased and remained low (10-20%) through mid-August.
Ceratomyxa shasta prevalence of infection increased again in the last sample collected 23 August to 40%
(Figure 13).

 

Parvicapsula minibicornis was detected by QPCR in 84.7% (155/183, ci = 79-90%) of Chinook salmon
collected in this reach. Infection was detected in late June at 65%, POI decreased one week later, but then
increased to 95% in mid-Jul. Prevalence remained high (85-100%) for the remainder of the season.

Histology sampling was not performed in this reach.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Estuary
IGH FCS release initiated 6/6/12 oCs+ ePm+
100% - om
A Py
y ao
A id fa ke Eg a
80% Ge cecececele?
AWUUHE
AUAYWHY
A 4 y Yy y )
va ra ra
60% y A Ay
i a eg es g a
g Ma la A
] LV
40% y | y LY A AE
A AW YE
AN A Us
a ih on a4
a 4 4 fa
20% V ni A
I AMA a
4 ao a
mp 4 FEZ ‘a
( 0 20 20 20 20 20
0% ms J y AS Mas ed aD
g a SF SF 2S 2
at tet ys say SPS sy SP y a ey =

Figure 13. Prevalence of Ceratomyxa shasta (Cs+) and Parvicapsula minibicornis (Pm+) infection by QPCR in juvenile
Klamath River Chinook salmon captured in KO reach on the Klamath River (Estuary). Sample numbers collected and
tested for C. shasta and P. minibicornis each week are displayed at the bottom of each column. P. minibicornis was not
detected on Jun 17.

22
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 35 of 113
010377

PARASITE PREVALENCE OF INFECTION BY TRINITY RIVER REACH

Upper Trinity River — Pear Tree Trap (T2)

In the upper Trinity River reach (T2), C. shasta was detected by QPCR in 1.7% (2/117, ci = 0-6%) of
mixed-origin Chinook salmon. The two positive samples were CWT fish collected June 17 and July 15
{Figure 14). Parvicapsula minibicornis was detected by QPCR in 24.8% (29/117, ci = 17-34%) of
mixed-origin Chinook salmon. Parvicapsula minibicornis POI was highest at 70% on June 17 (Figure
14). The majority of positive fish were CWT fish, with only 2 positive fish being of natural origin.

Upper Trinty River
| BCst+ BPmt+

 

 

 

 

 

 

100% -
80%
7D
60%
eal
40%
20%
Z na
15 15 15 20 We 20 20
0% +————_, bead LL + a,
‘ oh aS SS S$ . >. > ey
CP PRs oe ee ’ OP RH

Figure 14. Prevalence of Ceratomyxa shasta (Cs+) and Parvicapsula minibicornis (Pm+) infection by QPCR in juvenile
Trinity River Chinook salmon captured in T2 reach on the Trinity River (upper Trinity). Sample numbers collected
and tested for C. shasta each week are displayed at the bottom of each column, while sub-sample numbers for
Parvicapsula minibicornis are listed in the sample table in Appendix C. Sample collection started the week of Apr 29,
but fish were not collected the week of Jun 10.

Two histology collections occurred in the weeks of May 27 and July | for a total of 19 specimens
{Appendix A, Table AS). Neither C. shasta nor P. minibicornis were observed in the specimens.

A kidney granuloma was observed in one fish collected in July and was not associated with either
parasites or gram negative bacteria. It was characteristic of a bacterial kidney disease lesion. Common to
Trinity R. salmon, the myxozoan kidney parasite Chloromyxum sp. and gill infections by mussel
glochidia were detected in the fish. These parasites along with metacercana cysts (presumptive
Nanophyetus salmonicola) tend to be differentiating “biological tags” for Trinity R. juvenile Chinook.

In contrast, Klamath R. juveniles tend to have metacercarial infections (presumptive Apophallus sp.) of
the gill lamellae.

23
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 36 of 113
010378

Lower Trinity River — Willow Creek Trap (T1)

Ceratomyxa shasta was detected in 5.8% (7/120, ci = 2-12%) of the mixed origin Chinook salmon
screened by QPCR (Figure 15). All positive fish were CWT fish and were collected on either July 16 or
August 8. Parvicapsula minibicornis was detected in 23.3% (28/120, ci = 16-32%) of mixed ongin
Chinook salmon screened by QPCR (Figure 15). Similar to C. shasta, the majority of positive fish were
CWT juvenile Chinook collected from the lower Trinity River site.

Lower Trinty River
y | mCs+ Pm: |

 

 

 

 

 

 

 

{00%
80%
60% -
40% + 7 [ g
a
w a
20% /
we
y 4
A oY
we 15 15 20 18 20 17
0% +— oe rr mcs
Py > s 8 > * eo

Figure 15, Prevalence of Ceratomyxa shasta (Cs+) and Parvicapsula minibicornis (Pmt) infection by QPCR in juvenile
Trinity River Chinook salmon captured in T1 reach on the Trinity River (lower Trinity). Sample numbers collected
and tested for C. shasta each week are displayed at the bottom of each column, while sub-sample numbers for
Parvicapsula minibicornis are listed in the sample table in Appendix C. Sample collection started the week of Apr 29,
but fish were not collected the week of Jun 10,

Two histology collections occurred in the weeks of May 27 and July 1 for a total of 17 specimens
(Appendix A, Table A6). Parvicapsula minibicornis was not observed in the specimens. Common to
Trinity R. salmon, the myxozoan kidney parasite Chloromyxum sp. and gill infections by mussel
glochidia were detected in the fish. Two gill sections contain presumptive C. shasta trophozoites
however the parasite was not seen in the intestine sections.

In summary, the overall prevalence of C. shasta infection in mixed origin Chinook salmon sampled from
both Trinity River locations was 3.8% (9/237, ci = 2-7%). Prevalence was higher (5.8%) in the lower
Willow Creek RST (12 site) compared to the upper Pear Tree RST (T! site) at 1.7%. For P. minibicornis
infection in mixed origin Chinook salmon sampled in the Trinity River the prevalence of infection was
slightly higher at the upper site (24.8%) but similar to the lower Willow Creek site (23.3%).

24
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 37 of 113
010379

PARASITE PREVALENCE OF INFECTION IN MARKED (CWT) CHINOOK SALMON

The 25% constant fractional mark rate at Iron Gate Hatchery (Buttars and Knechtle, 2009) has permitted
the capture of a large proportion of IGH CWT Chinook salmon in the past four years of the monitoring
program. A total of 409 CWT Chinook salmon were collected this season from the upper and lower
reaches of the Klamath River with IGH CWT fish accounting for 74.8% (306/409) and TRH CWT fish
accounting for 13.2% (54/409) of coded wire tagged fish tested. Forty nine coded wire tags (12%)
recovered from the Klamath River were unreadable, or could not be identified to hatchery releases
(Figure 16). An additional 145 TRH CWT fish were collected in the Trinity River, primarily at the
Willow Creek trap. In addition to prevalence of infection data reported previously for CWT Chinook
(page 10), these tagged Chinook provide a method of assessing temporal myxozoan infection level at
weeks post hatchery release.

 

Proportions of CWT Chinook Captured in the
Klamath River, by Hatchery Origin

IGH CWT

wm TRHCWT

 

75 B Unreadable
tags

 

 

 

Figure 16. Proportions of CWT Chinook salmon originating from IG or TR Hatcheries. Unreadable tags: 49 CWT
Chinook salmon which had unreadable tags (no fag or unreadable tag code) or tag codes that could not be traced back
to either hatchery.

25
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 38 of 113
010380

Iron Gate Hatchery

Coded wire tagged salmon originating from IGH were collected from various reaches of the Klamath
River from June 13 to August 23. The largest proportions of IGH CWT Chinook salmon were recovered
from the Estuary (KO) and the Shasta River to Scott River (K4) reaches.

Ceratomyxa shasta was detected in 42% (129/306, ci = 37-48%) of all IGH CWT Chinook salmon
screened by QPCR and 37% (52/140, ci = 29-36%) of IGH CWT collected above the confluence of the
Trinity River (Figure 17). Ceratomyxa shasta POI was low (15%) in the upper reach (K4) and highest in
Chinook salmon recovered from the Salmon River to Tnnity River reach (K2) at 100% (however only 4
CWT fish were sampled in this reach). Ceratomyxa shasta POLin IGH CWT collected from the Tnnity
River to the Estuary (K1) reach was 79% (33/42, ci = 63-90%), and 35% in Estuary (KO).

 

 

 

 

 

 

 

 

 

   

 

 

100% -
= 380% N
ao
S \
N
8 60%
ia SS
> \\
2 NWN
E 40% N
3 \ \
a
cs 20%.
618 48 42 3
3 0% ey = Se BS 3 : oo | = 2
Shasta to Scott | Scott to Salmon Salmon to Trinity Trinity to Estuary|Klamath Estuary
K4 K3 K2 K1 KO

 

 

 

 

 

 

Figure 17. Ceratomyxa shasta prevalence of infection (POD by QPCR in Iron Gate Hatchery CWT by reach in which
marked Chinook salmon were recovered from, Whiskers indicate 95% confidence interval; sample numbers collected
and tested for C. shasta each week are displayed at the base of each column.

Parvicapsula minibicornis was detected in 89% (272/306, ci = 85-92%) of all marked IGH Chinook
salmon screened by QPCR and 81% (113/140, ci = 73-87%) of IGH-CWT collected above the
confluence of the Trinity River.

26
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 39 of 113
010381

Trinity River Hatchery

Coded wire tagged salmon originating from TRH were collected from June 20 through August 3 at two
Trinity River sites, and June 20 to August 23 in the lower Klamath River. The largest proportion of
Tnnity River Hatchery CWT Chinook salmon were recovered from the Willow Creek rotary screw trap
in the lower Trinity River reach (T1), accounting for 36.1% (69/191) of all TRH CWT tested.

In marked TRH Chinook, (. shasta was detected in 16.8% (32/191, ci = 12-23%) of all salmon screened
by QPCR. Ceratomyxa shasta POI was higher in Chinook salmon recovered from the Trinity to Estuary
reach (K1) at 40% (2/5, ci = 5-85%) and the Estuary reach (KO) at 42.9% (21/49, ci = 29-58%) (Figure
18), compared to fish collected in the Trinity River at 6.6% (9/137, ci = 3-12%).

Parvicapsula minibicornis was detected in 43.5% (83/191, ci = 36-51%) of marked TRH Chinook
salmon screened by QPCR.

 

 

 

 

 

 

 

 

 

 

 

 

 

100% - |
fe 80% + |
5 .
g :
§ |
3 60%
€ t
& 40% '
s * | NX
20%
& 09 a 49 68 ~ N69 4 .

‘a Ss ah Y 35554 as
° Trinity to Estuary Klamath Estuary Upper Trinity Lower Trinity
K1 KO T2 TI |
Klamath River Trinity River )

 

 

Figure 18. Ceratonmyxa shasta prevalence of infection (POD by QPCR in Trinity River Hatchery CWT by reach in
which marked Chinook salmon were recovered from. Whiskers indicate 95% confidence intervals. Sample numbers
collected and tested for C. shasta CWT are displayed at the base of each column.

27
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 40 of 113
010382

Prevalence of Infection and Parasite L ks At Larg:

Historical C. shasta prevalence of infection date for IGH and TRH CWT detected by QPCR and
histology are given in Table 5. The methodology used for reporting the annual disease metnic has
changed over the seven years of the monitonng program. Prevalence of infection by histology had been
utilized as the metric for annual comparisons of disease prevalence (data confined to peak migration
period of May-July and above the Trinity confluence) from 2006-2008. The annual metric transitioned
to QPCR data in 2009, with the same data restrictions, due to the higher sensitivity of this method in
detecting early and/or low-level parasite infections and the ability to quantify parasite DNA copy number
within fish tissue.

The benefit of concurrent testing with QPCR is the ability to provide quantitative assessments of parasite
load within migrating juvenile Chinook salmon collected within various reaches and eventually the
Estuary. Quantitative parasite load permits assessment of the relationship between WAL and infection
intensity in CWT Chinook salmon (see discussion). Supplemental histology continues to be performed
annually for select reaches to assess tissue damage associated with clinical disease and to detect other
pathogens that may be present. Histology is not performed on CWT Chinook salmon but 1s performed at
similar sample sites and periods, utilizing mixed-origin fish groups.

Table 5. Historic annual prevalence of Ceratomyxa shasta infection (% positive by assay) in all juvenile Chinook
salmon collected from the Klamath main stem betwcen Iron Gate Dam and Trinity River confluence during May
through July, 1995-2012. Similar data is shown in columns 4 for IGH CWT captured in reaches above the conflucnee
of the Trinity River (K5, K4 and K2) and for TRH CWT collected below the Trinity R. confluence (K1) and estuary
(KO).

 

 

Year Annual C. shasta POL Iron Gate CWT Trinity CWT
All Chinook (% Positive - QPCR) (% Positive - QPCR)
(May 1 — July 30)

(% Positive by Assay)
Histology QPCR

 

 

 

 

 

 

 

 

2006 21 34 6/18 (33%) 1/67 (1%)
2007 21 31 15/22 (68%) 46/332 (14%)
2008 37 49 9/13 (69%) 8/257 (3%)
2009 54 AT 82/228 (36%) 13/100 (13%)
2010 15 17 17/149 (11%) 1/45 (2%)
2011 2? 17 22/176 (13%) 4/49(8%)
2012 9 30 52/140 (37%) 19/44 (43%)
Average 23% 32% 27% 10%
(SE) (7) (5) (9) (6)

 

 

 

 

 

 

 

‘KS reach (IG dam to the Shasta) was sampled cach year, prior to 2011. C. shasta POT has historically been very
low in this reach.

2 Histology sampling was reduced and limited to 2 reaches in 2011: Shasta to Scott (K4) and Trinity confluence
to Estuary (KI).

28
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 41 of 113
010383

Iron Hatcher

Ceraiomyxa shasta parasite load, as determined by quantity of (. shasfa DNA detected in the intestine of
Chinook salmon, is a measure of infectious load at the time fish are captured. The parasite load in CWT
Chinook salmon, given in DNA copy number, was bi-modal in 2012 (Figure 18), sim#lar to trends
observed in previously monitoring years (Bolick et al. 2011, Tre et al. 2010). This bi-modal distnbution
is likely associated with physiological smolt status which drives rate of migration in juvenile Chinook
salmon foliowing release from IGH. The majority of fish likely are actively migrating while
smaller/younger fish may reside for a few weeks before continuing to the Estuary.

Ceratomyxa shasta DNA copy number was highest in IGH CWT Chinook salmon residing 7 WAL,
followed by fish residing 3 WAL. The average (. shasta parasite copy number for tnfected fish residing
3 WAL was ~ 60,000 copies and two times higher (~130,000 copies) in the 7 WAL group (Figure 19).
However, C. shasta POI was highest in the 3 WAL group (>70%), and less than 20% in the 7 WAL
group. This indicates that while a larger proportion of the Chinook salmon residing 3 WAL upon
recapture were infected, the parasite infectious load was lower than that observed in fish residing

7 WAL. The 7 WAL group had fewer infected fish, but the fish that were infected had high parasite
loads. Inthe S WAL group, C. shasta prevalence of infection and DNA copy number are weil correlated.
As fish become clinical, moribund fish likely dropped out of the population, which resulted in a decrease
in €. shasta POL. Note the POT level is nearly inverse in the later groups (lower POI associated with
highest DNA copy number).

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 
  

    

 

     
   

 

 

 

 

100% 160000 |
9 20 312s 50—i5Dst—‘“‘ SSO 18 |
N L 140000
_ 80% — a |
® Ss : \ r 120000 2
a SN i 4 >
: 60% / i : L 100000 3
S \ ! 1 L 80000 <
2 40% la i i AY f 60000 5
= INN i NNN [| 8
2 | A ' ~ | 40000 5
B 20% NON . . =
\\ L 20000
<1 1 Fay SY a Oe Og
WAL

 

Figure 19. Ceratomypxa shasta prevalence of infection in GH CWT by Weeks At Large (WAL) post hatchery release.

Lines (dashed red) are the mean C. shasta DNA copy number for Chinook salmon testing positive by QPCR, and (solid

black) mean DNA copy number for all Chinook salmon tested by QPCR.

29
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 42 of 113

Compared to C. shasta, P. mtinibicornis prevalence of infection in IGH CWT, and historically in the

entire mixed origin population, is generally much higher throughout the late spring and summer sampling
period. In terms of WAL data, /?. nritibicornis infectious load was highest for the 3-4 WAL groups
consisting of parasite DNA copy numbers above 190,000 copies (Figure 20). Prevalence of infection

remained high (88-100%) in the 2-9 WAL groups. However the parasite infectious load decreased after

4 WAL and remained relatively low with the exception of a second smaller peak in the 6 WAL group.

 

 

Jaquiny Ado5 yNG Wd uRaW

 

\

19

a

 

 

 

 

 

 

| [aa
SoS xs op ¢

(H9d0) LAO HOI Ul 1Od Wd

<1

 

 

Figure 20. Parvicapsula minibicernis prevalence of infection in (GH CWT by Weeks At Large (WAL) post hatchery

release. Lines (dashed red) are the mean P. minibicornis DNA copy number for Chinook salmon testing positive by

QPCR, and (solid hlack} mean DNA copy number for all Chinook salmon tested by QPCR.

30

PSEOlO
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 43 of 113
010385

Trinity River Hatchery
Ceratomyxa shasta parasite load, as determined by parasite DNA copy number, was highest in TRH

CWT Chinook salmon residing for 7-10 WAL, however sample size was extremely small for the 8-0
WAL groups (Figure 21}. Two C. shasfa positive fish residing 7 and 8 WAL had clinical disease
(hemorrhagic intestine) upon dissection and DNA copy number of approximately 450,000 and 250,000
respectively. The majority of the remaining (. shasfa positive TRH CWT Chinook had low DNA copy
numbers ranging from 20 to 650, with the exception of one fish at 7000 copies.

 

 

 

 

 

 

 

 

 

 

 

100% 300000 |
NW |
80% » L 250000 .
a WANS 2
oO SSS E
a 50% - \\ L 200000 2
E \\ 8
o NN L 450000
z \\ 2
F 40% WN -
= ~ + 100000 6
‘a 20% - \\ =
o NN L 50000
\\ |
/
0% NN bo |
WAL

 

Figure 21. Ceratompxa shasta prevalence of infection in TRH CWT by Wecks At Large (WAL) post hatchery release.
Lines (dashed red) are the mean C. shasta DNA copy number for Chinook salmon testing positive by QPCR, and (solid
black) mean DNA copy number for all Chinook salmon tested by QPCR.

Parvicapsula minibicornis parasite load was highest in TRH CWT Chinook salmon residing 8-10 WAL,
but again only 4 fish were represented in these groups (Figure 22). Trinity River Hatchery CWT
Chinook salmon had nevligibie levels of P. arinibicornis DNA present in the kidney, and prevalence of
infection ranged from 18-48% in 1-6 WAL groups. Similarto C. shasta, P. minibicornis parasite load
is highest (~15,000-90,000 copies) in the few fish in the 8-10 WAL group, but this is approximately half
the level observed in IGH CWT Chinook salmon. These four P. minibicornis positive TRH CWT fish
were recaptured in the Estuary.

3]
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 44 of 113

 

 

 

 

 

010386
100% : mayen 100000 |
os @ 2 @ HW 8 Ff & e \ ae
N NN NY NN

& 80% - ‘+ Ff coo: 5 |
z NN ¥ =
eS \ . 2200 5
— 60% = ——_ \\ NN - 60000 =
= NY KY IN WV A g
oe x, NN NWN ARS SIN _|_ IN NN SN | a

40% HIN WAS NN NUS FING + 40000
Boome KATALIN Wocsoo0
. N NN NY NN 3
E sow \ \ \\ \ + \\ NN NY \\t 20000 =
Ue ="
ao ss ho Ul RE UF OR er ae

WAL

|

 

 

Figure 22. Parvicapsula minibicornis prevalence of infection in TRH CWT by Weeks At Large (WAL) post hatchery
release. Lines (dashed red) are the mean PF. minibicornis DNA copy number for Chinook salmon testing positive by
OPCR, and (solid black) mean DNA copy number for all Chinook salmon tested by QPCR.

Environmental Conditions

Temperature
In previous study years (2006-2009) we typically observed water temperatures of approximately 18 °C

{and often as high as 22 °C) in mid to late May and steadily increasing during the peak juvenile migration
period of May through July. However in 2010 and 2011, average river temperatures were cooler in
spring and for an extended period in May and June (Figure 23). These cooler temperatures resulted in
lower C. shasta POI (17% by QPCR for both years), and the lowest levels observed to date. Historically
C. shasta POI ranged from 31-49% during 2006-2009 study years (Table 5).

The river temperatures observed in 2012 appeared to be more typical and similar to historic temperatures,
in terms of mean daily river temperature below IGD. In 2012, temperatures began diverging from those
observed in 2010-2011 on April 20, reached 18 °C by mid to late May and then were consistently above
18 °C by mid-June (Figure 23). Mean daily temperature appears to be 3-4 degrees warmer from late
April to mid-June in 2012 compared to 2010-2011. Mean daily temperature trajectory and magnitude
appears similar from late June forward for all three years shown (Figure 23).

At the Seiad Valley temperature gauge, mean daily river temperatures were more sporadic but higher
than 2010-2011 from approximately early May to mid-July (with the exception of a decrease in
temperature in late June) (Figure 24). Average daily temperatures reached 18 °C on 30 May for a brief
period of time, and then consistently reached this temperature from mid-June forward. At several points

32
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 45 of 113
010387

(late May, mid-June and mid-July), the difference in temperature in this part of the river was ~ 4-5
degrees warmer than observed in 2010-2011.

 

 

 

 

 

 

 

  

 

A Mean daily Klamath River temperature - Below IGD

19
by
wu
5
ey ed 2010
o
e ——=2011
wu
= ——=2(012

9

4 f 7 ' tT ' v qT T

\3 a
a NE ANE nae or Mo He ot Ap dWhgw™ et nh nf RS co so
Date

 

 

 

Figure 23. Mean daily temperature below Iron Gate Dam for 2010, 2011, and 2012. Temperature data for 2010 and
2011 acquired from Arcata Fish and Wildlife Field Office. Temperature data for 2012 acquired from Iron Gate
Hatchery, measurements taken from the mainstem Klamath River, not the hatchery facility.

 

Mean daily Klamath River temperature - Seiad Valley
28

 

NO
2

 

 

Temperature °C
rR
oy

hp
No

 

 

ane ios Mant ao oP, NANO, wlio ys pid gil Poh pom cet al

Date

 

 

 

Figure 24. Mean daily temperature from March through September 2011 and 2012 at Seiad Valley. Temperature data
acquired from Arcata Fish and Wildlife Field Office.

33
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 46 of 113

River Flows

010388

In 2012, Klamath River flows below Iron Gate Dam increased gradually in March and remained between
3000-4000 cfs from the period of early April to mid-May. Flows declined to 2000 cfs by early June, and
were approximately 1600 cfs throughout June (Figure 25). IGH fish were released June 6-18.

 

:

Mw
=
=
=

2000

s

DALLY Discharge, cubic feet per second

 

USGS 11515530 KLAMATH R BL IRON GATE DAM CA

 

 

 

2012 2012 2012 2H12 2012 AHP B22 2012 2012 2012 2O12 2e12

— Waily wean diacharer
— EsLinated daily nean discharge =" Period of provisional data

| |
| ;

| 1 |
ptt CR

Uct

 

Feb dar Apr Hay Jun Jul Aug ‘Sep Hoy = Dee:

= Period of approved data

 

 

Figure 25. Daily discharge (og cfs) below Iren Gate Dam from Jan 2012 to December 2012. Data collected after June
12, 2012 is provisional data. Data acquired from USGS waterdata.usgs.gov.

No manipulated pulse flows occurred in Spring of 2012 as was the case in February 2011 (Figure 26).
iron Gate Dam did release water on August 31 2012 to increase base flows to a peak of 1,600 cfs, but this
occurred after fish collections for the juvenile monitoring project were complete. 2012 flows below Iron
Gate Dam are similar in magnitude to historic observations for 2007 and 2008. Temporally, the highest
flows occurred slightly later in 2012 (April to mid-May) than in 2007 and 2008 where highest flows were
generally in early Spring (February to April).

34
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 47 of 113
010389

 

 

als

USGS 11516530 KLAMATH R BL IRON GATE DAM CA

 

20008

18008

|
et |i AN

2086 2007 2008 2009 20:10 2011 2012

~_
=
=}
|

 

 

DAILY Discharge, cubic feet per second

 

— faily mean discharge = Period af approved data
— Estinated daily mean discharye —~ Period of provisional data

 

 

 

Figure 26. Daily discharge (log cfs) below Iron Gate Dam 2006-2012. Data acquired from USGS waterdata.usys.gov.
Data collected after June 12, 2012 is provisional data.

35
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 48 of 113
010390

DISCUSSION

The annual prevalence of C. shasta and P. minibicornis infections in juvenile Chinook salmon have been
monitored in fish health studies in the Klamath River since 2004 (Nichols and Foott 2006; Nichols et al.
2007; Nichols and True 2007; Nichols et al. 2008, True et al 2010). The monitoring program was
standardized in 2006 to sample natural and mixed origin juvenile Chinook salmon in specific reaches of
the Klamath River as fish are actively migrating downstream and then target CWT Chinook salmon in
the lower reaches and Estuary. Ceratomyxa shasta prevalence of infection as determined by QPCR, in
Chinook salmon captured above the Trinity River confluence during the peak migration period, is the
annual metric used to compare disease prevalence in the Klamath River between monitoring study years.
Prior to 2009, histological assessments, with the same data restrictions, were used.

Infectivity patterns of ceratomyxosis are well defined for native Klamath basin salmonid species. At
river temperatures commonly observed (17-24°C) in the Klamath River during peak juvenile Chinook
salmon migration, clinical disease occurs within three weeks of initial exposure resulting in moderate to
high levels of mortality. This infectivity pattern has been established through sentinel susceptibility
studies (Bartholomew 2010, Bjork and Bartholomew 2010, Stone et al. 2008, True et al. 2012) and
annual monitoring of CWT Chinook salmon with known exposure periods in the main stem Klamath
(Nichols and Foott 2006, Nichols et al. 2007, Nichols and True 2007, Nichols et al. 2009, True et al.
2010). This infectivity pattern is usually apparent in the majority of reaches as a bimodal distribution in
bi-weekly prevalence of infection data: natural Chinook salmon sampled prior to hatchery releases, and
in mixed-origin Chinook salmon collected from June to August. A similar temporal pattern for C. shasta
is also frequently observed in Iron Gate Hatchery CWT Chinook salmon, WAL data, particularly for fish
collected from the Estuary. Fish captured after 3-4 WAL have a high C. shasta POI and infectious load,
and then a second peak in prevalence and DNA copy number occurs in groups of fish residing for longer
periods of time. The timing of the second peak has varied from 5-9 WAL in the past two study years
(Bolick et al. 2011, True et al. 2010). Therefore quantity of parasite DNA (infectious load),
complimentary histological assessments of tissue damage, and CWT WAL data provide a degree of
temporal and spatial information regarding annual prevalence of infection and disease severity in the
mixed group of natural and hatchery origin juvenile out-migrants in the Klamath River.

Historically, the POI for C. shasta decreases in fish sampled below the Trinity River confluence. This is
due in part to lower disease incidence in the Trinity River Chinook salmon entering the Klamath, as well
as accretion of Trinity River flows into the lower reaches (K1 and KO). In 2012, we observed a higher
C. shasta prevalence of infection in mixed-origin Chinook salmon sampled in this reach, compared to the
reach above (Salmon to Trinity — K2) and the reach below (Estuary — KO). It is interesting to note that
actinospore concentration, determined by water sampling conducted by OSU near the mouth of Tully
Creek (RM38), has also increased in this lower reach in the past two years compare to other water
sampling sites (Hallett 2011, Hallett 2012). Oregon State University researchers conducted a
longitudinal survey in 2012, but did not detect a point source near the mouth of Tully Creek or marked
differences in actinospore concentration above or below this site (Hallett 2012). It’s difficult to know if
this apparent increase in spore concentration in this lower reach 1s a true trend, or simply an artifact of
increased sampling effort in this section of the lower Klamath River main stem.

36
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 49 of 113
010391

Annual Prevalence

In 2012, the annual C. shasta prevalence of infection (30%) above the Trinity confluence during peak
migration was nearly double values observed for the past two years (17% in both 2010 and 2011).
However 2010 and 2011 were extremely favorable environmental years in terms of cooler water
temperatures, slower parasite development and therefore reduced parasite exposure in juvenile Chinook
salmon. Environmental conditions in the Klamath River in 2012, in regard to elevated temperatures in the
reaches below Iron Gate Dam in late April to late May (Figure 23), were more representative of
conditions observed in 2006-2009. Despite well-defined infection patterns for Klamath River salmonids,
predictions for quantitative myxozoan disease impacts at the population level are difficult to make in an
actively emigrating juvenile Chinook population particularly when environmental factors such as river
temperature and flows influence both parasite abundance and disease severity. How these factors
influence parasite development, and disease progression in juvenile fish was discussed in detail in the
2011 annual report (Bolick et al. 2012).

Klamath River Mixed Ongin Chinook
Overall, 2012 was intermediate in ceratomyxosis disease prevalence and infection levels, compared to
historical annual prevalence of infection observed from 2006- 2012 (Table 5, Page 28).

 

Ceratomyxa shasta prevalence of infection was low in natural fish sampled early in the season in upper
reaches. We noted C. shasta was not detected in natural Chinook salmon sampled in the Shasta to Scott
(K4) reach in April, and remained low and stable at 13% throughout May. After IGH releases on June 6,
C. shasta POI was higher in the mixed origin and CWT groups, ranging from 10-20% though early July.
Overall however, C. shasta POI for mixed origin groups in the Shasta to Scott (K4) reach was less than
10%.

As expected with increasing temperatures coupled with longer exposure periods later in the season, we
observed increasing C. shasta POI] in the Scott to Salmon (K3) reach in June and July. Prevalence of
infection rose steadily from below 20% post IGH release (June 6-15) to a peak of 80% a month later
(July 8) in mixed origin Chinook salmon. In 2012, P. minibicornis POI also reached typically high levels
(over 90%) throughout July in the Scott to Salmon (K3) reach.

In the Salmon to Trinity (2) reach, we observed bimodal peaks, with C. shasta POI of 58% on June 17
and a second peak of 68% on July 8. Based on infectivity patterns for C. shasta, it is likely these peaks
represent infection prevalences in fish that migrate at different rates. For example, both groups were
initially infected in the upper reaches but larger smolts likely emigrated rapidly while smaller Chinook
salmon resided for a longer period of time (Wallace 2003). These later emigrants would be recaptured in
the lower reaches at a later time, following a longer residency and likely prolonged exposure period.

In the Trinity to Estuary (K1) reach in mixed origin Chinook salmon, C. shasta POI was bell shaped with
a rapid increase by July 1 that remained high (70-80%) throughout the sampling period ending mid-
August. Whereas in the Estuary, where primarily IGH and TRH CWT Chinook salmon were targeted,
there is a bimodal C. shasta POI of 60-70% in fish collected in mid-June to mid-July, and a smaller POI
peak in fish collected in August (approximately 20-40%).

In summary, C. shasta POI in mixed origin groups (natural, unmarked and marked hatchery fish) by
reach was expectedly low in the Shasta to Scott (K4). Following IGH releases, C. shasta POI rose to 36-
37% in the Scott to Salmon (K3) and Salmon to Trinity (K2) reaches as these groups were tracked
downstream. Ceratomyxa shasta POI was highest in the mixed origin group in the Trinity to Estuary

37
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 50 of 113
010392

reach at 45% and in the Estuary at 39%. The higher C. shasta POI in mixed-origin fish collected in the
lower river reaches is a function of disease progression from initial infection and/or repeated exposure in
the upper reaches and subsequent development of ceratomyxosis disease approximately 3 weeks post
exposure (True et al. 2012)..

IGH CWT Chinook

In the monitoring program, temporal data is derived from IGH CWT Chinook salmon, with known
exposure periods based on hatchery release and in-river recapture dates (Weeks At Large).

As IGH CWT Chinook salmon were released from June 6-15, they encountered slightly warmer
temperatures and spore densities compared to natural fish. Spore densities in the infectious zone
(Kinsman trap, Figure 5) began to reach the lower infection threshold associated with disease and
mortality (1 spores/L, personal communication S. Hallett, OSU) on May 20 - prior to hatchery releases.
Typically IGH releases Chinook salmon in mid-May (2005-2007, and 2009), but this is generally driven
by target size at release as well as favorable river temperatures. Fish can be released approximately 3-4
weeks later in some years (2008, 2010, and 2012).

Overall, C. shasta POI in IGH CWT Chinook salmon was 37% for juveniles captured above the Trinity
River confluence, 47% below the confluence, and 39% in the Estuary. As ceratomyxosis would not be
expected to be decreasing over time, the decrease in C. shasta POI in the Estuary compared to the reach
above likely indicates some proportion of severely infected fish were dropping out of the sample
population. Parvicapsula minibicornis in all IGH CWT Chinook salmon tested in late June to late
August was 89% and 96% in IGH CWT collected below the Trinity River confluence.

For WAL analysis of IGH CWT juvenile Chinook salmon, we observed the highest C. shasta POI in fish
captured after residing for 3 weeks post release, again the typical period for development of
ceratomyxosis at the river temperatures observed in the Klamath in 2012 (approximately 17-19 °C below
IGD and 15-19 °C at the Seiad Valley gauge). In terms of parasite infectious load, measured as quantity
of C. shasta DNA present in intestinal tissue, IGH CWT Chinook had much higher parasite loads in 2012
compare to 2011. As stated earlier, 2011 had favorable environmental conditions, and parasite load in
juvenile Chinook salmon was between 1000-2000 DNA copies in infected CWT Chinook salmon at 3-5
WAL. In 2012, both C. shasta prevalence of infection and mean DNA quantity observed in IGH CWT
Chinook followed a bell shaped curve for groups residing between less than 1 to 5 WAL. A second peak
in parasite mean DNA copy number occurred in fish residing 7 WAL, despite an decreased C. shasta POI
(less than 20%) in this group. Specifically, parasite load in IGH CWT captured after residing for 3 WAL
was 60,000 DNA copies and 120,000 copies in the 7 WAL group. These DNA quantities indicate that
while fewer fish were infected in the 7 WAL group, the Chinook salmon that were infected had heavier
C. shasta parasite infection levels than fish captured after residing for 3 WAL. The majority of CWT
captured in the lower reaches and Estuary were residing 3-4 WAL (N=100) and likely represent the
fastest migration group (smolt ready fish released from IGH, Wallace 2003). Groups residing for longer
periods of time likely reared for some period in the upper reaches before being captured at 6-9 WAL in
the lowest reach (Trinity to Estuary) or in the Estuary.

Trinity River Mixed Origin Chinook

For the Trinity River, prevalence of infection for all juvenile Chinook salmon collected in the Trinity
River was 4% for C. shasta and 24% for P. minibicornis. Specifically, C. shasta POI was 2% (N=117) in
fish collected from the upper Trinity (T2) site, and increased to 6% (N=120) in fish collected from the
lower Trinity (T1) site near the confluence with the Klamath River.

 

38
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 51 of 113
010393

TRH CWT Chinook

Temporal data for TRH CWT compares C. shasta prevalence of infection in mixed origin Chinook
salmon collected within the Trinity River and TRH CWT Chinook captured within the Trinity and then
in the Klamath River, including the Estuary. As discussed above, C. shasta POI was low in mixed origin
Chinook salmon in the Trinity River, but did increase from 2-6% from the upper to lower reaches. In
TRH CWT Chinook specifically, C. shasta POI increased from 3% in fish collected at the upper Pear
Tree site to 10% at the lower Willow Creek site. These similar POI values in both Trinity mixed origin
and CWT Chinook salmon indicate juvenile fish were exposed and lightly infected with C. shasta prior
to entering the Klamath River. In the Klamath River only five TRH CWT Chinook were captured in the
Trinity to Estuary (K1) reach, C. shasta POI was 40% in this small sample set. In the Estuary, TRH

CWT C. shasta POI was similar at 43% in the 49 fish sampled. In terms of parasite load, expressed as

C. shasta mean DNA copy number in intestinal tissue, infection levels were low in TRH CWT sampled
in the Trinity River. The mean DNA copy number was near the assay detection limit at 10 copies for the
Pear Tree site, and 4 copies at the lower Willow Creek site. In the two C. shasta positive TRH CWT
collected from the Trinity to Estuary reach, the mean DNA copy number was 24. Only in TRH CWT
collected from the Estuary did we see an increase in the magnitude of C. shasta DNA present. DNA
copy number in this group remained low from June 20 to July 25, however TRH CWT sampled in
August had DNA levels comparable to IGH CWT Chinook sampled from the Estuary. It is interesting to
note that mean copy number in TRH CWT sampled in the Estuary (32,800 copies) was not markedly
different from levels observed in IGH CWT (39,600) sampled over the exact same time period. This
raises additional questions about parasite exposure in the Trinity to Estuary reach. To put these DNA
levels in perspective, in the 2008 Prognosis study C. shasta mean DNA copy number in TRH Chinook
(exposed for 72 hours at Beaver Creek) was well over 6 logs at 10-15 days post exposure and over 8 logs
at the mean death to death, which was 21 days post exposure (True et al. 2012). Based on the release
date of June 1-15, TRH CWT Chinook sampled from the Estuary in 2012 (June 20 through August 23)
would have been residing approximately 2-12 weeks post release and had parasite DNA levels of
approximately 4 logs.

Exposure to P. minibicornis resulting in low level infections was also observed in TRH CWT Chinook
salmon sampled in the Trinity River: 40% (mean copy number 189) at the upper Pear Tree site and 36%
(mean copy number 165) at the Willow Creek site. Parvicapsula minibicornis mean DNA copy number
was also quite low (mean copy number 251) in TRH CWT Chinook salmon sampled in the Estuary.

DNA levels of this low magnitude indicate exposure rather than active or clinical infections. Again,
compared to DNA levels observed in the 2008 Prognosis study, P. minibicornis mean DNA copy number
in TRH Chinook was over 6 logs at mean day to death, when fish succumbed to ceratomyxosis (rather
than glomerulonephritis and osmotic imbalance caused by clinical disease with P. minibicornis).

Summary
The higher C. shasta prevalence of infection observed in mixed origin Chinook salmon in the Klamath

River in 2012 was likely due to warmer water temperatures (~3-4 °C) in April through June observed in
the infectious zone, compared to the past two years of the monitoring program. Higher temperatures in
the infectious zone allow faster development of polychaete worms infected with C. shasta, and
subsequently earlier maturation and/or release of infectious actinospores into the water column. Natural
Chinook salmon appeared to have lower C. shasta prevalence of infection than IGH Chinook salmon in
2012. However prevalence of infection for natural Chinook salmon sampled later in the season is
typically masked by the lower POI observed in mixed-origin fish collected after IGH hatchery releases.
Therefore it’s difficult to discern if lower C. shasta POT in natural Chinook salmon is due to sampling
39
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 52 of 113
010394

period (cooler temperatures) or actually lower infectivity associated with an earlier migration period out
of the upper reaches. With higher temperatures in 2012, IGH CWT Chinook salmon expectedly had
higher C. shestat PO! (42%) and parasite infectious load compared to the past two monitoring years, but
annual POI for mixed origin Chinook during the peak migration period (above the Trinity River) was
relatively moderate (30%) in relationship to the historical annual metric. Similarly, ?. minibicornis
annual prevalence of infection (69%) in mixed origin Chinook salmon was intermediate in 2012 when
compared to studies conducted from 2005 to present.

The majonty of juvenile Chinook examined appeared relatively healthy: some clinical disease was
observed during QPCR necropsy and by histology but in relatively few fish. Parvicapsula minibicornis
annual prevalence of infection was similarly intermediate in mixed origin juvenile Chinook salmon, and
followed a general trend of increasing and sustained high prevalence throughout the migration period.

40
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 53 of 113
010395

ACKNOWLEDGMENTS

Partial funding for this study was provided through the US Bureau of Reclamation Klamath Basin Area
Office though Interagency Agreement No. 08AA200076. Partial Funding for work performed in the
Trinity River and Lower Klamath River was provided by the Tnnity River Restoration Program.

We wish to acknowledge significant contributions by biologists with the USFWS Arcata FWO, Yurok
Tnbe, Kamk Tribe and Hoopa Valley Tnbe for fish collection; Ron Stone, CA-NV Fish Health Center
for processing histology slides and providing additional lab assistance; Philip Colombano, USFWS
Arcata FWO for extracting and reading the coded wire tags; and Julie Day (seasonal Fish Biologist) for
laboratory assistance with necropsy, and DNA extraction. We also thank Dr. Bartholomew’s laboratory
and Dr. Sascha Hallett in particular for additional water testing for actinospore density at the Kinsman
site in 2012. We appreciate the reviews and comments on a draft of this report provided by the following
individuals:

Joe Polos, USFWS Arcata FWO, Supervisory Fish Biologist
Mike Belchik, Yurck Tribe Fisheries, Senior Biologist, Klamath River Division
Robert Ray, PhD Student, Oregon State University, Dept. of Fisheries and Wildlife

Author Roles
The contnbutions of each author have been summanzed below.
e Kimberly Tme — Project coordination, data management and quality control, QPCR methods and
quality assurance, data analysis and wmtten report.
e Anne Bolick — Data management and quality control, QPCR necropsy extraction and assays,
pivot tables and environmental data figures, and compilation of reviewers’ comments.
e Scott Foott — Project support, examination of histological specimens, diagnostic assessments,
histological report sections, and editonal review.

REVISION
April 2018 — This report was revised due to errors found post publication, as follows:

1) Revision to 2009 report resulted in corrections to Table 5 in this report, page 28, for the 2009 QPCR
value (see 2009 revision note #1 for details).

2) Typographical error in Appendix B, page 48. Prevalence in week 7 and 9 in the Salmon R.to Trinity
R. reach were reported as 0% (1/15) when the accurate value was 0% (0/15).

41
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 54 of 113

APPENDIX A - Histological Summary Table

Table Al. Parasite prevalence of infection [number positive / total (%)|, pathology score for kidney and intestine, and tissue abnormalities observed
in histological sections of juvenile Klamath River Chinook salmon collected from the Shasta to Scott reach (K4).
Collection dates are reported as Monday of given week.

 

 

 

 

 

 

Collection week Apr 29 May 13 May 27 Jun 10 Jun 24 POl
Kidney
Pm Troph. | 1/10 (10} 2/10 (20) 6/10 (60) 9/9 (100) 4/9 (44) 22 / 48 (46)
Pm Myxosp. | 0/10 (0) 0/10 (0) 0/10 (0) 0/9 (0) 0/9 (0) 0/48 (0)
Metacercaria| 0/10 (0) 2/10 (20) 1/710 (10) 0/9 (0) 0/9 (0) 3/48 (6)
C. shasta troph. | 0/10 (0) 0/10 (0) 0/10 (0) 0/9 (0) 0/9 (0) 0/ 48 (0)
Chioromyxum sp | 0/10 (0) 0/10 (0) 0/10 (0) 0/9 (0) 0/9 (0) 0/48 (0)
Pathology Score 0.00 0.00 0.30 4.11 0.33
Intestinal tract
C. shasta troph. | 0/10 (0) 2/10 (2) 1/9 (11) 1/10 (10) 0/10 (0) 4/49 (8)
C. shasta myxosp. | 0/10 (0) 0/10(0) 0/9 (0) 0/10 (0) 0/10 (0) 0/49 (0)
Helminth | 0/70 (0) 0/10 (0) 1/9 (11) 0/ 10 (0) 0/10 (0) 1 / 49 (2)
Pathology Score 0.00 0.00 0.00 0.00 0.00
Adipose steatitis 0/8 (0) 6/8 (75) 1/3 (33) 2/6 (33) 5/6 (83) 14/31 (45)
Adipose lipofuscin 0/8 (0) 0/8 (0) 0/3 (0) 0/6 (0) 3/6 (50) 3/31 (10)
Gill
Ich | 0/10 (0) 0/10 (0) 0/10 (0) 0/10 (0) 0/10 (0) 0/50 (0)
Glochidia | 0/10 (0) 0/10 (0) 0/10 (0) 0/ 10 (0) 0/10 (0) 0/50 (0)
Miricidia | 0/10 (0) 0/10 (0) 0/10 (0) 0/10 (0) 0/10 (0) 0 / 50 (0)
Metacercaria| 0/10 (0) 5/10 (50) 6 / 10 (60) 10/10 (100) 7/10(70) 28 / 50 (56)
Invasive C. shasta | 0/10 (0) 0/10 (0) 0/10 (0) 0/10 (0) 0/10 (0) 0/50 (0)
Multif. Hyperplasia | 0/10 (0) 4/10 (40) 4/5 (80) 10/10 (100) 5/10 (50) 23 / 45 (51)

 

 

 

 

 

 

 

 

96E010
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 55 of 113

Table A2. Parasite prevalence of infection [pumber positive / total ()], pathology score for kidney and intestine, and tissue abnormalities observed
in histological sections of juvenile Klamath River Chinook salmon collected from the Scott to Salmon River (K3).
Collection dates are reported as Monday of given week.

 

 

 

 

 

 

 

 

 

 

Collection Week Jun 17 Jul 1 Jul 15 POl
Kidney
PmTroph.| 6/10 (60) 9/9(100) | 10/10(100) | 25/29 (86)
Pm Myxosp. 0/10 (0) 0/9 (0) 0/10 (0) 0/ 29 (0)
Metacercaria 4/10 (40) 0/9 {0) 2/10 (20) 6/29 (21)
C. shasta iroph. 0/10 (0) 0/9 (0) 0/10 (0) 0/ 29 (0)
Chioromyxum sp 1/10 (10) 0/9 (0) 0/10 (0) 1/29 (3)
Pathology Score 23 4.1 6.3
Intestinal tract
C. shasta troph. 1/70 (10) 1/10 (10) 0/10 (0) 2/30(7)
C. shasta myxosp. 0/10 (0) 0/ 10 (0) 0/10 (0) 0/30 (0)
Helminih 2/10 (20) 0/10 (0) 0/10 (0) 2/30 (7)
Pathology Score 0.00 0.14 0.00
Adipose steatitis 3/7 (43) 2/6 (33) 8/8 (100) 13/21 (62)
Adipose lipofuscin 0/7 (0) 0/6 (0) 3/8 (38) 3/21 (14)
Gill
Ich 0/9 (0) O/ 10 (0) 0/710 (0) 0/29 (0)
Glochidia 0/9 (0) 0/10 (0) 0/10 (0) 0/29 (0)
Miricidia 0/9 (0) 0/10 (0) 0/710 (0) 0/ 29 (0)
Metacercaria 7/9 (77) 10/10 (100) 9/10 (90) 28 / 29 (90)
Invasive C. shasta 0/9 (0) 0/ 10 (0) 0/10 (0) 0/ 29 (0)
Multif. Hyperplasia 6/9 (66) 10 / 10 (100) 9/10 (90) 25 / 29 (86)

 

 

43

Z6€010
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 56 of 113

Table A3. Parasite prevalence of infection [number positive / total (%)|, pathology score for kidney and intestine, and tissue abnormalities observed
in histological sections of juvenile Klamath River Chinook salmon collected from the Salmon to Trinity River reach (K2).
Collection dates are reported as Monday of given week.

 

 

 

 

 

 

 

 

 

 

Collection Week Jun 17 Jul 1 Jul 15 POl
Kidney
Pm Troph. 9/10 (90) 10/10 (100) 6 / 10 (60) 25 / 30 (83)
Pm Myxosp. 0/10 (0) 0/10 (0) 0/10 (0) 0/30 (6)
Metacercaria 3/10 (30) 1/70 (10) 3/10 (30) 7/30 (23)
C. shasta troph. Of 10 (0) 0/10 (0) 0/10 (0) 0/30 (0)
Chioromyxum sp 0/10 (0) 0/10 (0) 0/10 (0) 0/30 (0)
Pathology Score 1.5 26 2.3
Intestinal tract
C. shasta troph. 0/ 10 (0) 1/9(11) 2/10 (20) 3/29 (10)
C. shasta myxosp. 0/10 (0) 0/9 (0) 0/10 (0) 0/29 (0)
Helminth 0/10 (0) 0/9 (0) 1/10 (10) 1/29 (3)
Pathology Score 0.00 0.00 0.90
Adipose steatitis | 3/4 (75) 8/10 (80) 5/9 (56) 16 / 23 (70)
Adipose lipofuscin 0/4 (0) 1/710 (10) 1/9(11) 2/23 (7)
Gill
Ich 0/10 (0) 0/10 (0) 1/10 (10) 1/30 (3)
Glochidia 0/10 (0) 0/10 (0) 0/10 (0) 0/30 (0)
Miricidia 0/10 (0) 0/10 (0) 1/10 (10) 1/30 (3)
Metacercaria | 10/10 (100) 9/10 (90) 9 / 10 (90) 28 / 30 (93)
Invasive C. shasta O/ 10 (0) 0/10 (0) 1/10 (10) 1/30 (3)
Multif. Hyperplasia | 10/10(100) | 10/10(100) | 10/10(100) | 30/30 (100)

 

 

44

86E010
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 57 of 113

Table A4. Parasite prevalence of infection [pumber positive / total (%)], pathology score for kidney and intestine, and tissue abnormalities observed
in histological sections of juvenile Klamath River Chinook salmon collected from the Trinity to Estuary reach (K1).
Collection dates are reported as Monday of given week.

 

 

 

 

 

 

Collection Week Jun 17 Jul 1 Jul 15 Aug 5 PO!
Kidney
Pm Troph. | 9/9 (100) 8/10 (80) 7/710 (70) 8 / 10 (80) 32 / 39 (82)
Pm Myxosp. | 0/9 (0) 0/ 10 (0) 1/10(10) | 1/10 (10) 2/39 (5)
Metacercaria | 5/9 (55) 0/10 (0) 2/10 (20) 2 / 10 (20) 9 / 39 (23)
C. shasta troph. | 0/9 (0} QO / 10 (0} 1/10 (10) 0/10 (0) 4/39 (3)
Chioromyxum sp | 0/9 (0} 0/10 (0} 1/10 (10) 0/10 (0) 1/39 (3)
Pathology Score 0.33 0.80 3.6 3.6
Intestinal tract
C. shasta troph. | 1/10 (10) 0/ 10 (0) 1/10 (10) 0/10 (0) 2/40 (5)
C. shasta myxosp. | 0/10 (0) Q/ 10 (0) 0/10 (0) 0/10 (0) 0/40 (0)
Helminth | 0/10 (0) 0/ 10 (0) 0/10 {0) 1/10 (10) 1 f 40 (3)
Pathology Score 0.00 0.00 0.30 0.30
Adipose steatitis | 6/10 (60) 9/10 (90) 5/5 (100) 3/7 (43) 23 / 32 (72)
Adipose lipofuscin | 1/10 (10) 2/10 (20) 0/5 (0) 1/7 (14) 4/32 (13)
Gill
Ich | Of 10 (0) O/ 10 (0) 0/10 (0) 1/10 (10) 1/40 (3)
Glochidia | 1 / 10 (10) o/ 10 (0) 1/10 (0) 0/10 (0) 2 f 40 (5)
Miricidia | 0/10 (0) O/ 10 (0) 0/10 (0) 0/10 (0) 0 / 40 (0)
Metacercaria | 8/ 10 (80) 6 / 10 (60) 7/410 (70) 6 / 10 (60) 27 / 40 (68)
Invasive C. shasta | 0/10 (0) 0/10 (0) 1/10 (10) 0/10 (0) 1/40 (3)
Multif. Hyperplasia | 8/10(80) | 8/10(80) | 6/10(60) | 8/10(80) 30 / 40 (75)

 

 

 

 

 

 

 

ai

66E010
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 58 of 113

Table A5. Parasite prevalence of infection [number positive / total (%)|, pathology score for kidney and intestine, and tissue abnormalities observed
in histological sections of juvenile Klamath River Chinook salmon collected from Upper Trinity River (12) retary screw trap at Pear tree trap (RM 94),
Collection dates are reported as Monday of given week.

 

 

 

 

 

 

 

 

Collection Week May 27 Jul 1 POl
Kidney
Pm Troph. | O/ 8 (0) 0/10 (0) 0/18 (0)
Pm Myxosp. | 0/8 (0) 0/10 (0) 0/18 (0)
Metacercaria | 1/8 (13) 0/10 (0) 1/18 (6)
C. shasta troph. | 0/8 (0) 0/10 (0) 0/18 (0)
Chioromyxum sp | 2/8 (25) 0/10 (0) 2/1811)
Pathology Score 0.00 0.60
Intestinal tract
C. shasta troph. | 0/9 (0) 0/ 10 (0) 0/19 (0)
C. shasta myxosp. 0/9 (0) 0/10 (0) 0/19 (0)
Helminth | 0/9 (0) 0/10 (0) 0/19 (0)
Pathology Score 0.00 0.00
Adipose steatitis | 0/4 (0) 2/8 (25) 2/12 (17)
Adipose lipofuscin | 0/4 (0) 1/8 (13) 1/12 (8)
Gill
Ich | O/ 8 (0) 0/10 (0) 0/18 (0)
Glochidia | 0/8 (0) 5/10 (50) 5 / 18 (28)
Miricidia | 0/8 (0) 0/10 (0) 0/18 (0)
Metacercaria | 0/8 (0) 0/10 (0) 0/18 (0)
Invasive C. shasta | 0/8 (0) 0/10 (0) 0/16 (0)
Multif. Hyperplasia 0/8 (0) 2 / 10 (20) 2/18 (11)

 

 

 

46

O0OvOLO
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 59 of 113

Table A6, Parasite prevalence of infection [number positive / total (‘%)], pathology score for kidney and intestine, and tissue abnormalities observed
in histological sections of juvenile Klamath River Chinook salmon collected from the Lower Trinity River (T1) rotary screw trap at Willow Creek trap (RM 14).
Collection dates are reported as Monday of given week.

 

 

 

 

 

 

Collection Week May 27 Jul 1 POl
Kidney
Pm Troph. | 0/9 (0} 0/7 7 (0) 0/16 {0}
PmMyxosp. | 0/9 (0) 0/7 (0) 0 / 16 (0)
Metacercaria | 0/9 (0) 1/7 (14) 4/16 (6)
C. shasta troph. 0/9 (0} O/7 (0) 0/16 (0)
Chioromyxum sp | 2/9 (22) 2/7 (29) 4/16 (25)
Pathology Score 0.00 0.29
Intestinal tract
C. shasta troph. | 0/10 (0) 0/3 (0) 0/13 (0)
C. shasta myxosp. | 0/10 {0} 0/3 (0) 0/13 (0)
Helminth | 0/10 {0) 0/3 (0) 0/13 (0)
Pathology Score 0.00 0.00
Adipose steatitis | 0/0 (0) 0/1 (0) 0/1 (0)
Adipose lipofuscin | 0/0 (0) Of 1 (0) Of 1 (0)
Gill
Ich | O/9 (0) 0/3 (0) 0/12 (0)
Glochidia | 0/9 (0) 1/3(33) 1/12 (8)
Miricidia | O/ 9 (0) 0/3 (Q) 0/12 (0)
Metacercaria | 0/9 (0) 1/3 (33) 1/12 (8)
Invasive C. shasta | 1/9 (11) 1/3 (0) 2/12 (17)
Multif. Hyperplasia | 0/9 (0) 1/1 (100) 4/10 (10)

 

 

 

 

 

47

LOvVOLO
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 60 of 113

APPENDIX B— Summary table of Ceratomyxa shasta infection by QPCR in juvenile Chinook salmon sampled from 5 reaches within
the Klamath River and the upper and lower Trinity River. The prevalence (#positive/#sampled) is presented for each sample reach by
collection week and sample date.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Collection | Sample Shasta R. to | Scott R.to | Salmon R. to | Trinity R. to Estuary Upper Lower
Week Date Scott R. Salmon R. Trinity R. Estuary Trinity R. Trinity R.
1 l-Apr
2 8-Apr 0% (0/15)
3 15-Apr 0 % (0/15)
4 22-Apr 0 % (0/15)
5 29-Apt 0% (0/15) O% (O/ 15) 0% (0/15) 0% (0/15) 0% (0/15) O% (O/15)
6 6-May 13 % (2/15)
7 13-May 13% (2/15) 0% (0/15) 0% (0/15) 0% (0/15) 0% (0/15) O% (0/15)
8 20-May 7% (1/15)
9 27-May 13% (2/15) 7% (1/15) 0% (0/15) 7% (1/15) 0% (0/15) O% (O/15)
10 3-Jun 0% (0/14)
II 10-Jun 20% (4/20) 15% (3/20) 45% (9/20)
12 17-Jun 10% (2/20) 43% (9/21) 57% (12/21) | 25% (5/20) 67% (2/3) 5% (1/20) 0% (0/20)
13 24-Jun 15% (3/20) 25% (5/20) 35% (7/20) 55% (11/20)
14 1-Jul 20% (4/20) 48% (19/40) | 40% (8/20) 71% (15/21) | 35% (7/20) 0% (0/12) O% (0/18)
1S 8-Jul 9% (1/11) 80% (35/44) | 75% (15/20) 75% (15/20)
16 15-Jul 25% (5/20) 55% (11/20) | 80% (16/20) | 70% (14/20) | 5% (1/20) 10% (2/20)
17 22-Jul 20% (4/20)
18 29-Jul 70% (14/10) | 10% (2/20) 0% (0/20) 29% (5/17)
19 5-Aug 20% (4/20)
20 12-Aug 75% (15/20) | 20% (4/20)
21 19-Aug 40% (8/20)
K4 Total K3 Total K2 Total K1 Total KO Total 12 Total TI Total
9% (21/225) | 37% (77/210) | 37% (62/166) | 45% (66/146) | 39% (71/183) | 2% (2/117) 6% (7/120)

 

 

A8

cOPOLO
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 61 of 113

APPENDIX C — Summary table of Parvicapsula minibicornis infection by QPCR in juvenile Chinook salmon sampled from 5 reaches
within the Klamath River and lower Trinity River. The prevalence (#positive/4sampled) is presented for each sample reach by
collection week and sample date.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Collection | Sample Shasta R. to Scott R. to | Salmon R. to | Trinity R. to Estuary Upper Lower
Week Date Scott R. Salmon R. Trinity R. Estuary Trinity R. Trinity R.
1 l-Apr
2 8-Apr O% (0/15)
3 15-Apr | 0% (0/15)
4 22-Apr | 7% (1/15)
5 29-Apr | 0% (0/15) 7% (1/15) 0% (0/15) 7% (1/15) 0% (0/15) O% (0/15)
6 6-May 13% (2/15)
7 13-May | 60% (9/15) O% (0/15) 13% (2/15) 60% (9/15) 0% (0/15) 0% (0/15)
8 20-May | 73% (11/15)
9 27-May | 87% (13/15) 67% (10/15) | 67% (10/15) | 13% (2/15) 13% (2/15) 0% (0/15)
10 3-Jun 93% (13/14)
11 10-Jun 0% (0/20)
12 17-Jun 55% (11/20) 0% (0/3) 70% (14/20) | 40% (8/20)
13 24-Jun 65% (13/20) 65% (13/20)
14 I-Jul 100% (20/20) | 96% (25/26) 95% (20/21) | 60% (12/20) | 25% (3/12) 28% (5/18)
1S 8-Jul 100% (11/11) | 100% (28/28) | 100% (5/5) 95% (19/20)
16 15-Jul 100% (20/20) | 100% (19/20) | 90% (18/20) = | 95% (19/20) | 40% (8/20) 40% (8/20)
17 22-Jul 90% (18/20)
18 29-Jul 95% (19/20) | 85% (17/20) | 10% (2/20) 41% (7/18)
19 5-Aug 95% (19/20)
20 12-Aug 90% (18/20) | 100% (20/20)
21 19-Aug 90% (18/20)
K4 Total K3 Totai K2 otal K! Total KO Total ‘12 Total TI Total
46% (104/225) | 71% (84/119) | 51% (36/70) | 69% (87/126) | 85% 25% (29/117) | 23% (28/120)
{ (155/183)

 

 

49

£OFOLO
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 62 of 113
010404

APPENDIX E - Reviewers’ comments

Listed below are verbatim (in quotes) or paraphrased comments provided by reviewers of a draft
of this report. The primary author’s reply is given unless noted otherwise (additional authors
name and responses are provided for specific sections of this report).

Reviewer #1

Pg. 2— Summary. Seasonal prevalence above the Trinity River is reported at 30%, when in the
results it is reported at 36.8%

Response: 30% is correct as it refers to Table 5 and data that has been restricted to collection
dates between May and June.

Pg. 2— Summary. In reference to the statement that higher C. shasta actinospore densities in
2012 resulted in an increase of annual infection prevalence, the reviewer stated that densities
were pretty similar between 2011 and 2012.

Response: We referenced Hallett’s Sept 2012 report where spore density at BC was higher
earlier in the year (May) when juveniles were actively migrating. Specified this observation was
for the earlier May period in the narrative.

Pg. 8 — Methods. In reference to terms used, the reviewer stated that we do not refer to annual
prevalence in the results.

Response: Annual prevalence data is given in the results on page 28 when discussing historical
data and annual C. shasta prevalence in Table 5.

Pg. 9 — Results. Reviewer wants to see the increase of spore density in water samples near Tully
Creek addressed in the discussion.

Response: We referenced an OSU report stating that below the confluence the disease incidence
has increased near Tully Creek over the past two years. This has been moved to the discussion.

Pg. 11 — Results. Reviewer would like to see Table 4 reorganized. “Move ALL CWT to the top
of the section and then break it down further”

Response: Table organized in order of importance. IGH CWT Chinook listed first; followed by
TRH CWT. ALL CWT doesn’t hold as much weight as the hatchery CWT because ALL CWT

includes unreadable tags. Therefore, we left the table in the existing order.

Pg. 12 — Results. In reference to the location of the Kinsman trap in the infectious zone, the
reviewer states that saying it is at the upper end of the zone might be incorrect. Reviewer thinks
itis more in the middle of the zone.

Response: We consider the upper reach from Iron Gate Dam to the Shasta (K5) to be in the
infectious zone, however C. shasta POL historically has been low in this upper reach therefore
we fell the important areas of the infectious zone are further downstream. We simplified the
sentence to say the location was the Kinsman trap and we added a sentence about the infectious
zone in the introduction.

50
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 63 of 113
010405

Pg. 13 — Results. The reviewer asked if there is an annual metric for P. minibicornis.
Response: No. We consider C. shasta to be the significant pathogen for juvenile Chinook
salmon. While P. minibicornis POL is quite high, this parasite is best evaluated histologically.
Scott Foott developed the P. minibicornis pathology score to evaluate disease severity but it is
not an annual metric.

Pg. 27 — Results. Reviewer suggests that we clarify that TRH POT is higher in K1 and KO, but
higher than what?

Response: Sentence changed to reflect that C. shasta POI in K1 and KO was higher than fish
collected in the Trinity River.

Pg. 28 — Results. Reviewer questions whether the explanation of historic annual prevalence
should be in the methods section instead.

Response: We think it is appropriate to leave the paragraph in the results as we are using it to
explain the results in Table 5. We were explaining that histology was the screening method in the
earlier years, but that has transitioned to QPCR in recent years. This paragraph is an introduction
to the table.

Pg. 29 — Results. Reviewer suggests that we move the explanation of bimodal peaks to the
discussion.

Response: This is repeated in detail in the discussion (Pg. 36); however we were just explaining
briefly that the pattern of this graph is not unusual to see and the discussion goes further to depth
about the bimodal peaks and why this occurs. We also feel some discussion in results sections is
warranted due to the lengthy and technical aspects of the full report. We think it would be
difficult for readers to follow the material if no discussion of results occurred until the end of the
report. We summarize results and provide added more depth in the discussion section.

Pg. 37 — Discussion. At the top of this page we discuss this reach having a POI less than 10%.
Reviewer would like us to clarify to which reach we are referring.
Response: Sentence changed to reflect the reach discussed is K4.

Pg. 37 — Discussion. Reviewer pointed out that we called the Trinity sites by a different name
(upper or lower) in the results then we do in the discussion.
Response: Discussion changed to match results language.

Pg. 37 — Discussion. Reviewer states that data (Cr values) for natural fish from 2011 and 2012
was not reported in the results.

Response: We prefer to discuss infection levels in terms of parasite DNA copy number, rather
than Cr values. Cr values are inversely related to parasite DNA copy number which can cause
confusion in readers not familiar with this assay. DNA levels were not very different in natural
fish between 2011 and 2012, so the sentence was removed rather than modified to copy number.

51
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 64 of 113
010406

Reviewer #2

General comment. Dates are presented in two formats (day Month and Month day) throughout
the report. Select one format.
Response: All dates have been changed to month day format.

General comment. Many of the figures are missing axis labels.

Response: The majority of figures are prevalence of infection levels (y axis) by sampling period
(x axis) are explained in detail in the chart caption and/or legend. The report has multiple authors
and some figures, such as histological charts, are formatted differently because they were
prepared by different authors.

Pg. 3 — Introduction. Reviewer suggests that the data we report from table 5 should be limited
to 2006-2011 in the introduction and then 2012 data should be reported in the results section.
Response: We changed language for ‘historical data’ to exclude the current year results.

Pg. 6 — Methods. Reviewer asked if table 2 should include Trinity River sample data as well.
Response: Trinity River sampling dates/numbers were added to table.

Pg. 7 — Methods. We stated that P. minibicornis infections are generally high early in the
season. The reviewer would like this to be moved to the results or discussion.

Response: This is in the methods section because we are explaining that due to high

P. minibicornis infections only a subsample of kidney tissue was assayed by QPCR. Therefore,
it is applicable to the methods section.

Pg. 8 — Methods. Reviewer suggests that annual prevalence should not describe infection for one
calendar year. It should instead reflect the period that is sampled (spring/summer).

Response: Detailed definitions are given for point POI and period or annual POI on page 8.
Language changed to clarify that annual prevalence is used to compare POI from year to year
during the sampling period. For annual prevalence that period is May-July (Table 5).

Pg. 9 - Results. Reviewer would like to see a table for P. minibicornis similar to Table 2, which
shows number of fish sampled by reach.

Response: Appendix C summarizes the P. minibicornis infection data by reach. Ceratomyxa
shasta is the parasite that tends to drive mortality, and therefore we decided to only include the
C. shasta table in the report itself. However, the P. minibicornis data 1s listed in this appendix.

Pg. 10 - Results. Reviewer wants clarification on why unmarked fish were not collected in the
estuary, and if this skews the comparisons on infection trends.

Response: Unmarked fish were not collected in the estuary because that is not the study objective
or design. We have collected unmarked fish in the estuary in past studies, and found the quality
of data provided for this effort is low. Parasite POI in unknown fish (unknown natural or
hatchery, and/or Klamath or Trinity or other tributary origin) does not provide as much clarity as
fish with known origin and residency since hatchery release. Looking at CWT fish in the estuary
gives us a much clear picture of the two hatchery Chinook salmon groups and their disease
response in a given migration period and season.

52
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 65 of 113
010407

Pg. 10 - Results. In reference to CWT salmon, the reviewer suggests removing the Trinity River
sample numbers to a different section. Seems out of place

Response: Trinity River sample numbers were included in this section because we are discussing
total number of CWT fish collected in 2012 which was 554. This number was mentioned earlier

in the paper, and we wanted to show where that number came from. Trinity River Hatchery

CWT Chinook salmon are discussed in detail in a later section of the report.

Pg. 10 — Results. In reference to mixed origin Chinook collected above and below the Trinity
River confluence, the reviewer thinks that the estuary should not be included as unmarked fish
were not collected in the estuary. Reviewer suggests leaving the estuary out when discussing
above and below the confluence.

Response: We explained why the demarcation of the Trinity River (above and below the
confluence) 1s important in discussing disease impacts in the lower Klamath basin. The
accretion of Trinity River flows and co-mingling of uninfected (or low infection level) TRH
Chinook salmon skews PO! data in lower reaches (K1-Trintiy to Estuary and K0-Estuary). This
occurs in because the lower POJ in TRH Chinook salmon dilutes the overall parasite POI]
observed in both lower reaches and could erroneously be attributed to decreasing disease in the
overall sample groups. We added language to describe the proportion of natural, MOC and CWT
Chinook sampled in K1 compared to only CWT Chinook sampled in the Estuary.

Pg. 12 — Results. This is the first time that the reader is introduced to the infectious zone. The
reviewer thinks we need to elaborate on this topic or bring it up in the introduction.
Response: Description of the infectious zone was included in the introduction.

Pg. 23 — Results. In reference to POI by Trinity River reaches, the reviewer suggests that the
first two paragraphs be moved to the end of the section because those paragraphs would be better
as a summary then an introduction to the Trinity River.

Response: The section was re-written to give specific data by site, and then summarized for
overall disease POI for all sampling done in the Trinity River.

Pg. 28 — Results. Reviewer questions whether the explanation of historic annual prevalence
should be in the methods section rather than the results.

Response: We think it is appropriate to leave the paragraph in the results as we are using it to
explain the results in Table 5. We were explaining that histology was the screening method in the
earlier years, but that has transitioned to QPCR in recent years. This paragraph is an mtroduction
to the table.

Pg. 29 — Results. Reviewer suggests that we move the explanation of bimodal peaks to the
discussion.

Response: This is repeated in detail in the discussion (Pg. 38); however we were just explaining
briefly that the pattern of this graph is not unusual to see and the discussion goes further to depth
about the bimodal peaks and why this occurs.

Pg. 36 — Discussion. Reviewer points out that POI for TRH fish while in the Trinity and when
they are in the lower Klamath is missing from the discussion.
Response: This data was included in the discussion.
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 66 of 113
010408

Pg. 38 — Discussion. Reviewer finds Cr values (inversely related to parasite concentration)
confusing when refernng to Cr values of natural fish from 2011 and 2012.

Response: Replaced with parasite copy number (concentration) in fish tissues as primary
measure, and included CT values for in parenthesis for those more familiar with this unit.

54
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 67 of 113
010409

Reviewer #3

Pg. 2 — Summary. Reviewer could like clarification if the CWT fish are adults or juveniles.
Response: The Chinook screened by QPCR are out-migrating juveniles from Iron Gate Hatchery.
The summary is an overview of the results; however the fact that we are testing juvenile fish is
discussion later in the report on page 5.

Pg. 2— Summary. We stated that there was no manipulated pulse flow in 2012. The reviewer
pointed out that there was flow release from Trinity as well as the Klamath River main stem. The
reviewer wanted clarification if we are talking about a limited time period.

Response: We included clarifying language to describe a limited time period, and point being
made: no large manipulated pulse flow occurred as in 2011. We did add language to the river
flow section of the report to state that some water was released from IGD but it was not large and
was after our sampling was complete.

Pg. 12 — Results. Reviewer thinks the graph is confusing. “I cannot understand how DNA
density can be applied to a fish”. Also, suggests that the y-axis of the graph needs to be labeled.
Response: The graph does not represent DNA of a fish, but instead the amount of C. shasta
parasite DNA found in fish infected with C. shasta. The graph title and caption explain that what
is being graphed is the Ct value on the y-axis.

Pg. 18 — Results. On the POI graph for K2, the reviewer is asking for clarification of

P. minibicornis on the graph. Was it not sampled or was it not analyzed? Need to distinguish
from zero and not sampled.

Response: As explained in the methods, both intestinal (C. shasia) and kidney (P. minibicornis)
tissue are collected from the same fish. Therefore, if fish were collected in a given week for

C. shasta, it then was also collected for P. minibicornis. In the graph, the P. minibicornis bars
were sub-samples that were tested for Pm. Fish sub-sampled and tested for P. minibicornis are
summarized in Appendix C.

Pg. 20 — Results. The reviewer states that it would be extremely informative to show results
from known Trinity River hatchery fish only. Are they becoming infected in the Klamath?
Response: This is addressed in the CWT section of the report. Language changed on page 27 to
clarify the POI difference between TRH in the lower Klamath River and TRH fish in the Trinity
river itself.

Pg. 33 — Results. In reference to mean daily temperature graphs, reviewer suggests that we
include more than three years of data.

Response: We do have more years of temperature data, but chose to only include three recent
years of data so that prevalence of disease could be compared to last year, and we could show the
reader how the environmental conditions affect disease prevalence.

Pg. 33 — Results. Reviewer asked if the temperature data acquired from IGH is water
temperature at the hatchery or from the river near the hatchery.

Response: The temperature logger for this data is located 150 feet upstream of the Copco road
bridge, between the hatchery and the dam. The location was chosen for its lack of other
influences on temperature at that point.

55
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 68 of 113
010410

REFERENCES

Bartholomew JL (2010) Long-term disease monitoring program in the lower Klamath River.
Annual Report 2009. http://microbiology.science.oregonstate.edu/Klamath River salmon

Bartholomew, JL, Foott JS (2010) Compilation of information relating to myxozoan disease
effects to inform the Klamath Basin Restoration Agreement. Secretarial Determination Overview
Report.

http://klamathrestoration. gov/sites/klamathrestoration.gov/files/Disease%20synthesis_11-
1_final.bartholomew. foott. pdf

Bartholomew JL (1998) Host resistance to infection by the Myxosporean parasite Ceratomyxa
shasta. a review. J Aquat Anim Health 10: 112-120.

Bartholomew JL, Atkinson SD, Hallett SL (2006) Involvement of Manayunkia speciosa
(Annelida: Polychaeta: Sabellidae) in the life cycle of Parvicapsula minibicornis, a myxozoan
parasite of Pacific Salmon. Journal of Parasitology 92:742-748.

Bartholomew JL, Atkinson SD, Hallett SL, Zielinski CM, Foott JS (2007) Distribution and
abundance of the salmonid parasite Parvicapsula minibicornis (Myxozoa) in the Klamath River
basin (Oregon-California, USA). Diseases of Aquatic Organisms 78:137-146.

Bartholomew JL, Whipple MJ, Stevens DG, Fryer JL (1997) The life cycle of Ceratomyxa
shasta, a myxosporean parasite of salmonids, requires a freshwater polychaete as an alternative
host. Journal of Parasitology 83:859-868.

Bartholomew, JL, Ray, RA, Holt, RA, Buckles, GR, Alexander, JD, Hallett, SL, (2012) Long -
term fish disease monitoring program in the lower Klamath River. Bureau of Reclamation 2011
Annual Report. http://microbiology.science.oregonstate.edu/Klamath River _salmon

Bartholow JM (2005) Recent Water Temperature Trends in the Lower Klamath River,
California. NA Journal of Fisheries Management. 25:152-162.

Bolick A, True K, Foott JS (2012) FY 2011 Investigational Report: Myxosporean Parasite
(Ceratomyxa shasta and Parvicapsula minibicornis) Annual Prevalence of Infection in Klamath
River Basin Juvenile Chinook Salmon, April-August 2011. U.S. Fish & Wildlife Service
California — Nevada Fish Health Center, Anderson, CA.
http://www.fws.gov/canvfhc/reports.asp.

Bjork SJ, Bartholomew JL (2010) Invasion of Ceratomyxa shasta (Myxozoa) and comparison of
migration to the intestine between susceptible and resistant fish hosts. Inter Jour Para 40:1087-
1095,

Bjork SJ, Bartholomew JL (2009a) The effects of water velocity on the Ceratomyxa shasta
infectious cycle. J Fish Disease. 32:131-142.

56
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 69 of 113
010411

Bjork SJ, Bartholomew JL (2009b) Effects of Ceratomyxa shasta dose on susceptible strain of
rainbow trout and comparatively resistant Chinook and coho salmon. Dis Aqua Org 86:29-37.

Buchanan DV, Sanders JE, Zinn JL, Fryer JL (1983) Relative susceptibility of four strains of
summer steelhead to infection by Ceratomyxa shasta. Trans Am Fish Soc 112:541-543.

Buttars B, Knechtle M (2009) Constant Fractional Marking/Tagging Program for Iron Gate
Hatchery Fall-run Chinook Salmon. Pacific States Marine Fisheries Commission report
(unpublished).

Ching HL, Munday DR (1984) Geographic and seasonal distribution of the
infectious stage of Ceratomyxa shasta Noble, 1950, a myxozoan salmonid pathogen in the Fraser
River system. Canadian Journal of Zoology 62:1075-1080.

Durfee PT (1978). Prevalence and Incidence Defined. Australian Veterinary Journal 54:105-106.

Ferguson JA, St-Hilaire S, Peterson TS, Rodnick KJ, Kent ML. 2011. Survey of parasites in
threatened stocks of coho salmon (Oncorhynchus kisutch) in Oregon by examination of wet
tissues and histology. J. Parasitology 97(6): 1085 — 1098.

Foott JS, Harmon R, Stone R (2004) Effect of water temperature on non-specific immune
function and ceratomyxosis in juvenile Chinook salmon and steelhead from the Klamath River.
California Fish and Game 90:71-84.

Hallet SL (2011). Temporal and spatial distribution of the myxozoan parasite Ceratomyxa shasta
in the Klamath River mainstem 2011.

http://microbiology.science.oregonstate.edu/files/micro/klamath’o20mainstem_water_graphs 20
09-201 1 pdf

Hallet SL (2012). Tully Creek Longitudinal Water Sampling 2012.
http://microbiology.science.oregonstate.edu/files/micro/Tully Creek longitudinal water_sampli
ng 2012.pdf

Hallett SL, Bartholomew JL (2006) Application of real-time PCR assay to detect and quantify
the myxozoan parasite Ceratomyxa shasta in water samples. Diseases of Aquatic Organisms
71:109-118.

Harmon RH, Foott JS, Nichols K (2001) FY2000 Investigational Report: Physiological
responses of juvenile Chinook salmon held in the lower Klamath River and thermal refugia (June
— August 2000). US Fish and Wildlife Service California-Nevada Fish Health Center. Anderson,
CA. http://www.fws.gov/canvfhc/reports.asp.

Hendrickson GL, Carleton A, Manzer D (1989) Geographic and seasonal distribution of the

infective stage of Ceratomyxa shasta (Myxozoa) in Northern California. Diseases of Aquatic
Organisms 7:165-169.

57
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 70 of 113
010412

Hoffmaster JL, Sanders JE, Rohovec JS, Fyer JL, Stevens DG (1988) Geographic distribution of
the myxosporean parasite, Ceratomyxa shasta Noble, 1950, in the Columbia River basin, USA.
Journal of Fish Diseases. 11:97-100.

Humason GL (1979) Animal tissue techniques. 4% ed. WH Freeman and Co., San Francisco

Ibarra AM, Hedrick RP, Gall GAE (1992b) Inheritance of susceptibility to Ceratomyxa shasta
(Myxozoa) in rainbow trout and the effect of length of exposure on the liability to develop
ceratomyxosis. Aquaculture 104:217-229.

Jones S, Prosperi-Porta G, Dawe S, Taylor K, Goh B (2004) Parvicapsula minibicornis in
anadromous sockeye (Oncorhynchus nerka) and coho (Oncorhynchus kisutch) salmon from
tributaries of the Columbia River. Journal of Parasitology 90: 822-885.

Kent ML, Whitaker DJ, Dawe SC (1997) Parvicapsula minibicornis n. sp. (Myxozoa,
Myxosporea) from the kidney of sockeye salmon (Oncorhynchus nerka) from British Columbia,
Canada. Journal of Parasitology 83: 1153-1156.

Leidy RA, Leidy GL (1984) Life stage periodicities of anadromous salmonids in the Klamath
River basin, northwestern California. US Fish and Wildlife Service Division of Ecological
Services. Sacramento, CA.

http://www .fws.gov/arcata/fisheries/reports/krflow/life_stage periodicities of anadromous _ sal
monids_1984.pdf.

Meaders MD, Hendrickson GL (2009) Chronological development of Ceratomyxa shasta in the
polychaete host, Manayunkia speciosa. J. Parasitology 95 (6): 1397-1407.

Nichols K, True K, Fogerty R, Ratcliff L, Bolick A (2009) FY 2008 Investigational Report:
Myxosporean parasite (Ceratomyxa shasta and Parvicapsula minibicornis) incidence and
severity in Klamath River basin juvenile Chinook and coho salmon, April-August 2008. U.S.
Fish & Wildlife Service California — Nevada Fish Health Center, Anderson, CA.

http://www .fws.gov/canvfhe/reports.asp.

Nichols K, True K, Fogerty R, Ratcliff L (2008) FY 2007 Investigational Report: Klamath
River juvenile salmonid health monitoring, April-August 2007. U.S. Fish & Wildlife Service
California — Nevada Fish Health Center, Anderson, CA.
http://www.fws.gov/canvfhc/reports.asp.

Nichols K, True K, Wiseman E, Foott JS (2007) FY 2005 Investigational Report: Incidence of
Ceratomyxa shasta and Parvicapsula minibicornis infections by QPCR and histology in juvenile
Klamath River Chinook salmon. US Fish and Wildlife Service California-Nevada Fish Health
Center. Anderson, CA. http:/(www.fws.gov/canvfhc/reports.asp.

58
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 71 of 113
010413

Nichols K, True K (2007) FY 2006 Investigational Report: Monitoring incidence and severity of
Ceratomyxa shasta and Parvicapsula minibicornis infections in juvenile Chinook salmon
(Oncorhynchus tshawytscha) and coho salmon (Oncorhynchus kisutch) in the Klamath River,
2006. US Fish and Wildlife Service California-Nevada Fish Health Center. Anderson, CA.
http://www .fws.gov/canvfhc/reports.asp.

Nichols K, Foott JS (2006) FY 2004 Investigational Report: Health monitoring of juvenile
Klamath River Chinook salmon. US Fish and Wildlife Service California-Nevada Fish Health
Center. Anderson, CA. http:/(www.fws.gov/canvfhc/reports.asp.

Ratliff DE (1981) Ceratomyxa shasta: epizootiology in Chinook salmon of central Oregon.
Trans Am Fish Soc 110:507-513.

Ratliff DE (1983) Ceratomyxa shasta. Longevity, distribution, timing, and abundance of the
infective stage in Central Oregon. Can. J. Fish. Aquat. Sci. 40(10): 1622-1632.

Ray, AR, Rossignol, PA, Bartholomew JL. 2010. Mortality threshold for juvenile Chinook
salmon Oncorhynchus tshawytscha in an epidemiological model of Ceratomyxa shasta. Diseases
of Aquatic Organisms 93:63-70.

Stocking RW, Bartholomew JL (2007) Distribution and habitat characteristics of Manayunkia
speciosa and infection prevalence with the parasite Ceratomyxa shasta in the Klamath River,
Oregon-California. Journal of Parasitology 93: 78-88.

Stocking RW, Holt RA, Foott JS, Bartholomew JL (2006) Spatial and temporal occurrence of
the salmonid parasite Ceratomyxa shasta in the Oregon-California Klamath River basin. Journal
of Aquatic Animal Health 18: 194-202.

Stone R, Foott JS, Fogerty R (2008) Comparative susceptibility to infection and disease from
Ceratomyxa shasta and Parvicapsula minibicornis in Klamath River basin juvenile Chinook,
coho and Steelhead populations. US Fish and Wildlife Service California-Nevada Fish Health
Center. Anderson, CA. http://www.fws.gov/canvfhc/reports.asp.

True K, Bolick A, and Foott JS (2011) FY2010 Investigational Report: Myxosporean parasite
(Ceratomyxa shasta and Parvicapsula minibicornis) annual prevalence of infection in Klamath
River basin juvenile Chinook salmon, April-August 2010. US Fish and Wildlife Service
California-Nevada Fish Health Center. Anderson, CA. http://(www.fws.gov/canvfhc/reports.asp.

True K, Foott JS, Bolick A, Benson S, Fogerty R (2010) Myxosporean parasite (Ceratomyxa
Shasta and Parvicapsula minibicornis) incidence and severity in Klamath River basin juvenile
Chinook salmon, April-August 2009. US Fish and Wildlife Service California-Nevada Fish
Health Center. Anderson, CA. http://www.fws.gov/canvfhc/reports.asp.

True K, Purcell MK, Foott JS (2009) Development and validation of a quantitative PCR to detect
Parvicapsula minibicornis and comparison to histologically ranked juvenile Chinook salmon
(Oncorhynchus tshawytscha) from the Klamath River, USA. Journal of Fish Disease. 32: 183-
192.

59
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 72 of 113
010414

True K, Bolick A, Foott S (2012). Prognosis of Ceratomyxa shasta and Parvicapsula
minibicornis infections in Klamath River Coho and Trinity River Chinook salmon. FY2008
Technical Report. US Fish and Wildlife Service California-Nevada Fish Health Center.
Anderson, CA. http://www.fws.gov/canvfhe/reports. asp.

Udey LR, Fryer JL, Pilcher KS (1975) Relation of water temperature to ceratomyxosis in
rainbow trout (Salmo gairdneri) and coho salmon (Oncorhynchus kisutch). Journal of the
Fishenes Board of Canada 32:1545-1551.

Wallace M, Collins BW (1997) Vanation in use of the Klamath River Estuary by juvenile
Chinook salmon. California Fish and Game 83(4):132-142.

Wallace M. (2003) Natural vs hatchery proportions of juvenile salmonids migrating through the
Klamath River estuary and monitor natural and hatchery juvenile salmonid emigration from the
Klamath River Basin. Final Performance Report, Federal Aid in Sport Fish Restoration Act,
Project Number F-51-R-6

Zinn JL, Johnson KA, Sanders JE, Fryer JL (1977) Susceptibility of salmonid species and

hatchery strains of Chinook salmon (Oncorhynchus tshawytscha) to infections by Ceratompxa
shasta. J Fish Res Board Can 34:933-936.

60
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 73 of 113
010415

U.S. Fish & Wildlife Service

California-Nevada Fish Health Center
FY 2009 Investigational Report:

Myxosporean Parasite (Ceratomyxa shasta and Parvicapsula
minibicornis) Incidence and Severity in Klamath River Basin
Juvenile Chinook Salmon, April-August 2009

Kimberly True, J. Scott Foott, Anne Bolick, Scott Benson, and Ryan Fogerty

 

April 2010

US Fish and Wildlife Service
California-Nevada Fish Health Center
24411 Coleman Fish Hatchery Rd
Anderson, CA 96007
(530) 365-4271 Fax: (530) 365-7150
http://www. fws.gov/canvthe/

   
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 74 of 113
010416

SUMMARY

Juvenile Klamath River Chinook (Oncorhynchus tshawytscha) experience high incidence of
infection with the myxosporean parasites Ceratomyxa shasta and Parvicapsula minibicornis during
the spring and summer outmigration period. Klamath River Chinook were assayed by quantitative
real-time polymerase chain reaction (QPCR) or histology to determine parasite infection rates from
April to August, 2009. The incidence of C. shasta in Chinook salmon above the Trinity River
confluence was 43% by QPCR and 54% by histology, the highest level observed by histology
during Klamath River parasite monitoring studies conducted from 2005 to 2009. The incidence of
P. minibicornis in Chinook salmon above the Trinity River confluence for the same period was 82%
by QPCR and 85% by histology, which is similar to the highest levels observed in 2007 (81%) and
2008 (89%). The QPCR assay results from natural and marked Iron Gate Hatchery (IGH) and
Trinity River Hatchery (TRH) Chinook salmon suggest that Klamath River reaches above the
Trinity River confluence were more infectious for C. shasta earlier in the sampling period this year,
and particularly for natural fish. Additionally in 2009, the Trinity to Estuary reach had higher

C. shasta incidence of infection, compared to previous study years. In coded-wire tagged (CWT)
IGH Chinook salmon screened by QPCR, C. shasta was detected in 36% of fish examined. The
highest C. shasta prevalence of infection occurred in the IGH-CWT Chinook residing 3 Weeks at
Liberty (WAL) upon recapture post hatchery release. The incidence of C. shasta infection in
marked TRH Chinook salmon sampled in the Klamath River was 13%, higher than the 10% average
incidence historically observed in Chinook salmon sampled within the Trinity River, or in the
Klamath River below the Trinity River confluence.

The correct citation for this report is:

K. True, J.S. Foott, A. Bolick, S. Benson and R. Fogerty. 2010. FY 2009 Investigational Report:
Myxosporean Parasite (Ceratomyxa shasta and Parvicapsula minibicornis) Incidence and Severity
in Klamath River Basin Juvenile Chinook Salmon, April-August 2009. U.S. Fish & Wildlife
Service California — Nevada Fish Health Center, Anderson, CA.
http://www.fws.gov/canvfhc/reports.asp.

 

Notice

The mention of trade names or commercial products in this report does not constitute endorsement
or recommendation for use by the Federal government. The findings and conclusions in this report
are those of the authors and do not necessarily represent the views of the US Fish and Wildlife
Service.
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 75 of 113
010417

INTRODUCTION

Juvenile Klamath River Chinook (Oncorhynchus tshawytscha) experience high incidence and
severity of infection with the myxosporean parasites Ceratomyxa shasta and Parvicapsula
minibicornis. Both parasites have a similar distribution and are found throughout the Klamath
River system including the lower reaches of the Williamson and Sprague Rivers, Agency Lake,
Klamath Lake, Copco Reservoir, and the entire Lower Klamath River from Iron Gate Dam to the
estuary (Hendrickson et al. 1989; Stocking et al. 2006; Bartholomew et al. 2007; Stocking and
Bartholomew 2007). Both parasites share the vertebrate (salmonid) and invertebrate (Vanayunkia
speciosa) hosts and have overlapping distributions throughout the Pacific Northwest (Ching and
Munday 1984; Hoffmaster et al. 1988; Bartholomew et al. 1989; Hendrickson et al. 1989;
Bartholomew et al. 1997; Kent et al. 1997; Jones et al. 2004; Bartholomew et al. 2006, Stocking et
al. 2006). In previous studies, native Klamath River salmonids have demonstrated various degrees
of C. shasta resistance (Foott et al. 1999, Foott et al. 2004; Foott et al. 2007, Stone et al. 2008).
Regardless of this resistance, Foott et al. (2004) observed that 100% of Klamath River Chinook
salmon became infected and over 80% died within 17d following a 3d exposure in the Klamath
River. A prognosis study conducted in 2008 examined daily levels of parasite levels (C. shasta and
P minibicornis DNA copy number) and cumulative mortality in Iron Gate coho and Trinity
Hatchery Chinook juveniles, following 72 hour river exposure above Beaver Creek. In this study,
C. shasta infections resulted in a 17.3 mean day to death (MDD) and 87.1% cumulative percent
mortality (CPM) in Chinook and 20.6 MDD and 98.5% CPM in coho juveniles (True, unpublished
data). The observed high incidence of infection in resistant indigenous fish indicates an extremely
high parasite challenge (Foott et al. 2004). Dual infections with both parasites are common and
may have a synergistic effect which increases the lethality of infection (Nichols and True 2007).
However, the contribution of each myxozoan parasite towards clinical disease in infected Chinook
is difficult to evaluate. In sentinel studies, and the monitoring program, fish succumb to clinical
Ceratomyxosis before an independent assessment of tissue changes and parasite DNA levels
attributable to P. minibicornis can be fully determined.

In 2009, two changes were made in how data is reported for the Klamath River Fish Health
Monitoring program. First, Cycle Threshold (Cr ) values obtained with the QPCR assay have been
transformed to a more meaningful metric of parasite DNA copy number. Parasite DNA quantities
are based on the standard curves for each parasite assay using known quantities of parasite DNA.
This change in the reporting metric for QPCR provides a more meaningful quantification of parasite
infectious load, and a directly comparable unit between groups of fish and for annual comparisons.
Secondly, clinical disease incidence by histology has been expanded to include a pathology score
for both kidney and intestine tissues. The pathology score does not affect the overall incidence of
infection reported for histological assessments, but provides a numeric index of the disease state in
sample groups.

Additional diagnostic examinations were also performed in 2009 with the primary purpose of
documenting bacterial and external parasite infections in moribund juvenile salmon. In particular,
we were interested in the occurrence of [chthyophthirius multifiliis Ich) and Flavobacterium
columnare (columnaris) infections in juvenile salmon. These two pathogens are associated with
disease in returning adult salmon (Belchik et. al 2004, McCovey and Strange 2008). Given the
elevated water temperatures of the lower river during July and August, both juveniles and adult
salmon tend to congregate in thermal refugia (Bartholow 2005, Belchik et.al 2004, Foott et al.
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 76 of 113
010418

2001). It is possible that juvenile Chinook could act as reservoirs of infection for the early returning
adults.

The objectives of this study were: 1) examine the pathogen incidence in [ron Gate Hatchery (IGH)
and Trinity River Hatchery (TRH) Chinook prior to and post release; 2} examine the parasite
incidence in the juvenile Chinook salmon population within the river throughout the spring out-
migration period; 3} compare parasite incidence in 2009 to previous years; and 4) examine the
diagnostic incidence of other significant pathogens in moribund Chinook in select reaches.

METHODS

Sample Sites
Fish were collected in the Klamath River from below Iron Gate Dam ( Klamath RM 190) to the

Klamath River Estuary and on the Trinity River between Lewiston Dam (Trinity RM 111) and the
Tnnity River confluence with the Klamath River (Klamath RM 43.5). Klamath and Trinity Rivers
were divided into sample reaches at major tnbutanes, with study cooperators collecting fish in each
reach (Table 1). When possible, existing salmonid downstream migrant trapping sites were utilized
for collection, but seining was required to achieve the desired sample size in some weeks.
Collection sites were preferably located in the Jower portion of each reach, but when abundance

was low fish from anywhere within a reach were accepted.

 

 

  

 

 

 

|

r 101 Bridge
|
|
i

    

   

Scotr River

 

 

 

Figure 1. Klamath River watershed, major tributarics, and sampie reaches: [ron gate dam to Shasta River (K5),
Shasta River to Scott River (K4), Scott River to Salmon River (K3), Salmon River to Trinity River confluence
(K2), Trinity River to Estuary (K1), Klamath River Estuary (K9). (map courtesy of Arcata FWO)
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 77 of 113
010419

Table 1. Sample reach locations (reach code), river mile, and cooperating agencies performing fish collections on
the Klamath and Trinity rivers.

 

Sample Reach (code) River Mile Primary collector(s)
Klamath River main stem
IGD to Shasta (K5) Klamath 190-177. USFWS and Karuk Tribe
Shasta to Scott (K4) Klamath 177-144 USFWS and Karuk Tribe
Salmon to Trinity (K2) Klamath 66-44 Karuk Tribe
Trinity to Estuary (K1) Klamath 44-4 Yurok Tribe
Klamath Estuary (KO) Klamath 4-0 Yurok Tribe
Trinity River
Upper — Pear Tree Rotary Trap (T2) Trinity 94 Hoopa Tribe
Lower - Willow Creek Rotary Trap (T1) — Trinity 21 USFWS and Yurok Tribe

 

Sample Groups
Pre-release IGH and TRH Chinook salmon - Prior to being released from the hatchery, 53 Chinook

were sampled from the IGH population on 20 May, and 48 fish were sampled from TRH population
on 12 May. All fish from each pre-release examination were assayed by QPCR for both parasites,
and a subset of 10 fish from each hatchery were examined histologically for tissue abnormalities.

Mixed-origin Chinook — These juvenile Chinook salmon were collected in select reaches of the
Klamath and Trinity Rivers. This sample consisted of 30 Chinook salmon for the QPCR assay and
10 Chinook salmon for the histology assay. In the Shasta to Scott (K4) reach and Salmon to Trinity
(K2) reach of the Klamath River, mixed-origin Chinook were collected every other week.

In the upper and lower reaches of the Trinity River, mixed-origin Chinook were collected during the
weeks of 12 May and 27 May. Prior to the release of hatchery fish, these fish were primarily
naturally produced with the possibility of a few hatchery origin Chinook salmon used for trap
efficiency calibration in the sample. After IGH releases, which occurred from 19 May — 9 June,
mixed-origin Chinook collected in the Klamath River could have been of either hatchery or natural
origin.

Marked IGH and TRH Chinook salmon — Twenty-five percent of the Chinook salmon released from
IGH on the Klamath River and TRH on the Trinity River were marked with an adipose fin clip and
implanted with a coded-wire-tag (CWT). In the Klamath River, any CWT Chinook encountered by
the sample crews were collected for analysis by QPCR. No CWT Chinook were collected in the
Trinity River; however, significant recapture effort occurred in the Klamath River below the Trinity
River confluence. Heads from any marked IGH or TRH Chinook salmon recovered were assigned
unique identification numbers to track lab assay results to individual fish. Tags were extracted and
read by the USFWS Arcata Fish and Wildlife Office (AFWO). Chinook salmon release groups at
IGH occurred on 19 May, 21 May, 26 May, 2 June, and 9 June. The CWT codes were unique for
each release date, with the exception of the 9 June release group which included 2 tag codes for a
single release date. Volitional releases occurred at TRH from 1 June through 15 June; 8 June was
used as the date of release for all marked TRH Chinook salmon. The date each group of CWT
Chinook salmon was released from the hatchery and date of recapture was used to calculate weeks
at liberty (WAL) for individual fish.
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 78 of 113
010420

Diagnostic Examinations of Moribund Chinook in the Trinity River to Estuary Reach

Evaluations of moribund Chinook in the Trinity River to estuary (K1) reach were conducted with
the primary purpose of documenting bacterial and external parasite infections in moribund juvenile
salmon. Of particular interest is the occurrence of [chthyophthirius multifiliis (Ich) and
Flavobacterium columnare (columnaris) infections in juvenile salmon. Moribund fish were selected
from beach seine collections at the mouths of Pecwan, Tec Tah, Roach, Lower Crow, and Blue
creeks on 18 June, 8 July, and 11 August. Selected external and internal clinical signs were recorded
and laboratory samples (lesion imprints, spleen imprints, kidney inoculums onto Brain Heart
Infusion agar and fixed tissues for histology) were collected from the examined group.

Sample Periods
In each reach, fish were accumulated over a calendar week until the desired sample size was

achieved. Weekly prevalence of infection was calculated for a reach by dividing the number of fish
in which a parasite was detected by the total fish assayed for a calendar week. Fish collection
started the week of 21 April in the Shasta to Scott (K4) reach and 6 May in the Salmon to Trinity
(K2) reach. Collection in each reach continued until the target Chinook salmon sample numbers per
week (30 fish) could no longer be captured. Collection of CWT Chinook salmon began after
hatchery release and collection crews accumulated as many CWT Chinook salmon as time allowed
each week. Collection of CWT Chinook salmon in a given reach continued until fewer than 10 fish
could be recovered in a single week’s effort.

QPCR Assays

Fish collected for the quantitative real-time polymerase chain reaction (QPCR) assay were
euthanized, placed in a plastic bag labeled with date and reach, and arranged between frozen gel
pack sheets in an ice chest. Samples were frozen, and subsequently collected from cooperator’s
freezers by Fish Health Center staff every other week. In the laboratory, fish were thawed, fork
length was measured, clinical disease signs notated, and necropsy performed to collect tissue
samples. The intestine (both small and large) and entire kidney from each fish were removed and
combined into an individually numbered 2 ml cluster tube. Tissue samples were then frozen at

-20 °C until DNA extraction was performed.

Combined intestine and kidney tissues were digested in 1ml NucPrep Digest Buffer containing 1.25
mg/ml proteinase K (Applied Biosystems, Foster City, CA) at 55°C for 2 hours with constant
shaking. A subsample of digested tissue homogenate was diluted 1:33 in molecular grade water and
extracted in a 96 well vacuum filter plate system (Applied Biosystems Model 6100 Nucleic Acid
Prep Station). Extracted DNA was stored at -20°C until the QPCR assays were performed.

Samples were assayed in a 7300 Sequence Detection System (SDS) (Applied Biosystems), using
probes and primers specific to each parasite. The combined tissues were tested for C. shasta 18S
rDNA using TaqMan Fam-Tamra probe and primers (Hallett and Bartholomew 2006) and tested in
a separate assay for P. minibicornis 18S rDNA utilizing TaqMan Minor-Grove-Binding (MGB)
probe and primers (True et al. 2009). Reaction volumes of 30uLL, containing 544.L DNA template,
were used for both assays under the following amplification conditions: 50°C for 2 min.; 95°C for
10 min; 40 cycles of 95°C for 15s and 60°C for 1 min. Plasmid standards, extraction control and no
template control (NTC) wells were included on each assay plate. Cycle threshold (Cr) values were
calculated by the SDS software (v 1.3.1, Applied Biosystems) and converted to parasite Plasmid
Molecular Equivalent (PME), a measure of specific parasite DNA copy number derived from the

6
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 79 of 113
010421

standard curve of each specific assay (Figure 2). Validation studies examining the dynamic range
and endpoint of the assays indicated a Cr of 38 and minimum change in normalized fluorescent
signal of at least 10.000 units defines a positive test for the P. miinibicornis assay (True et al. 2009).
Previous assay validation studies, using DNA plasmid controls and naturally infected fish tissue,
determined a similar assay threshold for the C. shasta assay. It should be noted that these
thresholds are statistically conservative to preclude false positive test results and therefore slightly
underestimated the true infection incidence of both parasites in this aquatic animal population.
Appendix II provides a further technical description of how assay thresholds are determined.

Standard Curve

HO

oat 1

ct

era

ae

 

 

 

an 2 400g. “1000 200 2 aca fom

Leg CO

@ Cs 2008 Su @ Pm 2005 Set i Unknown
Document Instr Valid May 10 2009 sds ;Slandard Curve)

Figure 2. Standard curves for C. shasta and P. minibicornis QPCR assays using plasmid standards developed in
2008 with known concentrations of parasite DNA. The amplification efficiency of each assay was calculated using
the formula E=(10-'*re -1) x 100 (Applied Biosystems Guide to Quantitative Gene Expression). Amplification
Efficiency is similar for both QPCR assays at 95.7% for C. shasta and 93.4% for P. minibicornis .

Histology Assays

Ten to 20 fish from the bi-weekly beach seine collections were randomly selected for histology.
Rapidly after euthanization, the peritoneum was cut open and entire fish placed in Davidson’s
fixative and held for 24-48 hours. The fixative was replaced with 70% ethanol for storage until the
gross examination and histological processing was performed. Each histological cassette contained
kidney, intestine, liver, and 1 to 2 gill filaments. Specimens were processed for Sum paraffin
sections and stained with hematoxylin and cosin (Humason 1979). All tissues for each fish were
placed on one slide and identified by a unique number code. Each slide was examined at 40X to
400X magnification.
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 80 of 113
010422

Histological rankings of ‘clinical disease’ were expanded in 2009 to include a pathology score: a
numeric index of disease severity for kidney and intestine. Pathology score is based on the degree of
specific tissue abnormalities and parasite distribution (0 = normal, 1= focal, 2 = multi-focal, and 3 =
diffuse distribution) listed in Table 2. A kidney pathology score was calculated by summing the
score of each kidney lesion (interstitial hyperplasia, necrotic interstitium or tubule, interstitial
granuloma, glomerulonephritis, and protein casts within the glomeruli or tubules). The mean kidney
pathology score was reported for each collection group to demonstrate severity of disease.

Similarly for the intestine, the sum of lesion scores (lamina propria hyperplasia, necrotic epithelium
/ sloughing, necrotic muscularis) was used to calculate a collection group’s mean intestinal
pathology score.

Table 2. Parasite abbreviations and tissue abnormalities listed in the histological result tables.

Kidney

 

P. minibicornis Troph. | Parvicapsula minibicornis trophozoite stage

P. minibicornis Myxosp.
Metacercaria

C. shasta troph.
Chloromyxum sp

Pathology Score

Parvicapsula minibicornis myxospore stage
Immature trematode stage

Ceratomyxa shasta trophozoite stage
Chloromyxum species trophozoite stage

Mean kidney pathology score for sample group

 

Intestine
C. shasta troph.
C. shasta myxosp.
Helminth

Pathology Score

Ceratomyxa shasta trophozoite stage
Ceratomyxa shasta myxospore stage
Trematode, nematode, or cestode

Mean intestine pathology score for sample group

 

Gill Glochidia
Metacercaria
Invasive C. shasta
Amoeba

Multif. Hyperplasia

Larval mussel stage within lamellae
Immature trematode stage

Single cell trophozoite-like stage

Amoeba associated with lamellae
Multifocal hyperplastic regions on lamellae

 

 

Other Adipose steatitis
Adipose lipofuscin

Liver C. shasta

 

Inflammation of visceral fat tissue
Oxidized lipopigments within adipose cells
Ceratomyxa shasta trophozoite stage in liver

 

 

2004-2009 Comparisons
Histology data from this study was used to compare incidence of infection of fish in 2009 to

previous juvenile Klamath River salmonid health monitoring studies (Nichols and Foott 2006;
Nichols et al. 2007; Nichols and True 2007; Nichols et al. 2008). The histology data included in the
analysis was limited to the months of May, June and July of each year and to mixed-origin Chinook
sampled in the Klamath River above the Trinity River confluence. Limiting the data offered several
advantages:

e Sampling start and end dates varied each year but included these months

e This date range brackets the typical peak of juvenile Klamath River Fall Chinook salmon

outmigration (Leidy and Leidy 1984; Wallace and Collins 1997)
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 81 of 113
010423

e Infection incidence during the “tails” of the migration (typically lower infection rates in
early spring) were not given the same weight as the peak of migration
The Trinity River population was excluded as it is largely uninfected with C. shasta
Our target sample size was typically met during this period, reducing sample variation due
to small sample size

While QPCR data was generated for 2005-2008, tissue collection and extraction protocols were
modified in 2006, resulting in non-standardized tissue volumes for the QPCR assay that cannot be
compared between all previous years. QPCR data from 2007-2009 is standardized and direct
comparisons of annual parasite incidence of infection were made from 2007 forward.

Statistical Analysis
Prevalence of infection (defined as cases of disease present at a given time) and incidence of

infection or disease (defined as the frequency of occurrence over a period of time, or for the
population as whole), for C. shasta and P. minibicornis , are reported with 95% confidence
intervals, denoted as ci, for each sample reach prevalence of infection data. Pearson’s chi square
analysis was used to compare (”. Shasta incidence of infection between reaches, groups (1.e. CWT
groups) and years when differences in apparent incidence data are noted (Prism™ V5.02, GraphPad
Software, La Jolla, CA). Associated P values are reported for comparisons of C. Shasta parasite
incidence of infection for: K4, K2 and K1 sample reaches; annual comparison of the C. shasia
incidence of infection in the Trinity River confluence to Estuary (K1) reach; and annual comparison
of C. shasta incidence of infection in TRH CWT recovered in K1 and KO reaches.

For IGH CWT Weeks at Large (WAL) analysis, comparisons of parasite mean DNA copy number
were graphed for positive test results and the entire sample population in Figures 18 (C' .s#asta) and
20 (P. minibicornis). TRH CWT parasite DNA copy number was graphed in a similar manner in
Figures 22 (C. shasta) and 23 (P. minibicornis). Mean parasite mean DNA copy number for all
positive fish in the sample group are represented by a red dashed line whereas mean DNA copy
number for the entire sample population (all fish tested, including negative and positive test results)
are graphed in a black solid line to illustrate the parasite DNA loads for the infected fish in the
sample set, compared to the sample group as a whole. Standard error whiskers and sample numbers
(N) for each week are included in these figures.
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 82 of 113
010424

RESULTS

Pre-rel IGH and TRH Chinook Salmon

Light infections of C. shasta were detected by QPCR in 2% (1/53) of Chinook salmon sampled
20 May at IGH, prior to hatchery release. The single positive fish was lightly infected near the
detection threshold of the QPCR assay (Cr 37.7 or 5.6 DNA copy number). Infections of

P. minibicornis were detected by QPCR in 2% (1/53) of pre-release Chinook salmon sampled at
IGH. The single positive fish had a moderate infection level (Cr 33.1 or 641 DNA copy number).
Histology did not detect C. shasta or P. minibicornis in a subsample of 10 fish from Iron Gate
Hatchery.

Trinity River hatchery Chinook had a higher prevalence of infection for both C. shasta and

P. minibicornis by QPCR, compared to IGH. C. shasta was detected in 19% (9/48) with a mean Cr
of 35.3 (SD=2.7). Parasite copy number ranged from a minimum of 7 to maximum of 937 with an
average DNA copy number of 255. P. minibicornis was detected in 17% (8/48) of fish tested, with
a mean Cy of 37.4. Parasite copy number ranged from a minimum of 21 to maximum of 846 with
an average DNA copy number of 219. Histology did not detect C. shasta or P. minibicornis ina
subsample of 10 fish from Trinity River Hatchery.

10
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 83 of 113
010425

Iron Dam h R. (KS

In the IGD to Shasta (K5) reach, C. shasta was detected by QPCR in 9% (6/65, 95% confidence
interval [ci}= 4-19%) of mixed-ongin Chinook. Infection prevalence was low (10%) in late May,
and (’. shasta was not detected in fish sampled during the weeks of 1 June through 8 June (Figure3).
The peak prevalence of C. shasta infection occurred 15 June with 21% (3/14, ci=5-51%) of fish
testing positive by QPCR. Histology sampling was not performed in this reach, due to the relatively
low incidence of C. shasta we have observed historically in this reach and the proximity to Iron
Gate hatchery (primarily early infections).

In the IGD to Shasta reach, P. minibicornis was detected by QPCR in 58% (38/65, ci= 46-70%) of
mixed-ongin Chinook. Infection prevalence was over 55% in the first sample collected in late May,
increased in early June and reached 100% by mid June (Figure 3).

IGD to Shasta

 

 

 

 

 

 

 

 

 

 

| #Cs+ gPm+
100% -
80%
ET
ae
ie
60% Ei Z
7 y
A op
40% A |
a
Ue
0 AY
20%
AY
[i A A
0% 1 1 1 i 1 29 a. 14 14 1 1 1 1 1 1 T
20- 27- 4- 11- 18- 27- 1-Juné—Jun 15- 22- 29 G-Jul 13- 20- 27- 3-  10-
Apr Apr May May May May Jun Jun Jun Jul Jul Jul Aug Aug

Fipure 3. Weekly incidence of Ceratomyxa shasta and Parvicapsuta minibicornis infection by QPCR in juvenile
Klamath River Chinook salmon captured in [ron Gate Dam to Shasta River (K5) reach on the Klamath River.
Sample numbers collected each week are displayed at the bottom of each column; Cs was not detecled on | June
and & June.

11
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 84 of 113
010426

Shasta R. to Scott R. (K4)
In the Shasta to Scott reach (K4), C. shasta was detected by QPCR in 50% (131/261, ci=44-56%) of

mixed-origin Chinook. Infection prevalence peaked at 97% in early May, decreased over a three
week period, and peaked again (59-67%) from 15 June to 22 June. The second peak appeared to be
descending when sampling in this reach ended in late June (Figure 4).

Shasta to Scott mCst BPm+
100.0% 4

 

80.0% -

60.0%

 

SSS

IW

40.0% +

 

 

20.0% +

 

 

 

  

EA
y
Z
y)
y
a
iV
Z
y
V
y
iV
Y
%
By

 

 

Z i
EY .

20-0 27- 4 11-18 27-  1-Jun Bun 165- 22 29- 6-Jul 13 20- 27- 3 10
Apr Apr May May May May Jun Jun Jun Jul Jul Jul Aug Aug

0.0% +

Figure 4. Weekly incidence of Ceratomyxa shasta and Parvicapsula minibicornis infection by QPCR in juvenile
Klamath River Chinook salmon captured in the Shasta to Scott River (K4) reach on the Klamath River. Sample
numbers collected each week are displayed at the bottom of each column.

In the Shasta to Scott reach (K4), C. shasta incidence of infection by QPCR was quite high in
natural fish collected in early to mid May (97% and 73% respectively), and peaked again 15 June
(59%), when hatchery fish were likely included in the sample sets (IGH releases occurred 19 May
through 9 June). Parasite infectious load (log of the mean C. shasta DNA copy number) lagged
incidence data by approximately 1 week: natural Chinook carried 3.1 logs of C. shasta DNA on 4
May when prevalence of infection was 97%. Parasite copy number increased to 3.8 logs two weeks
later on 18 May, when prevalence decreased to 73% (Figure 5). By | June, parasite load was
decreasing (2.7 logs DNA) as prevalence decreased to 43%. This decrease in weekly prevalence is
likely due to the inclusion of uninfected hatchery fish entering the reach, and ‘diluting’ the overall
incidence of infection for the subsequent mixed origin Chinook population. Prevalence of infection,
and parasite load increased again on 15 June, as prevalence of infection increased to 59%,
indicating that C. shasta positive fish during this period also carried relatively heavy parasite loads.

12
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 85 of 113
010427

C.shasta DNA Copy Number by Sample Week (K4)

—_
Ko
oO
{
{
B

3.76

_

o

OQ
I

3.27

o
oO
|

2.67
1.85 | >

Prevalence of infection
- oD
oD Oo
t {

i]
oO
4

 

  

2
Mean DNA Copy Number (Log)

  

145-Jun 29-Jun

Figure 5. Bi-weekly C. shasta prevalence of infection (bars} and mean log parasite DNA copy number (lines) in
intestinal tissue of Chinook collected in the Shasta to Scott (K+) reach, as tested by QPCR.

In the Shasta to Scott reach, ?. minibicornis was detected by QPCR in 82% (213/261, ci=76-86%)
of Chinook tested. Infection incidence reached 100% by the second sample in eariy May and
remained high through the end of sampling in this reach in late June (Figure 4).

Histologically, C. shasta was detected in 54% (26/48, ci= 39-69%) of mixed origin Chinook.
Cerafomyxa shasia was not observed in the intestine of natural salmon collected on 20 April,
however, presumptive C. shasta trophozoites were seen in the gill lameliae of 2 fish in this sample
set (Table 3). Two weeks later, prevalence of C. shasta infection was 89% and showed severe
intestinal pathology (Figure 6). This pattern continued in the 18 May collection group and declined
inthe 1 June collection. This reach had the highest incidence of presumptive C. shasta trophozoites
observed in the gill tissue at 61% (28/46, ci =45-75%).

By histology, P. minibicornis was detected in 89% (43/48, ci=77-96%) of mixed-ortgin Chinook.
Parvicapsula minibicornis trophozoites were seen in 70 — 100% of the coliection groups (Table 3}
with highest kidney pathology score occurring on 18 May (Figure 7). Encysted metacercaria were
seen in 61% (28/46, ci =45-75%) of the gill sections and 8% (4/48, ci =2-20%) of the kidney
sections.

13
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 86 of 113

010428

Table 3. Prevalence of parasite infection (number positive / total (%)) and tissue abnormalities observed in
Chinook collected from the Shasta to Scott (K-41) reach.

 

Sample Date

 

 

 

 

 

 

 

 

 

 

4/20 5/4 5/18 6/1 6/15
Kidney
Pm Traph. 7/10 (70) 999 (100) 10/10 (100) 8/10 (80) 9/9 (100)
Pm Myxoasp. 0/10 (0) 0o/9(0 1/10 (10) 0/10(0) 0/9 (0)
Metacercaria 0/10 (0) 0o/9(0 0/10 (0) 1/10 (10) 3/9 (33)
C. shasta troph. 0/10 (0) 0o/9(0 1/10 (10) 1/10 (10) 0/9 (0)
Chioromyxum sp 0/10 (0) 0/9(0) 0/10 (0) 0/10(0) 0/9 (0)
Pathology Score 0.000 5.778 8.400 5.400 2.111
Intestinal tract
C. shasta troph. 0/10 (0) 8/9 (89) 8/10 (80) 3/10 (30) 7/9778)
C. shasfa myxosp. 0/10 (0) 0/9(0) 0/10 (0) 0/10(0) 0/9 (0)
Helminth 0/10 (0) 1/911) 0/10 (0) 1/10 (10) 0/9 (0)
Pathology Score 0.000 3.440 3.400 0.600 1.333
Adipose steatitis 3/4 (75) 5/6 (83) 5/5 (100) 3/9 (56) 2/8 (25)
Adipose lipofuscin 0/4 (0) 0/6 (0) 0/5 (0) 1/911) 1/8 (13)
Liver C. shasta 0/10 (0) 0/8 (0) 3/10 (30) 0/9(0) 0/9 (0)
Gill
Glochidia 0/10 (0) 0/9 (0) 0/8 (0) 2/10 (20) 1/9(11)
Metacercaria 4/10 (40) 5/9 (56) 6/8 (75) 4/10 (40) 9/9 (100)
Invasive C. shasta 2/10 (20) 6/9 (67) 8/8 (100) 4/10 (40) 9/9 (100)
Amoeba 0/10 (0) 0/9 (0) 0/8 (0) 0/10 (0) 0/9 (0)
Multif. Hyperplasia 3/10 (30) 0/9 (0) 5/8 (63) 5/10 (50) 9/9 (100)

 

14

 
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 87 of 113
010429

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100 4
So so 39
‘ 35
34
8D 78
3
70
f25 8
60 8
uw
a
= 50 a 3
o a
a :
a
40 5
16s
30 LA 5
30
1
20
6
os
10
o ay s o
4/20 Sid B48 ay BAS

sample weeks

=—= PO) allie Score

Figure 6. Prevalence of infection (bars) and mean intestinal pathology score (linc) for C. sasta infections of
Chinook collected in the Shasta to Scott (K4) reach.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

120 a
8.4
8
100 100 100
100
7
ao

80 6
5.478 a
70 5.4 3
F a
>
# a
2” 2
4a
c
a
=

40 3

Need >

20
1

 

4/20 ta 316 a4 a5
sample week

Sm PO meer Score

Figure 7. Prevalence of infection (bars) and mean kidney pathology score (line) for P. minibicornis infections of
Chinook collected in the Shasta to Scott (K4) reach,
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 88 of 113
010430

Salmon R. to Trinity R. reach (K2

In the Salmon to Trinity (K2) reach, C. shasta was detected by QPCR in 44% (139/318, ci=38-49%)
of mixed-origin Chinook. Ceraftomyxa shasta was not detected on 4 May however prevalence of
infection increased rapidly to 95% by 1 June, then decreased to less than 25% by 29 June (Figure

8). A second C. shasta prevalence of infection peak occurred a week later on 6 July (75%, however
it should be noted that this was a small sample set consisting of 8 fish). Ceratomyxa shasta
prevalence of infection was below 40% in July, and decreased to <20% in the last sample from this
reach, collected 10 August.

In the Salmon to Trinity reach, P. minibicornis was detected by QPCR in 87% (277/318, ci=83-

90%) of mixed-origin Chinook. Infection incidence reached 100% by early June and remained high
through the end of sampling in this reach on 10 August (Figure 6).

Salmon to Trinity

       
 

  
    
  
     

     

 

 
       

 
    
     

 

 

 

    
 

 

 

 
 

 

 

 

 

100% - 7
y DV
| ] Tal
7 Ww YW y
Y y) ey V7 7
60% | L AD |
“J y) vA yy Vy)
Do |e ]
1 OW UW) ]
y Ww ZW y)
Dp WwW DW ]
LW Pen )
eR ER BB
0% 4 =— rested heed bed

Be BR 4- f- 1 PR 4 BR OG 22 28 Bul 1 20 2P Be Oe
Apr App May May May May Juin Jun Jur Jun Jun Jul Jul Jul Aua Awa

Figure 8. Weekly incidence of Ceratomyxa shasta and Parvicapsula minibicornis infection by QPCR in juvenile
Klamath River Chinook salmon captured in the Salmon River to Trinity River confluence (K2) reach in the
Klamath River. Sample nunibers collected each week are displayed at the bottom of each column; Cs was not
detected on 4 May.

In the Salmon to Trinity (K2) reach, C. shasta was not detected initially by QPCR in natural fish
collected the week of 4 May, but prevalence of infection rapidly increased to 60% by 18 May
(Figure 9). Hatchery fish were likely predominant in the sample set for | June through 29 June:

C. shasta incidence of infection peaked at 95% on | June, then decreased slightly to 90% on 15
June when parasite infectious load was highest at >6 logs DNA copy number (Figure 9). A second
C. shasta prevalence of infection peak occurred one month later on 13 July, and again parasite load
peaked approximately | week later to 4.7 logs DNA copy number on 27 July.

16
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 89 of 113
010431

C.shasta DNA Copy Number by Sample Week (K2)

  
  

  
  

 

 

100 7 6.44 T ’ =
e 20 +65
2 80 | =
8 70 + + 5S
= E
so \ 418] +2
sal /P | 33
c \\ 5
s 30 + - 2.2 log

oP TG:

 

4-May 18May t-Jun 14-Jun 29Jun 13-Jul 27-Jul 10-Aug

Figure 9. Bi-weekly C. shasta prevalence of infection (bars} and infectious load as determined by mean log
parasite DNA copy number (lines) in intestinal tissue of Chinowk collected in the Salmun to Trinity (K2) reach,
as tested by QPCR.

[listologically, 10 to 20 salmon were collected initially on 18 May, and then every other week
between the 15 June — 27 July (Table 4). The 13 and 27 July collection was inadvertently
combined in the same storage container. Given halchery release dates (IGH 19 May — 9 June, TRH

| June — 15 June). the 18 May collection is natural origin salmon while later sample groups could be
mixed hatchery and natural Chinook. The 18 May natural salmon had the highest prevalence of

C. shasta infection and intestinal pathology score in this reach (Table 4). The incidence of

C. shasta infection was 44% (24/55, ci=30-58%) in this reach with collection groups in June and
July having both lower prevalence (20-27%) and intestinal pathology scores than the 18 May group
(Figure 10).

17
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 90 of 113
010432

Table 4. Prevalence of parasite infection (no. positive / total (%)) and tissue abnormalities observed within
salmon collected [rom the Salmon to Trinity reach (K2). Tissues from the sample set collected 4 May were too
degraded for evaluation, and the 13 July and 27 July collections were inadyeriently mixed and arc therefore
reported as one combined sample set.

 

 

 

 

 

 

 

 

 

 

3/18 6/15 6/29 7/13 &27
Kidney
Pm Troph. 15/20 (75) 9/10 (90) 9/10 (90) 10/15 (67)
Pm Myxosp. 0/20 (0) 0/10 (0) 0/10 (0) 0/75 (0)
Metacercaria 1/20 (5) 2/10 (20) 2/10 (20) 4/15 (27)
C. shasta troph. 0/20 (0) 0/10 (0) 0/10 (0) 1/15 (7)
Chioromyxum sp 1/20 (0) 0/10 (0) 0/10 (0) 1/15 (7)
Pathology Score 2.900 4.700 6.700 3.267
Intestinal tract
C. shasta troph. 15/20 (75) 3/10 (30) 2/10 (20) 4/15 (27)
C. shasta myxosp. 0/20 (0) 0/10 (0) 0/10 (0) 0/75 (0)
Helminth 0/20 (0) 0/10 (0) 1/10 (10) 3/15 (20)
Pathology Score 4.200 0.100 0.300 0.800
Adipose steatitis 4/9 (44) 53/7 71) 5/6 (83) 7/10 (70)
Adipose lipofuscin 0/9 (0) 0/10 (0) 2/6 (33) 1/10 (10)
Liver C. shasta 0/20 (0) 0/10 (0) 0/9 (0) 2/15 (13)
Gill
Glochidia 0/20 (0) 0/10 (0) 0/10 (0) 0/20 (0)
Metacercaria 12 #20 (60) 8/10 (80) 10/10 (100) 18 / 20 (90)
Invasive C. shasfa 1/20 (5) 1/10 (10) 1/10 (10) 0/20 (0)
Amoeba 0/20 (0) 0/10 (0) 0/10 (0) 1/20 (5)
Multif. Hyperplasia 2/20 (10) 3/10 (30) 9/10 (90) 13 / 20 (65)

 

 

Parvicapsula minibicornis prevalence of infection was 78% (43/55, ci=65-88%) by histology and
ranged from 67 — 90% in the collection groups (Table 4). The peak kidney pathology score
occurred on 29 June (Figure 11).

Encysted metacercaria within the gill was a common observation (96%, 48/50, ci=86-99%) with
only 16% (9/55, ci=8-29%) incidence of infection in the kidney (Table 4). Presumptive C. shasta

trophozoites were seen 6% (3/50, ci=1-17%) of gill sections examined. One fish in the combined 13
and 27 July group was observed with a single /chthyophthirius niuitifiliis ttophozoite in its gill, This
was the only observation of this ciliate parasite in 310 histological samples examined over the 2009
project.

18
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 91 of 113
010433

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ao 45
76
ny
70 he
3.5
60
3 §
50 3
=>
RS 2.5 o
5 40 2
a i a
6 30 =
27 i
15 @
=
20
20
2B
am | 05
a)
o4
0 G
58 615 6/29 7/13829mm

sample week

C=IPO0l —@ Score

Figure 10. Prevalence of infection (bars) and mean intestinal pathology score (line) for C. shasta infections of
Chinook collected in the Salmon to Trinity River (K2) reach on the Klamath River.

 

 

 

 

 

100 8
=] =o
90 =,
f
SB?
80 75
8
70 oF 2
8
5
a
60 a >
a8 2
5 50} as
a ie =
40 4 a2q7 a
of ag
2
30 =
2
20
10 p
0 0

 

 

 

 

 

 

 

 

 

 

 

of18 B15 6/29 FA3&29rnix
sample week

PO! mage Score

Figure 11. Prevalence of infection (bars) and mean kidney pathology score (line) for P. minibicornis infections of
Chinook collected in the Salmon to Trinity River (K2) reach on the Klamath River.

19
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 92 of 113
010434

 

stu

In the Trinity to Estuary (K1) reach, C. shasta was detected by QPCR in 30% (155/313, ci=43-55%)
of mixed origin Chinook, and by histology in 33% (31/95, ci=23-43%). Infection prevalence was
high (77%) in the first samples collected 1 June, and remained hetween 40-76% throughout the June
sampling period (Figure 12). C. shasta prevalence decreased by 20 July, and was not detected on
27 July and 3 August. C. shasta prevalence was increasing (28%) on the last sample date of 10
August (although this small sample set was comprised of 3 fish only).

In the Trinity to Estuary reach, P. minibicornis was detected by QPCR in 83% (259/313, ci=78-
87%) and by histology in 78% (74/95, ci=68-86%) of mixed-origin Chinook. Infection prevalence
by QPCR was high initially (97%) on | June, and reached 100% by 8 June. Prevalence remained
over 80% throughout June, declined in late July to 32%, and early August to 20%, then increased in
the final sample (N=3) collected on 10 Aug 10 67% (Figure 12).

Trinity to Estuary OCs+ @Pm+

     

 

 

   
  

  

 

 

 

400% ;
| —-
AY U
AVY Y
80% + Z y y
Yo
— __ ANY Y Y
60% | y y y y
AZ Y y
AVY yy Y
AVY Y yy
| —AV HAY y
40% ~ ] ol l y
AA AZ VY
—ANY Y Y
20% + y y Z y
0% 7 A | TAL yy

 

20- 27- 4- 11- 18- 27- 1- 8- 18- 22- 29- G-Jul 13- 20- 27- 2- 10-
Apr Apr May May May May Jun Jun Jun Jun Jun Jul Jul Jul Aug Aug

Figure 12. Weckly incidence of Ceratomyxa shasta and Parvicupsula mtinibicornis infection by QPCR in juvenile
Klamath River Chinook salmon captured in K1 reach on the Klamath River (Trinity River confluence to
Estuary). Sample numbers collected each week are displayed at the bottom of each column; Cs was not detected
on 27 June and 3 Aug.

20
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 93 of 113
010435

Histologically, 15 to 20 Chinook were collected in this reach every 2 weeks from | June — 27 July
(Table 5). Given the hatchery release dates (IGH 19 May — 9 June, TRH 1 June — 15 June), and the
migration time required for IGH Chinook to travel to this reach, the 1 June collection is likely
natural ongin salmon. Later sample groups could be mixed ongin Chinook. It is noteworthy that
the 1 June sample of natural salmon had both the highest prevalence of C. s#asta infection and
intestinal pathology score in this reach (Table 5 and Figure 13). A second peak in C. shasta
prevalence and disease pathology score was observed in the 13 July collection group. Mean
pathology score and prevalence of infection did not correlate in the 27 July sample. In general for
this reach, Chinook salmon tended to be either in the early stage of infection (low pathology score
and few trophozoites observed in the intestine) or late stage ceratom yxosis (e.g. 13-20% prevalence
of systemic infection of liver or kidney).

Table 5. Prevalence of parasite infection (number positive / total (%)) and tissue abnormalitics observed in
Chinook collected from the Trinity R. to Estuary reach (K1). No gill tissue collected on 6/1 (n/a = not done).

 

 

 

 

 

 

6/1 6/15 6/29 THA3 7/27
Kidney
Pm Traph. | 18/20 (90) 18 / 20 (90) 7 £20 (35) 20 / 20 (100) 11/15 (73)
Pm Myxosp. 2/20 (10) 0/20 (0) 0/20 (0) 2/20 (10) 1/15 (7)
Metacercaria 2/20 (10) 3/20 (15) 9 f 20 (45) 16 / 20 (80) 9/15 (60)
C. shasta troph. 1/20 (5) 1/20 (5) 1/20 (5) 0/20 (0) 3/15 (20)
Chioromyxum sp | 2/20 (10) 2/20 (10) 4/20 (20) 0/20 (0) 0/15 (0)
. 7.000
Pathology Score 7.300 0.600 7.700 3.400
Intestinal tract
C. shasta troph. | 10/20 (50) 4/20 (20) 3/20 (15) 9 f 20 (45) 3/15 (33)
C. shasta myxosp. 1/20 (5) 1/20 (5) 0/20 (0) 2/20 (10) 0/15 (0)
Helminth 0/20 (0) 1/20 (5) 1/20 (5) 1/20 (5) 3/15 (20)
Pathology Score 3.400 0.700 1.950 2.050 0,533
Adipose steatitis 11/11 (100) | 15/15 (100) | 11/11 (100) 15 / 18 (83) 11/12 (92)
Adipose lipofuscin 3/11 (27) 3/15 (20) 0/11 (0) 4/18 (22) 4/12 (33)
Liver C. shasta 5/20 (25) 2/20 (10) 1/20 (5) 1/20 (5) 2/15 (13)
Gill
Glochidia néd 4/20 (20) 3/20 (15) 1/19 6) 0/20 (0)
Metacercaria 17 #20 (85) 17 #20 (85) 18 / 19 (95) 19/20 (95)
Invasive C. shasfa 1/20 (5) 1/20 (5) 3/19 (16) 0/20 (0)
Amoeba 1/20 (5) 2/20 (10) 0/19 (0) 0/20 (0)
Multif. Hyperplasia 9 / 20 (45) 15/20 (75) 10/19 (53) 18 / 20 (90)

 

 

 

 

 

 

21

 
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 94 of 113
010436

 

60 a

35

5047 mx
5
r3

40 7

 

25
33

30 > 2

20

 

POI (%)
Mean Pathology Score

 

 

 

 

 

 

 

 

 

 

 

 

 

6H 6715 6/29 73 727
sample week

E_PO| =Score

Figure 13, Prevalence of infection (bars) and mean intestinal pathology score (line) for C. shasta infections of
Chinook collected in the Trinity to Estuary (K1) reach on the Klamath River. Sample numbers are displayed
above each column bar.

Except for 29 June sample, Parvicapsula minibicornis infection was > 73% in the sampled groups
with high pathology scores (Table 5 and Figure 14). The majority of the kidney sections showed
severe interstitial hyperplasia, tubule and glomerular pathology, and were grossly swollen. While
similar for most collection dates, prevalence of infection pattern for P, minibicornis did not track
C. shasta in the 15 June sample set (Figures 13 and 14). Encysted metacercaria in the gill was a
common observation (> 85% prevalence per sample group).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

120 4 9
B
100

+. 7
o
80 \ 65
So
wn
3 -
3 ° 8
= 60; °
e a
a
c
a
40 3 E

2

20
4
0 — a ——— 0
6/1 615 6/29 TAB 727
sample week

C—7PO! =e@=Score

Figure 14. Prevalence of infection and mean kidney pathology score for P. minibicornis infections of Chinook
collected in the Trinity to Estuary (K1) reach on the Klamath River. Sample numbers are the same for C. shasta
and P. minibicornis histological assays, and are given in Figure 13.

a2
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 95 of 113
010437

Multi-focal lamellar hyperplasia without metacercarial cysts was also seen in 45 — 90% of the gill
sections. It is likely metacercarial infection was associated with the hyperplastic lamellae but out of
the field of the section.

No bacteria were seen in 5 hyperplastic gill sections (29 June) stained with McDonald's gram stain.
Presumptive C. shasta trophozoites were seen 5 — 16% of the gill lamellae and vessels (Table 5).

Several other parasites were detected by histology in Chinook from the Trinity River and Trinity to
estuary reach (K1). Another myxozoan trophozoite was observed in kidney glomeruli and tubules,
and presumed to be Chloromyxum sp. based on differentiation from P. minibicornis by its elongated
plasmodium and location within the Bowman’s capsule and tubule lumen (rather than singular
trophozoites within the vasculature of the mesangium) (Figure 15). Amoeba were also seen in a low
number of gill sections in the Trinity River to Estuary (K 1) reach but were not associated with
epithelial hyperplasia (Figure 16). Metacercaria were common in Klamath River Chinook gill
sections (61-96% prevalence per reach) but less so in Trinity River samples (20%). Many gills
from Klamath River smolts had multi-focal regions of epithelial hyperplasia (41 — 66%. prevalence
per reach) with no associated parasite.

 

Figure 15. Presumptive Chloromyxumi sp. (A) and Parvicapsula minibicernis (B) in kidney glomerulus of juvenile
Chinook salmon. Micrograph (A) from lower Trinity River sample and (B) from Klamath River. H&E stain,

23
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 96 of 113
010438

 

Figure 16. Presumptive amoeba associated with Chinook gill tissue (Trinity R. to estuary (K1) reach).
H&E stain.

24
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 97 of 113
010439

Klamath River Estuary
In the Klamath Estuary, C. shasta was detected by QPCR in 42% (87/207, ci=35-49%) of mixed-

origin Chinook. Infection prevalence followed a normal bell shaped curve with the exception of the
1 June sample that consisted ofa single positive fish. Infection prevalence peaked at 60% (18/30,
ci=40-77%) in mid June and gradually decreased through the end of June and early July sample
periods (Figure 17).

In the Klamath Estuary, P. minibicornis was detected by QPCR in 67% (138/207, ci=60-73%) of
mixed-origin Chinook. Infection prevalence followed a normal bell shaped curve with the
exception of the 1 June sample that consisted of a single positive fish. Infection prevalence peaked
at 80% (24/30, ci= 61-92%) on 22 June and decreased to 20% (3/15, ci=4-48%) in the last sample
collection from this reach on 6 July (Figure 17),

Estuary

100%

   

80%

 

60%

 

 

 

40%

 

 

       

 
 

Fy
yy
iW
UY
ewes) lea
TAL
T T T T T T T T T T 7
20- 27- 4- 11- 18 27- 1- 15- 22- 29- 6-Jul 13- 20- 27- 3- 10-
Apr Apr May May May May Jun Jun Jun Jun Jun Jul Jul Jul Aug Aug

 

20%

SENS

 
   

=

 

0%

 

 

Figure 17. Weekly incidence of Ceratomyxa shasta and Parvicapsula minibicornis infection by QPCR in juvenile
Klamath River Chinook salmon captured in the estuary (KO) reach of the Klamath River. Sample numbers
collected each week are displayed at the bottom of each bar column. Note: Only 1 fish was collected and tested
on 1 June.

Trinity River

Chinook salmon were collected from the upper Trinity River from the Pear Tree rotary screw trap
(PTT) and from the lower Trinity River from the Willow Creek rotary screw trap (WCT) on 12 and
27 May. Kidney and intestine from each fish were tested by QPCR for parasite incidence of
infection. C. shasta was detected in 12.1 % of these natural TR Chinook in the Trinity River, with
no appreciable difference noted in the upper basin collection site (PTT = 12.1%) compared to the
lower basin site (WCT — 11,6%). P. minibicornis was detected in 5.7% of Chinook examined from
the Trinity River (PTT = 6.8% and WCT = 5.0%). Trinity River Hatchery coded-wire tagged
Chinook were captured in the Trinity to Estuary (K.1) and Estuary (KO) reaches, following TRH
volitional releases, to evaluate parasite incidence of infection for TRH produced Chinook salmon
(see CWT section for results).

25
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 98 of 113
010440

Histological samples were collected at both Pear Tree and Willow Creek rotary screw traps on

12 and 27 May (Table 6). Neither C. shasta nor P. minibicornis parasites were observed on these
sample dates. The myxozoan parasite CA/oromyxum sp. was seen in glomenuli of 16 of 39 (41%)
kidney sections and was differentiated from 7. ninibicornis by its elongated plasmodium and
location within the Bowman’s capsule and tubule lumen. No inflammation was associated with this
parasite. Metacercaria were observed in 13% of the kidney sections and 20% of gill sections.
Unlike previous years, glochidia were not detected in gill sections of Trinity River Chinook

(Table 6).

Table 6. Prevalence of parasite |no. positive / total (%)] infection and tissue abnormalities observed in Chinook
collected from Trinity R. rotary screw traps at Pear tree trap (rm 94) and Willow Creek (rm 14) on 12 and 27
May. Poor gill fixation prevented evaluation for hyperplasia in 12 Mav samples (n/a).

 

 

 

 

 

 

 

 

 

 

Pear tree Pear tree Willow Crk Willow Crk
5/12 5/27 5/12 5/27
Kidney
Pm Troph. 0/10 (0) 0/9 (0) 0/10 (0) 0/10(0)
Pm Myxosp. 0/10 (0) 0/9 (0) 0/10 (0) 0/10(0)
Metacercaria 0/10 (0) 2/9 (22) 1/10 (10) 1/10 (10)
C. shasta troph. 0/10 (0) 0/9 (0) 0/10 (0) 0/10 (0)
Chloromyxum sp $/10 (50) 2/9 (22) 1/10 (10) 8/10 (80)
Pathology Score 0.000 0.000 0.02* 0.000
Intestinal tract
C. shasta troph. 0/10 (0) 0/10 (0) 0/10 (0) 0/9 (Q)
C. shasta myxosp. 0/10 (0) 0/10(0) 0/10 (0) 0/9 (Q)
Helminth 0/10 (0) 1/10 (10) 0/10 (0) 1/9Q1)
Pathology Score 0.000 0.000 0.000 0.000
Adipose steatitis 1/6 (17) 3/3 (100) 1/5 (20) 2/2 (100)
Adipose lipofuscin 2/6 (33) 0/3 (0) 2/5 (40) 0/2 (0)
Liver C. shasta 0/10 (0) 0/9 (0) 0/990) 0/9 (0)
Gill
Glochidia 0/10 (0) 0/10 (0) 0/10 (0) 0 / 10 (0)
Metacercaria 0/10 (0) 8/10 (80) 0/10 (0) 0/10(0)
Invasive (. shasta| 0/10(0) 0/10 (0) 0/10 (0) 0/10 (0)
Amoeba 0/10 (0) 0/10 (0) 0/10 (0) 0/10(0)
Multif. Hyperplasia n/d 0/10 (0) n/d 0/10(0)

 

multifocal necrosis m kidney, ne parasites im scction

26

 
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 99 of 113
010441

 

Diagnostic examinations were conducted to assess the presence and prevalence of other major
fish pathogens and parasites. White spots were seen in 13 — 29% of gills and due entirely to
metacercaria (58 — 90% prevalence) and to a lesser extent encysted glochidial mussel larvae

(10 — 50% prevalence) infection (Table 7). No /chthyophthirius parasites were detected.
Favebacierium columnare bacteria (Columnaris disease) was observed in 13 — 29% of the
sampled fish and was largely confirmed by gram-stain of the observed gill lesions. Aeromonad-
Pseudomonad bacteria were isolated from 29 — 78% of the kidney cultures however it is unlikely
that these infections were causing disease as gram-negative bacteria were not seen in associated
spleen imprints. In addition, a common clinical sign of gram-negative bacterial septicemia
(pinpoint or petechial hemorrhage on the skin and at fin base) was only seen in13-14% of the
examined fish. Ceratonryxa shasta intection and ceratomyxosis were quite prevalent (50%) in
the 8 July and 12 August collection.

On 12 August, five dead Steelhead adults were found in Blue Hole (~0.5 mi upstream of Blue
Creek). All these fish had columnaris gill lesions and hemorrhagic intestines. Histological samples
were assayed from a moribund Steelhead trout (160mm FL) captured at the mouth of Blue Creek
and diagnosed with severe ceratomyxosis. Ceratomyxosis was also diagnosed histologically in

1 Chinook salmon on 12 Aug with bilateral exophthalmia and external fungal infection of the eye.
Trophozoites were seen in the kidney but not in the intestinal tract of this fish. While

P. minibicornis was detected in 40 — 80% of the histological sections of kidney, it was associated
with morbidity in the 18 June sample; these fish had swollen kidneys and were anemic. It is likely
that Parvicapsula was the pnmary pathogen associated with disease in the 18 June fish as C. shasta
was only observed in one fish in the collection group (Table 7).

27
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 100 of 113
010442

Table 7. Moribund Chinook diagnostic evaluation data: frequency of clinical signs and pathogen detection.
Column abbreviations include: Hem/Cat = hemorrhagic or catarrhal exudates within intestine, Pet Hem =
petechial hemorrhages at fin base or ventral skin, AP = Aeromonad-Pseudomonad hacteria, Staph =
Staphyloceccus sp., Fe = Flavebacterium columnare, F-GNR = Filamentous pram negative rod (presumptive for
F. columnare, impri = gram stained spleen imprint, Intes Path Score (+) = mean pathology score for intestinal
sections with C. shasta, KD Path Score (+) = mean pathology score for kidney sections with P. stinibicornis.

 

 

 

 

 

 

 

 

 

 

 

6/18 7/8 8/12
Creek mouth sites Tec Tah Pecwan, Blue Tec Tah, Blue,
Lower Crow Tec Tah Roach
Water temp. 20C 21C 21.8C
Sample No. 14 15 15
Forklength range 60 - 830 mm 75—95 mm 78 — 90 mm
Clinical signs:
White spot-gill 4/14 (29) 4/15 (27) 2/15 (13)
Pale gill color 10/14 (71) 5/15 (33) 3/15 (20)
Swollen kidney 11/14(79) 5/15 (33) 3/15 (20)
Ascites fluid 0/14 3/15 (20) 1/15 (7)
Hem/Cat Intestine 1/14(7) 4/15 (27) 5/15 (33)
Pet Hem fin base 2/14(14) 2/15 (13) 2/15 (13)
Notes: 1 bilateral 1 Lamprey wound Dead steelhead
exophthalmia
Fe lesion 4/14 (29) 2/15 (13) 3/15 (20)
Gram stain F-GNR 2/3 2/2 2/3
Cultured Bactena 5/14 AP 2/7 AP 7/9 AP
3/14 Staph
GNR-spleen imprt 0/13 0/14 n/d
C. shasta-histology 1/10 6/ 16 (50) 5 / 10 (50)
Intes Path Score (+) 0.0 6.2 2.6
P. minibicornis- 8 / 10 (80) 9/12 (75) 4/10 (40)
histology 8.3 3.1 4.8
KD Path Score (+)
Metacercanria-gill 7/10(70) 7/12 (58) 9/10 (90)
Amoeba- gill 0/10 2/12 (17) 0/10
Glochidia - gill 5 / 10 (50) 4/12 (33) 1/10 (10)

 

 

 

 

 

28
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 101 of 113
010443

Marked (CWT) Chinook Salmon

Iron Gate Hatchery
The constant fractional mark rate at ron Gate Hatchery increased to 25% in 2009 (Buttars and

Knechtle 2009) providing an opportunity to capture a larger proportion of IGH CWT Chinook in the
monitoring study. The larger sample size for CWT analysis provides improved assessment of
myxozoan infection level at weeks post hatchery release. Ceratomyxa shasta was detected in 52%
(232/448, ci=47-57%) of all marked IGH Chinook screened by QPCR and 36% of IGH-CWT
collected above the confluence of the Trinity River (Table 8).

Table 8. Historic incidence of C. shasta infection (“% positive), as diagnosed by histology and QPCR, in juvenile
Chinook salmon collected from the Klamath main stem between Iron Gate Dam and Trinity River confluence
during May through July, 1995-2009. Similar data for coded-wire tagged (CWT) fish from each hatchery:
Trinity Hatchery Chinook (positive/total, (percent positive)) collected below the Trinity R. confluence (K1) and
estuary (KO), and the same data for Iron Gate Hatchery Chinook captured in reaches above the confluence of the
Trinity River (KS, K4 and K2).

 

 

 

 

 

 

 

 

 

 

 

Year All Chinook (IG and TR | Trinity CWT- QPCR | Iron Gate CWT-QPCR
Hatcheries, all reaches) (Below TR (Above TR confluence
Percent Positive by Assay | confluence, K1/K0) in reach K5, K4, and
K2)
Histology QPCR
1995 44 NS! NS NS
2002 192 NS NS NS
2004 34 NS NS NS
2005 35 Not Included? NS NS
2006 21 34 1/67 (1%) 6/18 (33%)
2007 21 31 46/332 (14%) 15/22 (68%)
2008 37 49 8/257 (3%) 9/13 (69%)
2009 54 47 13/100 (13%) 82/228 (36%)
Average | 35% (4) 40% (5) 9% (3) 40% (8)
(SE)

 

 

 

 

 

 

' NS= Not Sampled.

2 Only TR CWT Chinook were assayed in 2002 by histology, not included in the average

3 2005 QPCR data is not included: sample incidence was 62% however tissue volumes were not standardized and
cannot be directly compared to subsequent sample years.

C. shasta prevalence of infection in IGH CWT Chinook was higher this year in the initial weeks
following hatchery release (0-2 WAL) compared to previous years. In 2008, C. shasta was not
detected in IGH CWT Chinook recaptured at 1 WAL, rose to 8% in the 2 WAL group and peaked at
67% in the 3 WAL sample group. C. shasta prevalence of infection decreased at 4 WAL to 25%
and decreased steadily through 6 WAL.

By contrast, in 2009 C. shasta prevalence of infection increased steadily from 19% in the O WAL
(less than 7 days post release) group, to 41% at 1 WAL, peaked at 78% at 2 WAL, and generally
followed a normal bell shape curve for 0-6 WAL sample groups (Figure 17). Very few CWT
Chinook were recaptured that had resided for 7-10 WAL post hatchery release (1 to 3 fish per WAL
sample set). C. shasta was not detected in these longer rearing groups, with the exception of 1

29
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 102 of 113

010444

positive fish in the 8 WAL sample group (8 weeks post hatchery release for this CWT code

corresponds to capture of this marked fish during late July).

 
 

   
  
  

       

  
     

        
 

     
 

 

    

  

  
 

  
    
     

  
  

  
   

    
    
     

   

  
 
 

           
     
   

 

 
 

 

 

  

 

 

 

73 8 58 #119 7O 31 8 1 1
100.0% N NX p *00
y L 4000
80.0% ak NN + 3500 &
aq . aS r
NV NY gs NG S
60.0% 4 / te \ yO \ | 2500 G
; , . . q \ L 2000 a
AG.0% + $ \ ~ \ \ : i g
i NS - \ \ NN WN | 1500 &
20.0% 4 iW CN 7 1 . pe
BNEBEE \
\ \ es \ . \\ \\ 500
0.0% LA | \ \ NSS Pye 2 x NN + O

o
as
Ko
te
bp
wn
a
N
oo
©
=
o

Figure 18. Ceratomyxa shasta prevalence of infection assayed by OPCR in Iron Gate Hatchery CWT Chinook
recovered in the Klamath River by Weeks At Liberty (WAL); the number of weeks from hatchery release. The
red dashed line indicates the C. sfasta mean DNA Copy Number for positive results in the sample group (alll
positive Fish tested in the WAL group); the black line is the mean C. shasta DNA Copy Number for the sample
population (all fish tested, including negatives for a group). Whiskers are standard error for Cs POI and sample
number (N) is located at the top of the chart above each bar,

For IGH CWT Weeks at Large (WAL) analysis, comparisons of parasite mean DNA copy number
were graphed for positive test results and the entire sample population in Figures 18 (C. shasta) and
20 (P. minibicornis ). Mean parasite mean DNA copy number for all positive fish in the sample
group are represented by a red dashed line whereas mean DNA copy number for the entire sample
population (all fish tested, including negative and positive test results) are graphed in a black solid
line to illustrate the parasite DNA loads for the infected fish in the sample set, compared to the
sample group as a whole.

For IGH CWTs, C. shasta parasite DNA levels for positive fish were high during initial exposure,
as demonstrated in both the 1WAL group, and the slightly higher values observed in the 2-3 WAL
groups when compared to the entire sample population. As longer exposure pertods in the Klamath
River matin stem occurred in the 4-6 WAL groups, the mean parasite number for the sample group
and the population are more closely aligned. The similar mean DNA copy number in the positive
fish compared to the entire sample group, indicates a larger proportion of positive fish and similar
parasite DNA levels in the sample population at that time, for these WAL exposure groups.

30
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 103 of 113
010445

Incidence of C’. sfrasta infection, by reach in which CWT Chinook were collected from, is shown in
Figure 19. The highest incidence of C. sfasta infections in IGH CWT occurred in the Trinity to
Estuary (K1} and Estuary (K0) reaches, at 67% and 65% respectively. The proportions of total IGH
CWT Chinook recovered in each reach were fairly well distnbuted among all reaches.
Approximately 75% of IGH CWTs were equally distnbuted among three reaches: Shasta to Scott
(K4) at 26.1%, the Trinity to Estuary (K1) at 24.1%, and the Estuary (KO) at 24.8% respectively.
The remaining 25% of CWTs were recovered in roughly equal proportions from the IGD to Shasta
reach (K5) at 12.7% and the Salmon to Trinity reach (K2) at 12.3%. The upper reach from IGD to
the Shasta (K5) and the Salmon to Trinity (K2) reach had the lowest incidence of C. shasta
infection, at 9% and 38% respectively.

 

100.0% 4

80.0% 4

50.0% 4

 
  
    
   
    

SN

Yi)

40.0% 4
AS

20.0% 4

 

0.0% 4

 

Cs IOI in IGH CWT by Reach (QPCR)

IGD to Shasta shasta to Scott Salmon to Trinity Trinity to Estuary Klamath Estuary

 

KS KA K2 Ki KO

 

 

Figure 19. Ceratomyxa shasta incidence of infection by QPCR in Iron Gate Hatchery CWT by reach that
marked Chinook were collected from. Whiskers indicate 95% confidence interyal and sample number is at the
base of cach bar.

31
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 104 of 113
010446

Parvicapsula minibicornis was detected in 86% (386/448, ci=83-89%) of all marked 1GH Chinook
salmon screened by QPCR. Incidence of infection was 41% (30/73, ci= 30-53%) in Chinook
collected within 6 days of release (<7 days post release = 0 WAL) and rose rapidly to 83% by

1 WAL and 93% by 2 WAL (Figure 20). ?. minidicornis was detected in 100% (70/70) of IGH
CWT Chinook by 4 WAL. IGH CWT sample numbers for 6-10 WAL were very small, with f — 8
fish per collection group, however P. minibicornis prevalence remained at 100% in fish collected
from 17 July to 10 August (WAL 7-10). Due to the nearly 100% incidence of P. minibicornis
observed in juvenile Chinook tn the Klamath River dunng June and July, the mean DNA copy
number for P. minibicornis positive fish compared to the entire IGH-CWT sample population are
nearly identical with the exception of initial exposure at < 1 WAL.

 

 

N
oom 2 8 "" 8 ‘ " 45000
wv Ny NY \ ~ NY \ ~\ + 40000
= \ NV NN YY a. \ N 5
& room | 4 . . . \ . . 35000 £
= oom | vi \ \ ~ \\ \ \ \ \ NN °
° i N \ \ \ et N \ \ . + 5000 x
S 1TRaReaAN BEBE EE Ee
Sone eeaNeeee ine:
Bg 40.0% a . \ \’, \ \ \ \ NY \
Mal We \ \ \ \ NV + 15000 §
VSIA MM NR NAAN SN
Y ‘ ‘i \ w MY > \ \ \ NV + S000
0.0% Lk \ . \ . . ~. JIN \ Lg
0 1 3 4 6 7 & 9 19

= on
PP
e

Figure 20, Parvicapsuia minibicernis incidence of infection assayed by QPCR in Iron Gate Hatchery CWT
Chinook recovered in the Klamath River by Weeks At Liberty (WAL); the number of weeks from hatchery
release. The red dashed line indicates the P. minibicornis mean DNA Copy Number for positive samples in the
froup (all positive fish tested at each weekly interval); the black line is the mean P. minibicornis DNA Copy
Number for the sample population (all fish tested, including negatives). Whiskers indicate standard error for
Pm POI and sample number (N) is located at the top of the chart above each har.

32
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 105 of 113
010447

Incidence of P. minibicornis infection, by reach in which IGH CWT fish were recovered from,
followed a similar trend as previous monitoring studies (Figure 21}. Chinook are infected with

P. minibicornis in the upper two reaches and incidence of infection in the Salmon to Trinity reach
(K2) through the Estuary reach (KO) is near, or at 100%.

 

100 0% 7

Ry

  
   

Ry S

BO 0% 7

WY

60 0%

40 0%

Pm IOl from IG by QPCR

20 0% 4

57
00% = =

IGD to Shasta Shasta to Scott Salmon to Trinity Trinity to Estuary Klamath Estuary
REACH

 

  

 

 

 

Figure 21. Parvicapsula minibicornis incidence of infection assayed by QPCR in lron Gate Hatchery CWT
Chinook recovered in the Klamath River by weeks since hatchery release (WAL). Whiskers indicate 95%
confidence interval and sample number is at the base of each bar.

Trinity River Hatchery
Ceratomyxa shasta was detected in 13% (14/109, ci=7-20%) of the marked TRH Chinook screened

by QPCR. Chi square analysis found this incidence was not statistically significant compared to
C. shasta prevalence of infection levels (12.1%) observed in natural Chinook sampled in the upper
and lower Tnnity River basin in mid to late May. Ceratomyxa shasta was detected in 33% (3/9,
ci=8-70%) of Chinook recaptured at 1 WAL and fell to 14% (2/14, ci=2-43%) in the 2 WAL group.
A similar trend occurred in 5-6 WAL groups where C. shasta was detected in 31% and 14% of the
groups respectively (Figure 22).

For TRH CWT Weeks at Large (WAL) analysis, comparisons of parasite mean DNA copy number
for the positive test results and the entire sample population are illustrated in Figures 22-23. Mean
parasite mean DNA copy number for all positive fish in the sample group are represented by the red
dashed line whereas mean DNA copy number for the entire sample population (all fish tested,
including negative and positive test results) are graphed as a black solid line. These graphs illustrate
the parasite DNA loads for the infected fish in the sample set, compared to the sample group as a
whole.

C. shasta DNA copy number tracked peak prevalence well for both fish testing positive and for the
entire TRH CWT sample population (mean copy number for all fish tested in the sample set,
including negatives, Figure 22). The highest (. shasta DNA copy number occurred on initial

33
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 106 of 113
010448

exposure of fish post release (less than 7 days = 0 WAL). The highest infectious load for the
population (ali fish tested) occurred by 1 WAL. A similar increase in C. shasta DNA levels
occurred at 5 WAL sample group (and 9 WAL, although this sample set included only | fish).

 

 
  
  

 

 

 

2 9g 14 18 17 16 22 9 1 i sou |
100.0% wy ~
SRS
80.0% | \ 390000 4
: \\
NV om E
rr NA 3
2 60.0% \\ >
2 \ 3000 3
3 NN 3
= 40.0% | NN 6
g RY | é
NN 2000 ©
VE
20.0% NN =,
NN - 4000 \
\
0.0% eS |g ;
0 1 2 3 4 5 6 7 a 9
WAL |

 

 

Figure 22, Ceratemyxa shasta incidence of infection and mean DNA copy number by QPCR in Trinity River
Hatchery CWT Chinook salmon recovered in the Klamath River by Weeks At Liberty (WAL). Whiskers
indicate 95% confidence interval and sample number is at the base of each bar. The red dashed line indicates
the mean DNA Copy Number for positive samples in the WAL groups (all positive fish tested}; the black line is
the mean C. shasta DNA Copy Number for the sample population (all fish tested, including negatives). Whiskers
indicate 95% confidence interval and sample number is located at the top of the chart above each bar.

34
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 107 of 113
010449

Parvicapsula minibicornis was detected in 26% (28/109, ci= 18-35%) of the TRH CWT Chinook
screened by QPCR. Prevalence was 22% (2/9, ci=3-60%) in fish representing the 1 WAL group
(22 June) and rose to 55% (12/22, ci= 32-76%) by 6 WAL (20 July). DNA copy number was high
(>15,000 copies) on initial exposure, and a second peak in parasite DNA copy number (> 5000
copies) occurred tn the 5-6 WAL sample groups, which corresponds to CWT capture dates between
13-20 July (Figure 23).

 

    

        
 

 

  

 

 

 

]
N |
2 9 14 18 17 16 22 9 1 1
400.0% 7 * 35000
00 |
80.0%
= |
25000 3
£
“ a
Oo -z =
8 60.0% - 30000 a
om poh
2 wy <
9 NS 15000 J
—E 40.0% - AS =
S c
\ - 10000 §
20.0% - N =
8 . 5000
0.0% | /O
oO 1 2 3 4 5 6 7 8 9
WAL |

 

 

Figure 23. Parvicapsula minibicornis incidence of infection and mean DNA copy number by QPCR in Trinity
River Hatchery CWT Chinock salmon recovered in the Klamath River by wecks since hatchery release (WAL).
The red dashed line indicates the mean DNA Copy Number for positive samples in the WAL proups (all positive
fish tested); the black line is the mean P. mtinibicornis DNA Copy Number for the sample population (all fish
tested, including negatives). Whiskers indicate 95% confidence interval and samplc number is located at the top
of the chart above each bar.

35
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 108 of 113
010450

Annual Comparison- Histol A he Trinity River Confluen
Annual comparison of myxozoan incidence of infection for juvenile Chinook collected above the
Trinity confluence, between May and July, are provided to assess trends in parasite prevalence by
histology, and annual incidence as it relates to past monitonng studies.

Histology
The incidence of C. shasta by histology in mixed-origin Chinook captured during May, June and

July in the Klamath River above the confluence of the Trinity River was 54% (50/93, ci= 43-64%),
the highest observed compared to previous years {Table 9). While the trophozoite stage was
prevalent, observations of myxospore stages of both C. shasta and P. minibicornis were uncommon
(only 4-5% in the Trinity River to estuary reach). The prevalence and severity of myxospore
infection determined by histology cannot be expanded to the entire Klamath River smolt population
as the collections were done by beach seine and did not target monbund or dead fish.

Table 9. Historical incidence of infection for C. shasta and P. minibicornis in histological sections of intestine and
kidney (respectively) from juvenile Chinook salmon collected between May | and July 30 in the Klamath River
(ron Gate dam to confluence of Trinity R.)}

 

Average
2004 2005 2006 2007 2008 2004-2008 2009
C. shasta 34% 35% 21% 21% 37% 30% 50 / 93 (54%)
P. minibicornis TI% 92% 58% 81% 89% 79% 79 {93 (85%)

N 735 134 #112 8! 116

 

The incidence of C. shasta infection, as determined by histology, was highest in the Shasta to Scott
reach (K4) in 2009 at 54% while incidence was 44% for the Scott to Trinity (K2) and 33% for the
Trinity to Estuary (KO) reaches.

The incidence of ?. minibicornis by histology in mixed-origin Chinook captured dunng May, June
and July in the Klamath River above the confluence of the Trinity River was 85% (79/93, ci= 76-
91%). Parvicapsula infection was > 73% in the 3 Kiamath reach collection groups (K4, K3 and K2}
in 2009, with a majority of the kidneys showing severe inflammatory response. Compared to
previous studies, the overall incidence of P. minibicornis infection in mixed-ongin Chinook was
average, with levels comparable to 2007 and 2008, and lower than 2005 (Table 9).

36
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 109 of 113
010451

DISCUSION

The incidence of both C. shasta and P. minibicornis infections in juvenile Chinook salmon has been
monitored in fish health studies in the Klamath River since 2004 (Nichols and Foott 2006; Nichols
et al. 2007; Nichols and True 2007; Nichols et al. 2008). The May-July 2009 incidence of C. shasta
by histology (54%), the metric used for annual comparisons, is the highest level observed during the
Klamath River fish health monitoring studies conducted from 2005 to 2009. The incidence of

P. minibicornis by histology in Chinook salmon was similar to the highest levels observed in 2007
(81%) and 2008 (89%), but lower than the record level of observed in 2005 (92%).

Pre-release exams of Iron Gate and Trinity Hatchery Chinook indicate that hatchery fish were
exposed to C. shasta and P. minibicornis at both facilities prior to release. C. shasta prevalence of
infection was 2% at IGH by QPCR and undetected by the less sensitive histological screening
method. C. shasta prevalence of infection was higher in TRH Chinook at 19% by QPCR, compared
to IGH Chinook. P. minibicornis prevalence of infection was low (2%) for IGH Chinook and 17%
for TRH Chinook, similar to the TRH C. shasta prevalence of infection of 19%. The parasite DNA
levels for both myxozoans on pre-release exams were very low, indicating exposure of hatchery
Chinook to these parasites, but at levels considered below those required to induce a diseased state.

Natural fish incurred early infections in 2009, and higher incidence of infection compared to mixed
origin Chinook sampled after hatchery releases. In the Shasta to Scott (K4) reach, the peak weekly
prevalence of C. shasta infections (97%) was observed in natural fish sampled in early May
(hatchery releases began 19 May). We assume this high infection rate is a result of residing in
highly infectious waters, and that naturally produced Chinook that rear in the main stem have a
greater probability to incur disease mortality than hatchery Chinook and tributary fish which spend
less time in the Klamath River. Natural fish sampled in the Salmon to Trinity (K2) reach had lower
C. shasta prevalence of infection (60%) in mid May, compared to the Shasta to Scott (K4) reach.

C. shasta was not detected in 30 natural Chinook sampled 4 May, however prevalence increased to
60% by 18 May, before hatchery Chinook entered the system. It is also noteworthy that the 1 June
sample of natural Chinook in the Trinity to Estuary (K1) reach, sampled by histology, had the
highest prevalence of C. shasta infection and intestinal pathology score of all sample groups
collected in this downstream reach. In summary, natural fish experienced earlier infections and
high C. shasta incidence of infection levels in both the upper Shasta to Scott (K4) reach and the
lower Trinity to Estuary (K1) reach by both QPCR and histological assays in 2009.

Similar to naturally produced Chinook, we observed higher C. shasta incidence of infection in
mixed origin Chinook sampled after IGH releases, in the Shasta to Scott (K4) and Salmon to Trinity
(K2) reaches. C. shasta prevalence followed a bimodal distribution in the Shasta to Scott (K4)
reach, related to presence of natural fish (prior to hatchery release) and mixed origin Chinook (post
hatchery release). As hatchery Chinook entered the main stem and became infected in late May and
early June, C. shasta prevalence of infection in mixed origin Chinook rose to >40% by 1 June and
peaked at 65% within 3 weeks, on 22 June. It is noteworthy that the highest incidence of C. shasta
trophozoites in gill tissue by histology, an indication of early infection pathology associated with
parasite entry into host tissue, was observed in this reach. Additionally, parasite infectious load,
measured as C. shasta DNA copy number present in fish tissue, is highly suggestive of an
alternating cycle of high and low prevalence of infection based on when Chinook cohort groups are
becoming infected.

37
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 110 of 113
010452

In the Salmon to Trinity (K2) reach, C. shasta was detected by QPCR in 44% (139/318, ci=38-49%)
of mixed-origin Chinook. Ceratomyxa shasta prevalence of infection rose rapidly to 95% in early
June, two weeks after IGH releases. Ceratomyxa shasta prevalence decreased by 29 June and
remained <40% throughout the remainder of the sample period (with the exception of 6 July where
prevalence reached 75% in a small sample set of 8 fish).

In addition to higher C. shasta incidence of infection in natural and mixed origin Chinook in the
upper reaches (K4 and K2), we observed higher infectivity levels in the Trinity to Estuary (K1)
reach in 2009. In past monitoring studies, the upper reaches from the Shasta and Scott (K4) and
Scott and Salmon (K2) have produced the highest overall C. shasta incidence data for mixed origin
Chinook. Conversely, the Trinity to Estuary (K1) reach historically had lower infection levels than
the upper Klamath River reaches, presumably due to the influx of uninfected Trinity River Chinook.
In 2009, C. shasta incidence of infection by QPCR (50%) in this reach was not statistically different
(P=0.213) from incidences observed in the two reaches above the Trinity confluence: Shasta to
Scott = 50%, and the Salmon to Trinity = 44%. However, when C. shasta incidence of infection in
the Trinity to Estuary (K1) reach was compared to prior years, the level observed in 2009 was
significantly higher than the past three study years: 12.8% observed in 2008 (P=0.001), 16.2% in
2007 (P= 0.001) and 19.1% in 2006 (P= 0.001). It is also noteworthy that C. shasta incidence of
infection by histology (33%) was the highest observed in this reach, for mixed origin Chinook since
monitoring studies were initiated in 2004. Histological observations for the Trinity to Estuary (K1)
reach confirmed a dichotomous infection pattern for C. shasta; Chinook were observed to be either
in the early infection stages with few trophozoites and no tissue damage, or advanced states of
systemic Ceratomyxosis. This infection pattern, along with the high C. shasta prevalence of
infection and changes in bi-weekly DNA copy number indicate newly infected Chinook were
entering this sample reach, while severely infected fish were incurring mortality.

In the Estuary (KO), the incidence of infection in mixed origin Chinook of C. shasta and
P. minibicornis were 42% and 67% (respectively); levels comparable to previous study years
(Nichols and Foott 2006; Nichols et al. 2007; Nichols and True 2007; Nichols et al. 2008).

In 2009, the constant fractional mark at IGH increased to 25% which facilitated collection of over
550 coded wire tagged Chinook (448 IGH CWT and 109 TRH CWT). Coded-wire tagged data
provides important information about disease progression for hatchery fish as it relates temporal
exposure (WAL relationship to infection levels) and spatial exposure (infection incidence associated
with various reaches). IGH Chinook CWTs were collected from the Shasta to Scott (K4), Scott to
Salmon (K3), Salmon to Trinity (K2), Trinity to Estuary (K1) and Estuary (K0) reaches, whereas
TRH CWTs were collected from K1 and KO reaches only. The recovery rate of IGH CWT
Chinook analyzed for this study was 0.036% (448/1,257,801 CWT Chinook) of the total 5.0 M Fall-
run Chinook released in 2009.

While IGH CWT had low prevalence of infection (2%) for both parasites on pre-release exams,
Chinook became infected with C. shasta immediately following release and prevalence increased to
40% in IGH CWT Chinook residing in the main stem less than 1 WAL (up to 6 days post release).
Prevalence of C. shasta in this group rose rapidly to over 80% 1n the 2 WAL group. P. minibicornis
reached nearly 100% prevalence by 3 WAL and incidence remained high throughout the remainder
of the monitoring period.

38
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 111 of 113
010453

The incidence of C. shasfa infection in TRH CWT in 2009 was 13%, comparable to levels
observed in 2007 (14%), but higher than incidence typically observed (2006 = 1%, and 2008 = 3%).
The C. shasta incidence of infection for this group of fish, including 2009 and all previous study
years, averages 10% (Table 8). Tnnity River hatchery CWT Chinook had higher C’. shasta
incidence of infection than IGH CWT on pre-release exams conducted in 2009. The higher
incidence of C’. shasta infection in marked TRH Chinook in 2009 was statistically significant
compared to the 3% level observed in 2008 (P= 0.0003) and the 1% observed in 2006 (P=0.0047),
but was not significant when compared to the 14% observed in 2007 (P=0.8501).

For the Weeks at Large assessment, the highest prevalence of C. shasta infection in TRH CWT
Chinook was 33% in the 1 WAL group. A second peak occurred in the 5-6 WAL groups where
C. shasta was detected in 31% and 14% of the Chinook sampled, respectively.

In contrast to 2009 data, C. shasfa was not detected in 2008 TRH CWT Chinook until 5 WAL.
TRH Chinook appear to have experienced an earlier exposure to C. shasta and higher incidence
of infection in 2009 in the Tnnity River, as well as in the Klamath River below the Tnnity River
confluence.

In summary, we observed increased (. shasta incidence of infection in the Klamath River Fish
Health Monitonng Program for natural fish, Iron Gate Hatchery Chinook and Trinity Hatchery
Chinook in 2009. Trinity Hatchery Chinook had higher levels of both C. shasta and P. minibicornis
on pre-release examination compared to IGH Chinook, indicating exposure to these myxozoan
parasites prior to hatchery release in early June. Trinity Hatchery CWT Chinook (. shasta

incidence of infection levels were higher in the Trinity to Estuary (K1) reach than in 2 of 3 previous
study years. Of special concem in 2009, is the apparent extension of the infectious zone into the
reaches below the Trinity River confluence, where C. shasta incidence of infection in mixed origin
Chinook was not statistically different from levels observed in the Shasta to Scott (K4) and Salmon
to Trinity (K2) reaches.

39
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 112 of 113
010454

ACKNOWLEDGMENTS

Partial funding for this study was provided through the US Bureau of Reclamation Klamath Basin
Area Office though Interagency Agreement No. 08AA200076. Partial funding for work performed
in the Tnnity River and Lower Klamath River was provided by the Trinity River Restoration
Program. We wish to acknowledge significant contributions by biologists with the USFWS Arcata
FWO, Yurok Tribe, Karuk Tribe and Hoopa Valley Tribe for fish collection, Ron Stone, CA-NV
Fish Health Center for processing and reading histology slides and providing additional lab
assistance; and Anthony Scheiff, USFWS Arcata FWO for extracting and reading the coded wire
tags. We appreciate the reviews and comments on a draft of this report provided by the following
individuals: Alex Wilkens, USBOR Klamath Basin Area Office; Kyle De Juilio, Yurok Tribal
Fishenes; and Raymond Ray, Oregon State University.

AUTHOR ROLES
The contributions of each author have been summarized below.
e Kimberly True — project coordination, data management and statistics, QPCR methods and
analysis, DNA extraction and molecular assay QA, assembly and editing of final report.
Scott Foott — histology, diagnostic assessments, and histological report sections.
Anne Bolick - Necropsy, DNA extraction, QPCR assay, assistance with report figures and
charts.

e Scott Benson — Necropsy, DNA extraction and QPCR assays.
Ryan Fogerty — Field collection, histology processing and necropsy.

REVISION
April 2018 — This report was revised due to errors found post publication, as follows:

1) Miscalculation of 2009 Annual Cs PO] in Table 8, page 29. Fish samples from April 21, 2009
were incorrectly included in restricted data (May 1 - July 31) which resulted in the POT being
reported as 45% when the accurate POI was 47%. The average value remained unchanged, but the
standard error changed from 4 to 5.

2) Miscalculation of the average value for both Trinity and Iron Gate CWT by QPCR, again in
Table 8, page 29. Miscalculation resulted in PO] average of 10% for Trinity CWT when the
accurate POI was 9%; it also resulted in 54% average POI for Iron Gate CWTs when the accurate
POI was 40%.

40
Case 3:19-cv-04405-WHO Document 400 Filed 02/21/20 Page 113 of 113
010455

REFERENCES

Bartholomew J.L., S.D. Atkinson and S.L. Hallett. 2006. Involvement of Manayunkia speciosa
(Annelida: Polychaeta: Sabellidae) in the life cycle of Parvicapsula minibicornis, a myxozoan
parasite of Pacific Salmon. Journal of Parasitology 92:742-748.

Bartholomew J.L., S.D. Atkinson, $.L. Hallett, C.M. Zielinski, and J.S. Foott. 2007. Distribution
and abundance of the salmonid parasite Parvicapsula minibicornis (Myxozoa) in the Klamath River
basin (Oregon-California, USA). Diseases of Aquatic Organisms 78:137-146.

Bartholomew J.L., J.S. Rohovec and J.L. Fryer. 1989. Ceratomyxa shasta, a myxosporean parasite
of salmonids. US Fish and Wildlife Service. Fish Disease Leaflet 80.
http://www. |sc.usgs.gov/FHB/leaflets/index.asp.

Bartholomew J.L., M.J. Whipple, D.G. Stevens, and J.L. Fryer. 1997. The life cycle of Ceratomyxa
shasta, a myxosporean parasite of salmonids, requires a freshwater polychaete as an alternative
host. Journal of Parasitology 83:859-868.

Bartholow J.M. 2005. Recent Water Temperature Trends in the Lower Klamath River, California.
NA Journal of Fisheries Management. 25:152-162.

Belchik M., D.Hillemeier, and R.M. Pierce. 2004. The Klamath River Fish Kill of 2002; Analysis
of Contributing Factors. Yurok Tribal Fisheries Program. 42pp.

Buttars B. and M.Knechtle. 2009 Constant Fractional Marking/Tagging Program for Iron Gate
Hatchery Fall-run Chinook Salmon. Pacific States Marine Fisheries Commission report
(unpublished).

Ching H.L. and D.R. Munday. 1984. Geographic and seasonal distribution of the
infectious stage of Ceratomyxa shasta Noble, 1950, a myxozoan salmonid pathogen in the Fraser
River system. Canadian Journal of Zoology 62:1075-1080.

Foott J.S., J.D. Williamson, and K.C. True. 1999. Health, physiology, and migrational
characteristics of Iron Gate Hatchery Chinook, 1995 releases. U.S. Fish & Wildlife Service
California-Nevada Fish Health Center. Anderson, CA. Available online:

http://www .fws.gov/canvfhc/reports.asp.

Foott J.S., R. Harmon, and K. Nichols. 2001. Physiological responses of juvenile Chinook salmon
held in the Lower Klamath River and thermal refugia (June — August 2000). U.S. Fish & Wildlife
Service California-Nevada Fish Health Center. Anderson, CA. Available online:

http://www .fws.gov/canvfhc/reports.asp.

Foott J.S.,R. Harmon and R. Stone. 2004. Effect of water temperature on non-specific immune

function and ceratomyxosis in juvenile Chinook salmon and steelhead from the Klamath River.
California Fish and Game 90:71-84.

4l
